 



LOAN AGREEMENT
Dated as of January 24, 2007
between
LTF CMBS I, LLC,
as Borrower,
and
GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P.,
as Lender
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
DEFINITIONS
        1  
 
            ARTICLE I
GENERAL TERMS

 
           
Section 1.1.
  The Loan     24  
Section 1.2.
  Interest and Principal     25  
Section 1.3.
  Method and Place of Payment     26  
Section 1.4.
  Taxes     26  
Section 1.5.
  Release     27  
 
            ARTICLE II
DEFEASANCE, ASSUMPTION, AND PROPERTY SUBSTITUTION

 
           
Section 2.4.
  Defeasance     27  
Section 2.2.
  Assumption     30  
Section 2.2.
  Substitution     31  
Section 2.1.
  Voluntary Prepayment     33  
 
            ARTICLE III
ACCOUNTS

 
           
Section 3.1.
  Collection Account     34  
Section 3.2.
  Cash Management Account     35  
Section 3.3.
  Loss Proceeds Account     36  
Section 3.4.
  Basic Carrying Costs Escrow Account     37  
Section 3.5.
  TI/LC Reserve Account     38  
Section 3.6.
  Capital Expenditure Reserve Account     38  
Section 3.9.
  Excess Cash Flow Reserve Account     39  
Section 3.10.
  Account Collateral     39  
Section 3.11.
  Bankruptcy     40  
 
            ARTICLE IV
REPRESENTATIONS

 
           
Section 4.1.
  Organization     41  
Section 4.2.
  Authorization     41  
Section 4.3.
  No Conflicts     41  
Section 4.4.
  Consents     42  
Section 4.5.
  Enforceable Obligations     42  
Section 4.6.
  No Default     42  
Section 4.7.
  Payment of Taxes     42  
Section 4.8.
  Compliance with Law     42  

Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

i



--------------------------------------------------------------------------------



 



                      Page
Section 4.9.
  ERISA     42  
Section 4.10.
  Investment Company Act     43  
Section 4.11.
  No Bankruptcy Filing     43  
Section 4.12.
  Other Debt     43  
Section 4.13.
  Litigation     43  
Section 4.14.
  Leases; Material Agreements     43  
Section 4.15.
  Full and Accurate Disclosure     44  
Section 4.16.
  Financial Condition     44  
Section 4.17.
  Single-Purpose Requirements     44  
Section 4.18.
  [Intentionally Omitted]     44  
Section 4.19.
  Not Foreign Person     44  
Section 4.20.
  Labor Matters     44  
Section 4.21.
  Title     44  
Section 4.22.
  No Encroachments     45  
Section 4.23.
  Physical Condition     45  
Section 4.24.
  Fraudulent Conveyance     45  
Section 4.25.
  Management     46  
Section 4.26.
  Condemnation     46  
Section 4.27.
  Utilities and Public Access     46  
Section 4.28.
  Environmental Matters     46  
Section 4.29.
  Assessments     47  
Section 4.30.
  No Joint Assessment     47  
Section 4.31.
  Separate Lots     48  
Section 4.32.
  Permits; Certificate of Occupancy     48  
Section 4.33.
  Flood Zone     48  
Section 4.34.
  Security Deposits     48  
Section 4.35.
  Acquisition Documents     48  
Section 4.36.
  Insurance     48  
Section 4.38.
  No Dealings     48  
Section 4.39.
  Estoppel Certificates     48  
Section 4.40.
  Embargoed Person     48  
Section 4.41.
  Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws     49  
Section 4.42.
  Survival     49  
 
            ARTICLE V
AFFIRMATIVE COVENANTS

 
           
Section 5.1.
  Existence     49  
Section 5.2.
  Maintenance of Properties     50  
Section 5.3.
  Compliance with Legal Requirements     50  
Section 5.4.
  Impositions and Other Claims     50  
Section 5.5.
  Access to Properties     50  
Section 5.6.
  Cooperate in Legal Proceedings     50  

Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

ii



--------------------------------------------------------------------------------



 



                      Page
Section 5.7.
  Leases     51  
Section 5.8.
  Plan Assets, etc.     52  
Section 5.9.
  Further Assurances     52  
Section 5.10.
  Management of Collateral     52  
Section 5.11.
  Notice of Material Event     53  
Section 5.12.
  Annual Financial Statements     53  
Section 5.13.
  Quarterly Financial Statements     54  
Section 5.14.
  Monthly Financial Statements     54  
Section 5.15.
  Insurance     54  
Section 5.16.
  Casualty and Condemnation     58  
Section 5.17.
  Annual Budget     61  
Section 5.18.
  General Indemnity     61  
Section 5.19.
  Nonbinding Consultation     61  
Section 5.20.
  Compliance with Encumbrances     61  
 
            ARTICLE VI
NEGATIVE COVENANTS

 
           
Section 6.1.
  Liens on the Properties     62  
Section 6.2.
  Ownership     62  
Section 6.3.
  Transfer     62  
Section 6.4.
  Debt     62  
Section 6.5.
  Dissolution; Merger or Consolidation     62  
Section 6.6.
  Change In Business     62  
Section 6.7.
  Debt Cancellation     63  
Section 6.8.
  Affiliate Transactions     63  
Section 6.9.
  Misapplication of Funds     63  
Section 6.10.
  Jurisdiction of Formation     63  
Section 6.11.
  Modifications and Waivers     63  
Section 6.12.
  ERISA     63  
Section 6.13.
  Alterations and Expansions     64  
Section 6.14.
  Advances and Investments     64  
Section 6.15.
  Single-Purpose Entity     64  
Section 6.16.
  Zoning and Uses     64  
Section 6.17.
  Waste     65  
 
            ARTICLE VII
DEFAULTS

 
           
Section 7.1.
  Event of Default     65  
Section 7.2.
  Remedies     67  
Section 7.3.
  No Waiver     68  
Section 7.4.
  Application of Payments after an Event of Default     68  
 
            ARTICLE VIII
CONDITIONS PRECEDENT


Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

iii



--------------------------------------------------------------------------------



 



                      Page
Section 8.1.
  Conditions Precedent to Closing     69  
Section 8.2.
  Conditions Precedent to Addition of Qualified Substitute Property     72  
 
            ARTICLE IX
MISCELLANEOUS

 
           
Section 9.1.
  Successors     74  
Section 9.2.
  GOVERNING LAW     74  
Section 9.3.
  Modification, Waiver in Writing     75  
Section 9.4.
  Notices     75  
Section 9.5.
  TRIAL BY JURY     76  
Section 9.6.
  Headings     76  
Section 9.7.
  Assignment and Participation     76  
Section 9.8.
  Severability     77  
Section 9.9.
  Preferences     78  
Section 9.10.
  Remedies of Borrower     78  
Section 9.11.
  Offsets, Counterclaims and Defenses     78  
Section 9.12.
  No Joint Venture     78  
Section 9.13.
  Conflict; Construction of Documents     78  
Section 9.14.
  Brokers and Financial Advisors     78  
Section 9.15.
  Counterparts     79  
Section 9.16.
  Estoppel Certificates     79  
Section 9.17.
  Payment of Expenses; Mortgage Recording Taxes     79  
Section 9.18.
  No Third-Party Beneficiaries     79  
Section 9.19.
  Recourse     80  
Section 9.20.
  Right of Set-Off     82  
Section 9.21.
  Exculpation of Lender     82  
Section 9.22.
  Servicer     83  
Section 9.23.
  Prior Agreements     83  

Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

iv



--------------------------------------------------------------------------------



 



Exhibits

     
A-1
  Form of Collection Account Agreement
A-2
  Form of Cash Management Agreement
B-1
  Form of Minnesota Opinion
B-2
  Form of Local Counsel Opinion
B-3
  Form of Nonconsolidation Opinion
B-4
  Form of Delaware Opinion
C
  Form of Tenant Notice

Schedules

     
A
  Property
B
  Exception Report
C
  [none]
D
  Initial Values
E
  [none]
F
  Rent Roll
G
  Material Agreements
H
  Allocated Loan Amounts
I
  Organizational Chart

Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

v



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
          This Loan Agreement (this “Agreement”) is dated January 24, 2007 and
is between GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P., a Delaware limited
partnership, as lender (together with its successors and assigns, including any
lawful holder of any portion of the Indebtedness, as hereinafter defined,
“Lender”), and LTF CMBS I, LLC, a Delaware limited liability company, as
borrower (together with its permitted successors and assigns, “Borrower”).
RECITALS
          Borrower desires to obtain from Lender the Loan (as hereinafter
defined) in connection with the financing of the Properties (as hereinafter
defined).
          Lender is willing to make the Loan on the terms and conditions set
forth in this Agreement if Borrower joins in the execution and delivery of this
Agreement, issues the Note and executes and delivers the other Loan Documents.
          Lender and Borrower therefore agree as follows:
DEFINITIONS
          (a) When used in this Agreement, the following capitalized terms have
the following meanings:
          “Account Collateral” means, collectively, the Collateral Accounts and
all sums at any time held, deposited or invested therein, together with any
interest or other earnings thereon, and all proceeds thereof (including proceeds
of sales and other dispositions), whether accounts, general intangibles, chattel
paper, deposit accounts, instruments, documents or securities.
          “Affiliate” means, as to any person, any other person that, directly
or indirectly, is in control of, is controlled by or is under common control
with such person.
          “Agreement” means this Loan Agreement, as the same may from time to
time hereafter be modified or replaced.
          “Allocated Loan Amount” means:
          (1) with respect to each Property on the date hereof, the portion of
the Loan Amount allocated thereto on the Closing Date, as set forth on
Schedule H; and
          (2) with respect to any Qualified Substitute Property added to the
Collateral in connection with a Property Substitution pursuant to Section 2.2,
the sum of the Allocated Loan Amounts of the related Replaced Properties (which
the Qualified Substitute Property replaced)
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

1



--------------------------------------------------------------------------------



 



immediately prior to such Property Substitution (if a Property Substitution
involves more than one Qualified Substitute Property, the sum of the Allocated
Loan Amounts of the related Replaced Properties shall be allocated among such
Qualified Substitute Properties in proportion to each such Qualified Substitute
Property’s Initial Value).
          “ALTA” means the American Land Title Association, or any successor
thereto.
          “Alteration” means any demolition, alteration, installation,
improvement or expansion of or to any of the Properties or any portion thereof,
but does not include work which is Remodeling.
          “Annual Budget” means a capital and operating expenditure budget for
the Properties prepared by Borrower and specifying amounts, if any, that
Borrower will be obligated to expend to operate and maintain the Properties at a
standard at least equal to that maintained on the Closing Date.
          “Appraisal” means, with respect to each Property, an as-is appraisal
of such Property that is prepared by a member of the Appraisal Institute
selected by Lender, meets the minimum appraisal standards for national banks
promulgated by the Comptroller of the Currency pursuant to Title XI of the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989, as amended
(FIRREA) and complies with the Uniform Standards of Professional Appraisal
Practice (USPAP).
          “Approved Annual Budget” has the meaning set forth in Section 5.17.
          “Approved Management Agreement” means any management agreement that is
approved by Lender and with respect to which Lender receives Rating
Confirmation.
          “Approved Property Manager” means Borrower, any Affiliate of Borrower,
or any other management company that is approved by Lender and with respect to
which Lender receives Rating Confirmation, in each case unless and until Lender
requests the termination of that management company pursuant to Section 5.10(d).
          “Assignment” has the meaning set forth in Section 9.7(b).
          “Assumption” has the meaning set forth in Section 2.2.
          “Bankruptcy Code” has the meaning set forth in Section 7.1(d).
          “Basic Carrying Costs Escrow Account” has the meaning set forth in
Section 3.4(a).
          “Borrower” has the meaning set forth in the first paragraph of this
agreement.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

2



--------------------------------------------------------------------------------



 



          “Budgeted Operating Expenses” means, with respect to any calendar
month, (i) an amount equal to the Operating Expenses for such calendar month in
the then-applicable Approved Annual Budget, or (ii) such greater amount as shall
equal Borrower’s actual Operating Expenses for such month, except that during
the continuance of a Trigger Period such greater amount may in no event exceed
105% of the amount specified in clause (i), with no individual budget line item
exceeding 110% of the amount set forth in the then-applicable Approved Annual
Budget with respect to such line item for such month, in each case without the
prior written consent of Lender, not to be unreasonably withheld or delayed.
          “Business Day” means any day other than (i) a Saturday and a Sunday
and (ii) a day on which federally insured depository institutions in the State
of New York or the state in which the offices of Lender, its trustee, its
Servicer or its Servicer’s collection account are located are authorized or
obligated by law, governmental decree or executive order to be closed.
          “Capital Expenditure” means hard and soft costs incurred by Borrower
with respect to replacements and capital repairs made to the Properties
(including repairs to, and replacements of, structural components, roofs,
building systems, parking garages and parking lots), in each case to the extent
capitalized in accordance with GAAP.
          “Capital Expenditure Reserve Account” has the meaning set forth in
Section 3.6(a).
          “Cash Management Account” has the meaning set forth in Section 3.2(a).
          “Cash Management Agreement” means a cash management agreement in
substantially the form of Exhibit A-2, as the same may from time to time be
modified or replaced in accordance herewith.
          “Cash Management Bank” means a depository institution selected by
Lender in which Eligible Accounts may be maintained. The initial Cash Management
Bank shall be LaSalle Bank National Association.
          “Casualty” means a fire, explosion, flood, collapse, earthquake or
other casualty affecting all or any portion of any Property.
          “Certificates” means, collectively, any senior and/or subordinate
notes, debentures or pass-through certificates, or other evidence of
indebtedness, or debt or equity securities, or any combination of the foregoing,
representing a direct or beneficial interest, in whole or in part, in the Loan.
          “Change of Control” means the occurrence of either or both of the
following: (i) the failure of Borrower to be Controlled by one or more Qualified
Equityholders (individually or collectively), or (ii) the failure of the
Single-Purpose Equityholder (if any) to be Controlled by the same Qualified
Equityholders that Control Borrower; provided, however, that for so long as Life
Time Fitness, Inc. directly or indirectly owns all membership interests in
Borrower, transfers or issuances of interests in Life Time Fitness, Inc on a
national securities exchange or through the NASDAQ national markets system shall
not be deemed a Change of Control.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

3



--------------------------------------------------------------------------------



 



          “Closing Date” means the date of this Agreement.
          “Code” means the Internal Revenue Code of 1986, as amended, and as it
may be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
          “Collateral” means all assets owned from time to time by Borrower
including the Properties, the Revenues and all other tangible and intangible
property (including any Defeasance Collateral) in respect of which Lender is
granted a Lien under the Loan Documents, and all proceeds thereof.
          “Collateral Accounts” means, collectively, the Cash Management
Account, the Loss Proceeds Account, the Basic Carrying Costs Escrow Account, the
Capital Expenditure Reserve Account, and the Excess Cash Flow Reserve Account.
          “Collection Account” has the meaning set forth in Section 3.1(a).
          “Collection Account Agreement” has the meaning set forth in
Section 3.1(a).
          “Condemnation” means a taking or voluntary conveyance of all or part
of any of the Properties or any interest in or right accruing to or use of any
of the Properties, as the result of, or in settlement of, any condemnation or
other eminent domain proceeding by any Governmental Authority.
          “Consumer Price Index” means the Consumer Price Index for All Urban
Consumers published by the Bureau of Labor Statistics of the United States
Department of Labor, New York Metropolitan Statistical Area, All Items
(1982-84=100), or any successor index thereto, approximately adjusted, and in
the event that the Consumer Price Index is converted to a different standard
reference base or otherwise revised, the determination of adjustments provided
for herein shall be made with the use of such conversion factor, formula or
table for converting the Consumer Price Index as may be published by the Bureau
of Labor Statistics or, if said Bureau shall not publish the same, then with the
use of such conversion factor, formula or table as may be published by
Prentice-Hall, Inc., or any other nationally recognized publisher of similar
statistical information; and if the Consumer Price Index ceases to be published,
and there is no successor thereto, such other index as Lender and Borrower, both
acting reasonably, shall agree upon in writing.
          “Contingent Obligation” means, with respect to any Person, any
obligation of such Person directly or indirectly guaranteeing any Debt of any
other Person in any manner and any contingent obligation to purchase, to provide
funds for payment, to supply funds to invest in any other Person or otherwise to
assure a creditor against loss.
          “Control” of any entity means the ownership, directly or indirectly,
of at least 51% of the equity interests in, and the right to at least 51% of the
distributions from, such entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
entity, whether through the ability to exercise voting power, by contract or
otherwise (“Controlled” and “Controlling” each have the meanings correlative
thereto).
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

4



--------------------------------------------------------------------------------



 



          “Cooperation Agreement” means that certain Mortgage Loan Cooperation
Agreement, dated as of the Closing Date, among Borrower, Lender and Sponsor, as
the same may from time to time be modified or replaced in accordance herewith.
          “Damages” to a party means any and all liabilities, obligations,
losses, damages, penalties, assessments, actions, judgments, suits, claims,
costs, expenses (including reasonable attorneys’ fees whether or not suit is
brought), settlement costs and disbursements imposed on, incurred by or asserted
against such party.
          “Debt” means, with respect to any Person, without duplication:
     (i) all indebtedness of such Person to any other party (regardless of
whether such indebtedness is evidenced by a written instrument such as a note,
bond or debenture), including indebtedness for borrowed money or for the
deferred purchase price of property or services;
     (ii) all letters of credit issued for the account of such Person and all
unreimbursed amounts drawn thereunder;
     (iii) all indebtedness secured by a Lien on any property owned by such
Person (whether or not such indebtedness has been assumed) except obligations
for impositions which are not yet due and payable;
     (iv) all Contingent Obligations of such Person;
     (v) all payment obligations of such Person under any interest rate
protection agreement (including any interest rate swaps, floors, collars or
similar agreements) and similar agreements;
     (vi) all contractual indemnity obligations of such Person; and
     (vii) any material actual or contingent liability to any Person or
Governmental Authority with respect to any employee benefit plan (within the
meaning of Section 3(3) of ERISA) subject to Title IV of ERISA, Section 302 of
ERISA or Section 412 of the Code.
          “Default” means the occurrence of any event which, but for the giving
of notice or the passage of time, or both, would be an Event of Default.
          “Default Interest” means, during the continuance of an Event of
Default, the amount by which interest accrued on the Notes at their respective
Default Rates exceeds the amount of interest that would have accrued on the
Notes at their respective Interest Rates.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

5



--------------------------------------------------------------------------------



 



          “Default Rate” means, with respect to any Note, the greater of (x) 5%
per annum in excess of the interest rate otherwise applicable to such Note
hereunder and (y) 1% per annum in excess of the Prime Rate from time to time.
          “DSCR” means, with respect to any Test Period, the quotient of (i) Net
Operating Income for such period divided by (ii) the Debt Service for such
period.
          “Easement Areas” has the meaning set forth in Section 4.27(ii).
          “Eligible Account” means (i) a segregated account maintained with a
federal or state-chartered depository institution or trust company which
complies with the definition of Eligible Institution, or (ii) a segregated trust
account or accounts maintained with the corporate trust department of a federal
depository institution or state-chartered depository institution which has an
investment-grade rating and is subject to regulations regarding fiduciary funds
on deposit under, or similar to, Title 12 of the Code of Federal Regulations
Section 9.10(b) which, in either case, has corporate trust powers, acting in its
fiduciary capacity.
          “Eligible Institution” means an institution (i) whose commercial
paper, short-term debt obligations or other short-term deposits are rated at
least A–1, Prime-1 or F-1, as applicable, by each of the Rating Agencies and
whose long-term senior unsecured debt obligations are rated at least A or A2, as
applicable, by each of the Rating Agencies, and whose deposits are insured by
the FDIC or (ii) with respect to which Lender shall have received Rating
Confirmation.
          “Embargoed Person” has the meaning set forth in Section 4.40.
          “Engineering Report” means a structural and seismic engineering report
or reports with respect to each of the Properties prepared by an independent
engineer approved by Lender and delivered to Lender in connection with the Loan,
and any amendments or supplements thereto delivered to Lender.
          “Environmental Claim” means any written notice, claim, proceeding,
investigation or demand by any Person or Governmental Authority alleging or
asserting liability with respect to Borrower or any of the Properties arising
out of, based on or resulting from (i) the alleged presence, Use or Release of
any Hazardous Substance, (ii) any alleged violation of any Environmental Law, or
(iii) any alleged injury or threat of injury to property, health or safety or to
the environment caused by Hazardous Substances.
          “Environmental Indemnity” means, with respect to each Property, that
certain environmental indemnity agreement executed by Borrower and the Sponsor
as of the Closing Date, as the same may from time to time be modified or
replaced in accordance herewith.
          “Environmental Laws” means any and all present and future federal,
state and local laws, statutes, ordinances, rules, regulations and the like, as
well as common law, any judicial or administrative orders, decrees or judgments
thereunder, and any permits, approvals, licenses, registrations, filings and
authorizations, in each case as now or hereafter in effect,
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

6



--------------------------------------------------------------------------------



 



relating to the pollution, protection or cleanup of the environment, relating to
the impact of Hazardous Substances on property, health or safety, or the Use or
Release of Hazardous Substances, or relating to the liability for or costs of
other actual or threatened danger to health or the environment. The term
“Environmental Law” includes, but is not limited to, the following statutes, as
amended, any successors thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Materials Transportation Act; the Resource
Conservation and Recovery Act (including Subtitle I relating to underground
storage tanks); the Clean Water Act; the Clean Air Act; the Toxic Substances
Control Act; the Safe Drinking Water Act; the Occupational Safety and Health
Act; the Federal Water Pollution Control Act; the Federal Insecticide, Fungicide
and Rodenticide Act; the Endangered Species Act; the National Environmental
Policy Act; and the River and Harbors Appropriation Act. The term “Environmental
Law” also includes, but is not limited to, any present and future federal state
and local laws, statutes ordinances, rules, regulations and the like, as well as
common law, conditioning transfer of property upon a negative declaration or
other approval of a Governmental Authority of the environmental condition of a
property; or requiring notification or disclosure of Releases of Hazardous
Substances or other environmental conditions of a property to any Governmental
Authority or other Person, whether or not in connection with transfer of title
to or interest in property.
          “Environmental Reports” means “Phase I Environmental Site Assessments”
as referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-94 (and, if necessary, “Phase II Environmental
Site Assessments”), prepared by an independent environmental auditor approved by
Lender and delivered to Lender and any amendments or supplements thereto
delivered to Lender, and shall also include any other environmental reports
delivered to Lender pursuant to this Agreement and the Environmental
Indemnities.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
          “ERISA Affiliate,” at any time, means each trade or business (whether
or not incorporated) that would, at the time, be treated together with Borrower
as a single employer under Title IV or Section 302 of ERISA or Section 412 of
the Code.
          “Escrow Period” means any period from (i) the conclusion of any Fiscal
Quarter during which DSCR is less than 1.15:1, to (ii) the conclusion of the
second of two consecutive Fiscal Quarters thereafter during each of which DSCR
exceeds 1.15:1.
          “Event of Default” has the meaning set forth in Section 7.1.
          “Excess Cash Flow Reserve Account” has the meaning set forth in
Section 3.9(a).
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

7



--------------------------------------------------------------------------------



 



          “Exception Report” means the report prepared by Borrower and attached
to this Agreement as Schedule B, setting forth any exceptions to the
representations set forth in Article IV.
          “FF&E Account” means the bank account required by the terms of the LTF
CO Lease to be established (either in the name of Borrower or LTF CO),
maintained and funded monthly by LTF CO in the amount equal to (i) the product
of (A) $7,333.33, and (B) the number of Properties then demised by the LTF CO
Lease, less any amounts expended by LTF CO during the prior month for which it
would have been entitled to withdraw funds from the FF& Account, or (ii) such
lesser amount as is necessary to cause the balance therein to equal the product
of (C) $333,333.33, and (D) the number of Properties then demised by the LTF
Lease, which funds may be withdrawn by LTF CO from time to time to pay for
acquisitions, repairs to or replacements of furniture, fixtures and equipment,
including fitness and similar equipment used by LTF CO in the operation of its
business in the Properties.
          “Fiscal Quarter” means the three-month period ending on March 31,
June 30, September 30 and December 31 of each year, or such other fiscal quarter
of Borrower as Borrower may select from time to time with the prior consent of
Lender, such consent not to be unreasonably withheld.
          “Fiscal Year” means the 12-month period ending on December 31 of each
year, or such other fiscal year of Borrower as Borrower may select from time to
time with the prior consent of Lender, not to be unreasonably withheld.
          “Fitch” means Fitch, Inc. and its successors.
          “Form W-8BEN” means Form W-8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding) of the Department of
Treasury of the United States of America, and any successor form.
          “Form W-8ECI” means Form W-8ECI (Certificate of Foreign Person’s Claim
for Exemption from Withholding of Tax on Income Effectively Connected with the
Conduct of a Trade or Business in the United States) of the Department of the
Treasury of the United States of America, and any successor form.
          “GAAP” means generally accepted accounting principles in the United
States of America, consistently applied.
          “Governmental Authority” means any federal, state, county, regional,
local or municipal government, any bureau, department, agency or political
subdivision thereof and any Person with jurisdiction exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government (including any court).
          “Guaranty” means that certain guaranty, dated as of the Closing Date,
executed by Sponsor for the benefit of Lender.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

8



--------------------------------------------------------------------------------



 



          “Hazardous Substances” means any and all substances (whether solid,
liquid or gas) defined, listed, or otherwise classified as hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, toxic
substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
that may have a negative impact on human health or the environment or the
presence of which on, in or under any of the Properties is prohibited under
Environmental Law, including petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, lead and radon, and
compounds containing them (including gasoline, diesel fuel, oil and lead-based
paint), and radioactive materials, flammables and explosives and compounds
containing them.
          “Indebtedness” means the Principal Indebtedness, together with
interest and all other obligations and liabilities of Borrower under the Loan
Documents, including all Transaction Costs, Yield Maintenance Premiums and other
amounts due or to become due to Lender pursuant to this Agreement, under the
Notes or in accordance with any of the other Loan Documents, and all other
amounts, sums and expenses reimbursable by Borrower to Lender hereunder or
pursuant to the Notes or any of the other Loan Documents.
          “Indemnified Liabilities” has the meaning set forth in
Section 9.19(b).
          “Indemnified Parties” has the meaning set forth in Section 5.18.
          “Independent Director” of any corporation or limited liability company
means an individual who is duly appointed as a member of the board of directors
or board of managers of such corporation or limited liability company and who is
not, and has never been, and will not while serving as Independent Director, be
any of the following:
     (i) a member, partner, equityholder, manager, director, officer or employee
of Borrower, any Single-Purpose Equityholder or any of their respective
equityholders or affiliates (other than as an independent director or manager of
an affiliate of Borrower or any Single-Purpose Equityholder that is not in the
direct chain of ownership of Borrower and that is required by a creditor to be a
single purpose bankruptcy remote entity, provided that such independent director
or manager is employed by a company that routinely provides professional
independent directors or managers);
     (ii) a creditor, supplier or service provider (including provider of
professional services) to Borrower, any Single-Purpose Equityholder or any of
their respective equityholders or affiliates (other than a company that
routinely provides professional independent managers or directors and which also
provides lien search and other similar services to Borrower, any Single-Purpose
Equityholder or any of their respective equityholders or affiliates in the
ordinary course of business);
     (iii) a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

9



--------------------------------------------------------------------------------



 



     (iv) a Person that controls (whether directly, indirectly or otherwise) any
of (i), (ii) or (iii) above.
          “Initial Interest Rate” means 6.03% per annum.
          “Initial Principal Payment Date” means the Payment Date in March,
2007.
          “Initial Value” means, with respect to each initial Property, the
dollar amount specified opposite the name of such Property in Schedule D, and
with respect to each Qualified Substitute Property, the market value thereof at
the time of substitution, based on a then current Appraisal.
          “Insurance Requirements” means, collectively, (i) all material terms
of any insurance policy required pursuant to this Agreement and (ii) all
material regulations and then-current standards applicable to or affecting any
of the Properties or any portion thereof or any use or condition thereof, which
may, at any time, be recommended by the board of fire underwriters, if any,
having jurisdiction over any of the Properties, or any other body exercising
similar functions.
          “Interest Accrual Period” means each period from and including the
sixth day of a calendar month through and including the fifth day of the
immediately succeeding calendar month; provided that, prior to a Securitization
of the Loan, Lender shall have the right, in connection with a change in the
Payment Date in accordance with the definition thereof, to make a corresponding
change to the Interest Accrual Period. Notwithstanding the foregoing, the first
Interest Accrual Period shall commence on and include the Closing Date.
          “Interest Rate” means (i) with respect to the initial Note, the
Initial Interest Rate, and (ii) with respect to each Note resulting from the
bifurcation of the initial Note into multiple Notes pursuant to Section 1.1(c),
the per annum interest rate of such Note as determined by Lender in accordance
with such Section.
          “Lease” means any lease, license, letting, concession, occupancy
agreement, sublease to which Borrower is a party or has a consent right, or
other agreement (whether written or oral and whether now or hereafter in effect)
under which Borrower is a lessor, existing as of the Closing Date or hereafter
entered into by Borrower, in each case pursuant to which any Person is granted a
possessory interest in, or right to use or occupy all or any portion of any
space in any of the Properties, and every modification or amendment thereof, and
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto.
          “Legal Requirements” means all governmental statutes, laws, rules,
orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities (including Environmental Laws) affecting either
Borrower or any of the Properties or any portion of or the construction,
ownership, use, alteration or operation of, or any portion of any Property
(whether now or hereafter enacted and in force), and all permits, licenses and
authorizations and regulations relating thereto.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

10



--------------------------------------------------------------------------------



 



          “Lender” has the meaning set forth in the first paragraph of this
Agreement and in Section 9.7.
          “Lien” means any mortgage, lien (statutory or other), pledge,
hypothecation, assignment, preference, priority, security interest, or any other
encumbrance or charge on or affecting any Collateral or any portion thereof, or
any interest therein (including any conditional sale or other title retention
agreement, any sale-leaseback, any financing lease or similar transaction having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement or similar instrument under the Uniform Commercial Code
or comparable law of any other jurisdiction, domestic or foreign, and
mechanics’, materialmen’s and other similar liens and encumbrances, as well as
any option to purchase, right of first refusal, right of first offer or similar
right).
          “Loan” has the meaning set forth in Section 1.1(a).
          “Loan Amount” means $105,000,000.
          “Loan Documents” means this Agreement, each of the Notes, each of the
Mortgages (and related financing statements), each of the Environmental
Indemnities, each of the Subordination of Property Management Agreements, the
Cash Management Agreement, the Cooperation Agreement, any Defeasance Pledge
Agreement, the Guaranty, and all other agreements, instruments, certificates and
documents necessary to effectuate the granting to Lender of first-priority Liens
on the Collateral or otherwise in satisfaction of the requirements of this
Agreement or the other documents listed above, as all of the aforesaid may be
modified or replaced from time to time in accordance herewith.
          “Lockbox Bank” means a depositary institution selected by Borrower and
approved by Lender at which the lockbox for receipt of Revenues from the
Properties is established. The initial Lockbox Bank shall be the Minneapolis,
Minnesota office of U.S. Bank National Association.
          “Lockout Period” means the period from the Closing Date to but
excluding the first Payment Date following the earlier to occur of (i) the
fourth anniversary of the Closing Date and (ii) the second anniversary of the
date on which the entire Loan has been securitized pursuant to a Securitization
or series of Securitizations.
          “Loss Proceeds” means amounts, awards or payments payable to Borrower
or Lender in respect of all or any portion of any of the Properties in
connection with a Casualty or Condemnation thereof (after the deduction
therefrom and payment to Borrower and Lender, respectively, of any and all
reasonable expenses incurred by Borrower and Lender in the recovery thereof,
including all reasonable attorneys’ fees and disbursements, the reasonable fees
of insurance experts and adjusters and the costs incurred in any litigation or
arbitration with respect to such Casualty or Condemnation).
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

11



--------------------------------------------------------------------------------



 



          “Loss Proceeds Account” has the meaning set forth in Section 3.3(a).
          “LTF CO” means LTF Club Operations, Inc., a Minnesota corporation,
which is Controlled by Sponsor, and any successor in interest to LTF CO as
tenant under any Lease of any of the Properties.
          “LTF CO Lease” means the unitary Lease between Borrower and LTF CO
(whose obligations thereunder are guaranteed by Sponsor) demising each and all
of the Properties, which has been approved by Lender on or prior to the date
hereof, and which provides, among other things, that LTF CO as Tenant shall
create and thereafter maintain the FF&E Account, which shall be by the terms of
the LTF CO Lease either be in the name of or pledged to Borrower to secure the
rental payment and all other obligations of LTF CO as Tenant thereunder, and
which shall permit the assignment by Borrower of its interest in the FF&E
Account to Lender.
          “Material Adverse Effect” means a material adverse effect upon (i) the
ability of Borrower to perform, or of Lender to enforce, any material provision
of any Loan Document, (ii) the enforceability of any material provision of any
Loan Document, or (iii) the value, Net Operating Income, use or enjoyment of any
of the Properties or the operation thereof.
          “Material Agreements” means (x) each contract and agreement (other
than Leases) relating to the ownership, management, development, use, operation,
leasing, maintenance, repair or improvement of any of the Properties, or
otherwise imposing obligations on Borrower, under which Borrower would have the
obligation to pay more than $50,000 per annum or which cannot be terminated by
Borrower without cause upon 60 days’ notice or less without payment of a
termination fee, and (y) any reciprocal easement agreement, declaration of
covenants, condominium documents, ground lease, parking agreement or other
material Permitted Encumbrance.
          “Material Alteration” means any Alteration to be performed by or on
behalf of Borrower at any of the Properties which (a) is reasonably likely to
have a Material Adverse Effect with respect to the applicable Property, (b) is
reasonably expected to cost in excess of 5% of the Allocated Loan Amount of the
applicable Property, as determined by an independent architect, or (c) is
reasonably expected to permit (or is reasonably likely to induce) any Tenant to
terminate its Lease or abate rent.
          “Maturity Date” means the Payment Date in February, 2017, or such
earlier date as may result from acceleration of the Loan in accordance with this
Agreement.
          “Minimum Balance” has the meaning set forth in Section 3.2(a).
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

12



--------------------------------------------------------------------------------



 



          “Monthly Capital Expenditure Reserve Amount” means $54,445.00, but may
be revised by written notice given by Lender to Borrower in connection with a
Property Substitution or Property release pursuant to Article II.
          “Moody’s” means Moody’s Investors Service, Inc. and its successors.
          “Mortgage” means, with respect to each Property, that certain
mortgage, deed of trust or deed to secure debt, as the case may be, encumbering
such Property, executed by Borrower as of the Closing Date, as the same may from
time to time be modified or replaced in accordance herewith. Each Mortgage shall
secure the entire Indebtedness, provided that in the event that the jurisdiction
in which the Property is located imposes a mortgage recording, intangibles or
similar Tax and does not permit the allocation of indebtedness for the purpose
of determining the amount of such Tax payable, the principal amount secured by
such Mortgage shall be equal to the greater of (x) 125% of such Property’s
Allocated Loan Amount and (y) the appraised value of such Property.
          “Net Operating Income” means, with respect to any Test Period, the
excess of (i) Operating Income for the last Fiscal Quarter contained in such
Test Period, times four, minus (ii) Operating Expenses for such Test Period.
          “NOI Concentration Test” means a test which shall be satisfied if
(i) no single Property would contribute more than 20% of the aggregate Net
Operating Income of the Properties while there are six (6) Properties securing
the Loan; (ii) no single Property would contribute more than 22% of the
aggregate Net Operating Income of the Properties while there are five (5)
Properties securing the Loan; or (iii) no single Property would contribute more
than 26% of the aggregate Net Operating Income of the Properties while there are
four (4) Properties securing the Loan.
          “Nonconsolidation Opinion” means the opinion letter, dated the Closing
Date, delivered by Borrower’s counsel to Lender and addressing issues relating
to substantive consolidation in bankruptcy.
          “Note” means that certain promissory note, dated as of the Closing
Date, made by Borrower to the order of Lender to evidence the Loan, as such note
may be replaced by multiple Notes in accordance with Section 1.1(c) and as
otherwise modified, assigned (in whole or in part) and/or replaced from time to
time in accordance herewith.
          “OFAC List” means the list of specially designated nationals and
blocked persons subject to financial sanctions that is maintained by the U.S.
Treasury Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any applicable governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities, including, without limitation, trade embargo, economic sanctions,
or other prohibitions imposed by Executive Order of the President of the United
States. The OFAC List currently is accessible through the internet website at
www.treas.gov/ofac/t11sdn.pdf.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

13



--------------------------------------------------------------------------------



 



          “Officer’s Certificate” means a certificate delivered to Lender which
is signed by an authorized officer of Borrower and certifies the information
therein to the best of such officer’s knowledge.
          “Operating Expenses” means, for any period, all operating, renting,
administrative, management, legal and other ordinary expenses of Borrower during
such period, determined in accordance with GAAP; provided, however, that such
expenses shall not include (i) depreciation, amortization or other noncash items
(other than expenses that are due and payable but not yet paid), (ii) interest,
principal or any other sums due and owing with respect to the Loan, (iii) income
taxes or other taxes in the nature of income taxes, (iv) Capital Expenditures,
or (v) equity distributions.
          “Operating Income” means, for any period, all operating income of
Borrower from each of the Properties during such period, determined in
accordance with GAAP (but without straight-lining of rents), other than (i) Loss
Proceeds (but Operating Income will include rental loss insurance proceeds to
the extent allocable to such period), (ii) any revenue attributable to a Lease
to the extent it is paid more than 30 days prior to the due date, (iii) any
interest income from any source, (iv) any repayments received from any third
party of principal loaned or advanced to such third party by Borrower, (v) any
proceeds resulting from the Transfer of all or any portion of such Property,
(vi) sales, use and occupancy or other taxes on receipts required to be
accounted for by Borrower to any government or governmental agency,
(vii) Termination Fees, and (viii) any other extraordinary or non-recurring
items.
          “Participation” has the meaning set forth in Section 9.7(b).
          “Payment Date” means, with respect to each Interest Accrual Period,
the sixth day of the calendar month in which such Interest Accrual Period ends
(or if such sixth day is not a Business Day, the first succeeding Business Day),
provided, that prior to a Securitization, Lender shall have the right to change
the Payment Date so long as a corresponding change to the Interest Accrual
Period is also made.
          “Permits” means all licenses, permits, variances and certificates used
in connection with the ownership, operation, use or occupancy of each of the
Properties (including certificates of occupancy, business licenses, state health
department licenses, licenses to conduct business and all such other permits,
licenses and rights, obtained from any Governmental Authority or private Person
concerning ownership, operation, use or occupancy of such Property).
          “Permitted Debt” means:
     (i) the Indebtedness; and
     (ii) Trade Payables not represented by a note, customarily paid by Borrower
within 60 days of incurrence and in fact not more than 60 days outstanding,
which are incurred in the ordinary course of Borrower’s ownership and operation
of the Properties, in amounts reasonable and customary for similar properties
and not exceeding 2.0% of the Loan Amount in the aggregate.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

14



--------------------------------------------------------------------------------



 



          “Permitted Encumbrances” means:
     (i) the Liens created by the Loan Documents;
     (ii) all Liens and other matters specifically disclosed on Schedule B of
the Qualified Title Insurance Policy;
     (iii) Liens, if any, for Taxes not yet delinquent;
     (iv) mechanics’, materialmen’s or similar Liens, if any, and Liens for
delinquent taxes or impositions, in each case only if being contested in good
faith and by appropriate proceedings, provided that no such Lien is in imminent
danger of foreclosure and provided further that either (a) each such Lien is
released or discharged of record or fully insured over by the title insurance
company issuing the Qualified Title Insurance Policy within 30 days of its
creation, or (b) Borrower deposits with Lender, by the expiration of such 30-day
period, an amount equal to 150% of the dollar amount of such Lien or a bond in
the aforementioned amount from such surety, and upon such terms and conditions,
as is reasonably satisfactory to Lender, as security for the payment or release
of such Lien; and
     (v) rights of existing and future Tenants as tenants only pursuant to
written Leases entered into in conformity with the provisions of this Agreement.
          “Permitted Investments” means the following, subject to the
qualifications hereinafter set forth:
     (i) obligations of, or obligations guaranteed as to principal and interest
by, the U.S. government or any agency or instrumentality thereof, when such
obligations are backed by the full faith and credit of the United States of
America;
     (ii) federal funds, unsecured certificates of deposit, time deposits,
banker’s acceptances, and repurchase agreements having maturities of not more
than 365 days of any bank, the short-term debt obligations of which are rated
A-1+ (or the equivalent) by each of the Rating Agencies and, if it has a term in
excess of three months, the long-term debt obligations of which are rated AAA
(or the equivalent) by each of the Rating Agencies;
     (iii) deposits that are fully insured by the Federal Deposit Insurance
Corp. (FDIC);
     (iv) debt obligations that are rated AAA or higher (or the equivalent) by
each of the Rating Agencies;
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

15



--------------------------------------------------------------------------------



 



     (v) commercial paper rated A–1+ (or the equivalent) by each of the Rating
Agencies;
     (vi) investment in money market funds rated AAAm or AAAm–G (or the
equivalent) by each of the Rating Agencies; and
     (vii) such other investments as to which Lender shall have received Rating
Confirmation.
Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the Standard & Poor’s “r” symbol (or any other Rating Agency’s
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities in excess of one year; (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index. No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity. All investments shall mature or be redeemable
upon the option of the holder thereof on or prior to the earlier of (x) three
months from the date of their purchase or (y) the Business Day preceding the day
before the date such amounts are required to be applied hereunder.
          “Person” means any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.
          “Plan Assets” means assets of any (i) employee benefit plan (as
defined in Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as
defined in Section 4975(e)(1) of the Code) subject to Section 4975 of the Code,
or (iii) governmental plan (as defined in Section 3(32) of ERISA) subject to
federal, state or local laws, rules or regulations substantially similar to
Title I of ERISA or Section 4975 of the Code.
          “Policies” has the meaning set forth in Section 5.15(b).
          “Pooled Properties EBITDAR” has the meaning set forth in
Section 2.3(a)(vi).
          “Pooled Properties Revenues” means all rents, rent equivalents, moneys
payable as damages pursuant to a Lease or in lieu of rent or rent equivalents,
membership fees, income, receivables, receipts, revenues, deposits (including
security, utility and other deposits), accounts, cash, issues, profits, charges
for services rendered, and other consideration of whatever form or nature
received by or paid to or for the account of or benefit of LTF CO from any and
all sources including any obligations now existing or hereafter arising or
created out of the sale, lease, sublease, license, concession or other grant of
the right of the use and occupancy of property or rendering of services by LTF
CO and proceeds, if any, from business interruption or other loss of income
insurance.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

16



--------------------------------------------------------------------------------



 



          “Prepayment Period” means the final three interest accrual periods
prior to the Maturity Date.
          “Prime Rate” means the “prime rate” published in the “Money Rates”
section of The Wall Street Journal. If The Wall Street Journal ceases to publish
the “prime rate,” then Lender shall select an equivalent publication that
publishes such “prime rate,” and if such “prime rate” is no longer generally
published or is limited, regulated or administered by a governmental or
quasi-governmental body, then Lender shall reasonably select a comparable
interest rate index.
          “Principal Indebtedness” means the principal balance of the Loan
outstanding from time to time.
          “Properties” means the real property described on Schedule A, and each
Qualified Substitute Property hereafter acquired by Borrower, in each case
together with all buildings and other improvements thereon, but shall not
include any Property which as been released pursuant to a defeasance pursuant to
Section 2.1, Property Substitution pursuant to Section 2.3 or release in
connection with a voluntary prepayment pursuant Section 2.4(c).
          “Property” means one or more but less than all of the Properties,
together with all buildings and other improvements thereon.
          “Property Substitution” has the meaning set forth in Section 2.3(a).
          “Qualified Equityholder” means (i) Sponsor, (ii) U.S. Bank National
Association or a wholly owned subsidiary thereof, or (iii) a bank, saving and
loan association, investment bank, insurance company, trust company, commercial
credit corporation, pension plan, pension fund or pension advisory firm, mutual
fund, government entity or plan, real estate company, investment fund or an
institution substantially similar to any of the foregoing, provided in each case
under this clause (ii) that such Person (x) has total assets (in name or under
management) in excess of $2,000,000,000 and (except with respect to a pension
advisory firm or similar fiduciary) capital/statutory surplus or shareholder’s
equity in excess of $1,000,000,000 (in both cases, exclusive of the Properties),
and (y) is regularly engaged in the business of owning and operating comparable
properties in major metropolitan areas, or (iii) any other Person approved by
Lender with respect to which Rating Confirmation is received.
          “Qualified Substitute Property” means real property located in the
United States of America, together with all buildings and other improvements
thereon, which real property is leased to LTF Club Operations, Inc., a Minnesota
corporation and is added to the Collateral in connection with a Property
Substitution pursuant to Section 2.3 after satisfaction of the conditions
described in such Section and in Section 8.2.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

17



--------------------------------------------------------------------------------



 



          “Qualified Successor Borrower” means a Single-Purpose Entity that is
Controlled by one or more Qualified Equityholders.
          “Qualified Survey” means, with respect to each of the Properties,
current title surveys of such Property, certified to Borrower, the title company
issuing the Qualified Title Insurance Policy and Lender and their respective
successors and assigns, in form and substance reasonably satisfactory to Lender.
          “Qualified Title Insurance Policy” means, with respect to each of the
Properties, an ALTA extended coverage mortgagee’s title insurance policy in form
and substance reasonably satisfactory to Lender.
          “Rating Agency” shall mean, prior to the final Securitization of the
Loan, each of S&P, Moody’s and Fitch, or any other nationally-recognized
statistical rating agency which has been designated by Lender and, after the
final Securitization of the Loan, shall mean any of the foregoing that have
rated and continue to rate any of the Certificates.
          “Rating Confirmation” means, with respect to any proposed action,
confirmation in writing from each of the Rating Agencies that such action shall
not result, in and of itself, in a downgrade, withdrawal or qualification of any
rating then assigned to any outstanding Certificates; except that if any portion
of the Loan shall not have been securitized pursuant to a Securitization rated
by the Rating Agencies, then “Rating Confirmation” shall instead mean that the
matter in question is subject to the prior written approval of both (x) the
applicable Rating Agencies (if and to the extent that any portion of the Loan
has been securitized pursuant to a Securitization or series of Securitizations
rated by such Rating Agencies), and (y) Lender in its sole discretion. No Rating
Confirmation shall be regarded as having been received unless and until any
conditions imposed on its effectiveness by any Rating Agency shall have been
satisfied.
          “Release” with respect to any Hazardous Substance means any release,
deposit, discharge, emission, leaking, leaching, spilling, seeping, migrating,
injecting, pumping, pouring, emptying, escaping, dumping, disposing or other
movement of Hazardous Substances into the indoor or outdoor environment
(including the movement of Hazardous Substances through ambient air, soil,
surface water, ground water, wetlands, land or subsurface strata).
          “Release Price” means, with respect to each Property, 120% of its
Allocated Loan Amount, as such Allocated Loan Amount has been reduced by
payments of principal assuming proportionate allocation of such principal
reduction payments to each Property’s Allocated Loan Amount, together with the
applicable Yield Maintenance Premium on such amount.
          “Remodeling” means remodeling, refurbishing, expansion, demolition and
other improvement work properly permitted under applicable law and performed by
LTF CO, as permitted by the LTF CO Lease, to the interior or exterior of a
Property including without
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

18



--------------------------------------------------------------------------------



 



limitation the replacement of floor coverings or wall coverings, constructing,
renovating or reconfiguring locker rooms, workout areas, and office, retail or
other spaces of the Property, upgrading mechanical systems including but not
limited to electrical, plumbing and HVAC systems, and constructing, modifying or
otherwise installing improvements customarily found in other properties owned or
leased by LTF CO or an Affiliate; provided that no such work shall reduce the
interior square footage by more than 5% in the aggregate or shall result in a
material diminution of the fair market value of the Property.
          “Rent Roll” has the meaning set forth in Section 4.14(a).
          “Replaced Property” shall have the meaning set forth in
Section 2.3(a).
          “Revenues” means all rents, rent equivalents, moneys payable as
damages pursuant to a Lease or in lieu of rent or rent equivalents, royalties
(including all oil and gas or other mineral royalties and bonuses), income,
receivables, receipts, revenues, deposits (including security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower from any and all sources including any
obligations now existing or hereafter arising or created out of the sale, lease,
sublease, license, concession or other grant of the right of the use and
occupancy of property or rendering of services by Borrower and proceeds, if any,
from business interruption or other loss of income insurance.
          “S&P” means Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc., and its successors.
          “Securitization” means a transaction in which all or any portion of
the Loan is deposited into one or more trusts which issue Certificates to
investors, or a similar transaction.
          “Securitization Vehicle” means the issuer of Certificates in a
Securitization of the Loan.
          “Service” means the Internal Revenue Service or any successor agency
thereto.
          “Servicer” means the entity or entities appointed by Lender from time
to time to serve as servicer and/or special servicer of the Loan. If at any time
no entity is so appointed, the term “Servicer” shall be deemed to refer to
Lender.
          “Single Member LLC” means a limited liability company which either
(x) has only one member, or (y) has multiple members, none of which is a
Single-Purpose Equityholder.
          “Single-Purpose Entity” means a Person which (a) was formed under the
laws of the State of Delaware solely for the purpose of acquiring and holding
(i) an ownership interest in such Property (or, if applicable, Defeasance
Collateral), or (ii) in the case of a Single-Purpose Equityholder, an ownership
interest in the Borrower (or, if applicable, Defeasance Collateral), (b) does
not engage in any business unrelated to (i) such Property (or, if applicable,
Defeasance
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

19



--------------------------------------------------------------------------------



 



Collateral), or (ii) in the case of a Single-Purpose Equityholder, its ownership
interest in the Borrower (or, if applicable, Defeasance Collateral), (c) does
not have any assets other than those related to (i) its interest in such
Property (or, if applicable, Defeasance Collateral), or (ii) in the case of a
Single-Purpose Equityholder, its ownership interest in the Borrower (or, if
applicable, Defeasance Collateral), (d) does not have any Debt other than, in
the case of Borrower, Permitted Debt, (e) maintains books, accounts, records,
financial statements, stationery, invoices and checks which are separate and
apart from those of any other Person (except that such Person’s financial
position, assets, results of operations and cash flows may be included in the
consolidated financial statements of an affiliate of such Person in accordance
with GAAP, provided that any such consolidated financial statements shall
contain a note indicating that such Person and its affiliates are separate legal
entities and maintain records, books of account separate and apart from any
other Person), (f) is subject to and complies with all of the limitations on
powers and separateness requirements set forth in the organizational
documentation of such Person as of the Closing Date, (g) holds itself out as
being a Person separate and apart from each other Person and not as a division
or part of another Person, (h) conducts its business in its own name (except for
services rendered under a management agreement with an affiliate, so long as the
manager, or equivalent thereof, under such management agreement holds itself out
as an agent of such Person), (i) exercises reasonable efforts to correct any
known misunderstanding actually known to it regarding its separate identity, and
maintains an arm’s-length relationship with its affiliates, (j) pays its own
liabilities out of its own funds (including the salaries of its own employees)
and reasonably allocates any overhead that is shared with an affiliate,
including paying for shared office space and services performed by any officer
or employee of an affiliate, (k) maintains a sufficient number of employees in
light of its contemplated business operations, if any are required for such
purpose, (l) conducts its business so that the assumptions made with respect to
it which are contained in the Nonconsolidation Opinion shall at all times be
true and correct in all material respects, (m) in the case of (i) a corporation,
observes all applicable corporate formalities in all material respects, (ii) a
limited liability company, observes all applicable limited liability company
formalities in all material respects, and (iii) a limited partnership, observes
all applicable limited partnership formalities in all material respects,
(n) does not commingle its assets with those of any other Person and holds such
assets in its own name, (o) does not assume, guarantee or become obligated for
the debts of any other Person, and does not hold out its credit as being
available to satisfy the obligations or securities of others, (p) does not
acquire obligations or securities of its shareholders, members or partners,
(q) does not pledge its assets for the benefit of any other Person and does not
make any loans or advances to any Person, (r) maintains adequate capital in
light of its contemplated business operations (without obligation to make
additional contributions to capital), (s) has a Single-Purpose Equityholder with
two Independent Directors on such Single-Purpose Equityholder’s board of
directors or board of managers, (t) has by-laws or an operating agreement, or,
in the case of a limited partnership, has a Single-Purpose Equityholder with
by-laws or an operating agreement, which provides that, for so long as the Loan
is outstanding, such Person shall not take or consent to any of the follow ing
actions except to the extent expressly permitted in this Agreement and the other
Loan Documents:
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

20



--------------------------------------------------------------------------------



 



     (i) the dissolution, liquidation, consolidation, merger or sale of all or
substantially all of its assets (and, in the case of a Single-Purpose
Equityholder, the assets of the Borrower);
     (ii) the engagement by such Person (and, in the case of a Single-Purpose
Equityholder, the engagement by the Borrower) in any business other than the
acquisition, development, management, leasing, ownership, maintenance and
operation of the Properties (or, if applicable, Defeasance Collateral), and
activities incidental thereto (and, in the case of a Single-Purpose
Equityholder, activities incidental to the acquisition and ownership of its
interest in the Borrower);
     (iii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, or the seeking or consenting to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official in respect of such Person without the
affirmative vote of both of its Independent Directors (and, in the case of a
Single-Purpose Equityholder, in respect of the Borrower without the affirmative
vote of both of such Single-Purpose Equityholder’s Independent Directors); and
     (iv) any amendment or modification of any provision of its (and, in the
case of a Single-Purpose Equityholder, the Borrower’s) organizational documents
relating to qualification as a “Single-Purpose Entity”;
and (u) if such entity is a Single Member LLC, has organizational documents
which provide that upon the occurrence of any event (other than a permitted
equity transfer) that causes its sole member to cease to be a member while the
Loan is outstanding, at least one of its Independent Directors shall
automatically be admitted as the sole member of the Single Member LLC and shall
preserve and continue the existence of the Single Member LLC without
dissolution.
          “Single-Purpose Equityholder” means a Single-Purpose Entity that
(x) is a limited liability company or corporation formed under the laws of the
State of Delaware, (y) owns at least a 1% direct equity interest in Borrower,
and (z) serves as the general partner or managing member of Borrower.
          “Sponsor” means Life Time Fitness, Inc. and the surviving entity in
any merger or consolidation involving Sponsor or any Person that acquires all or
substantially all the assets of Life Time Fitness, Inc..
          “Subordination of Property Management Agreement” means that certain
consent and agreement of manager and subordination of management agreement
executed by Borrower and the Approved Property Manager as of the Closing Date,
as the same may from time to time be modified or replaced in accordance
herewith.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

21



--------------------------------------------------------------------------------



 



          “Taxes” means all real estate and personal property taxes,
assessments, fees, taxes on rents or rentals, water rates or sewer rents,
facilities and other governmental, municipal and utility district charges or
other similar taxes or assessments now or hereafter levied or assessed or
imposed against the Properties or Borrower with respect to the Properties or
rents therefrom or which may become Liens upon any of the Properties, without
deduction for any amounts reimbursable to Borrower by third parties.
          “Tenant” means any Person liable by contract or otherwise to pay
monies (including a percentage of gross income, revenue or profits) pursuant to
a Lease.
          “Tenant Improvements” means, collectively, (i) tenant improvements to
be undertaken for any Tenant which are required to be completed by or on behalf
of Borrower pursuant to the terms of such Tenant’s Lease, and (ii) tenant
improvements paid or reimbursed through allowances to a Tenant pursuant to such
Tenant’s Lease.
          “Tenant Notice” has the meaning set forth in Section 3.1(b).
          “Termination Fee” has the meaning set forth in Section 3.5(d).
          “Test Period” means each 12-month period ending on the last day of a
Fiscal Quarter.
          “Trade Payables” means unsecured amounts payable by or on behalf of
Borrower for or in respect of the operation of the Properties in the ordinary
course and which would under GAAP be regarded as ordinary expenses, including
amounts payable to suppliers, vendors, contractors, mechanics, materialmen or
other Persons providing property or services to the Properties or Borrower and
the capitalized amount of any ordinary-course financing leases.
          “Transaction” means, collectively, the transactions contemplated
and/or financed by the Loan Documents.
          “Transaction Costs” means the costs and expenses described in
Section 9.17.
          “Transfer” means the sale or other whole or partial conveyance of all
or any portion of any of the Properties or any direct or indirect interest
therein to a third party, including granting of any purchase options, rights of
first refusal, rights of first offer or similar rights in respect of any portion
of such Property or the subjecting of any portion of such Property to
restrictions on transfer; except that the conveyance of a space lease at such
Property in accordance herewith shall not constitute a Transfer.
          “Treasury Constant Yield” means the arithmetic mean of the rates
published as “Treasury Constant Maturities” as of 5:00 p.m., New York time, for
the five Business Days preceding the date on which acceleration has been
declared, as shown on the USD screen of the Moneyline Telerate Service (or such
other page as may replace that page on that service, or such other page or
replacement therefor on any successor service), or if such service is not
available, the Bloomberg Service (or any successor service), or if neither the
Moneyline Telerate Service nor the Bloomberg Service is available, under
Section 504 in the weekly statistical release
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

22



--------------------------------------------------------------------------------



 



designated H.15(519) (or any successor publication) published by the Board of
Governors of the Federal Reserve System, for “On the Run” U.S. Treasury
obligations corresponding to the scheduled Maturity Date. If no such maturity
shall so exactly correspond, yields for the two most closely corresponding
published maturities shall be calculated pursuant to the foregoing sentence and
the Treasury Constant Yield shall be interpolated or extrapolated (as
applicable) from such yields on a straight-line basis (rounding, in the case of
relevant periods, to the nearest month).
          “Trigger Period” means any Escrow Period or period when an Event of
Default has occurred and is continuing.
          “Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, use, treatment, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.
          “U.S. Person” means a United States person within the meaning of
Section 7701(a)(30) of the Code.
          “U.S. Tax” means any present or future tax, assessment or other charge
or levy imposed by or on behalf of the United States of America or any taxing
authority thereof.
          “Waste” means any material abuse or destructive use (whether by action
or inaction) of any Property.
          “Yield Maintenance Premium” shall mean, with respect to any payment of
principal (or any portion thereof), the product of:
     (A) a fraction whose numerator is the amount so paid and whose denominator
is the outstanding principal balance of the Loan before giving effect to such
payment, and
     (B) the excess of (1) the sum of the respective present values, computed as
of the date of such prepayment, of the remaining scheduled payments of principal
and interest with respect to the Loan (assuming no prepayments or acceleration
of the Loan), determined by discounting such payments to the date on which such
payments are made at the Treasury Constant Yield, over (2) the outstanding
principal balance of the Loan on such date immediately prior to such payment.
provided that in the case of any other prepayment of principal (or any portion
thereof) other than pursuant to Section 5.16(d), the Yield Maintenance Premium
shall be not less than 1% of the amount prepaid.
          The calculation of the Yield Maintenance Premium shall be made by
Lender and shall, absent manifest error, be final, conclusive and binding upon
all parties.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

23



--------------------------------------------------------------------------------



 




          (b) Rules of Construction. All references to sections, schedules and
exhibits are to sections, schedules and exhibits in or to this Agreement unless
otherwise specified. Unless otherwise specified: (i) all meanings attributed to
defined terms in this Agreement shall be equally applicable to both the singular
and plural forms of the terms so defined, (ii) “including” means “including, but
not limited to”, and (iii) “mortgage” means a mortgage, deed of trust, deed to
secure debt or similar instrument, as applicable, and “mortgagee” means the
secured party under a mortgage, deed of trust, deed to secure debt or similar
instrument. All accounting terms not specifically defined in this Agreement
shall be construed in accordance with GAAP, as same may be modified in this
Agreement.
ARTICLE I
GENERAL TERMS
          1.1. The Loan.
          (a) On the Closing Date, subject to the terms and conditions of this
Agreement, Lender shall make a loan to Borrower (the “Loan”) in an amount equal
to the Loan Amount. The Loan shall initially be represented by a single Note
which shall bear interest as described in this Agreement at a per annum rate
equal to the Initial Interest Rate.
          (b) The Loan shall be secured by the Collateral.
          (c) Lender shall have the right at any time, at Lender’s sole
discretion and expense, to replace the initial Note with two or more replacement
Notes, and the holder of each replacement Note shall similarly have the right at
any time, at such holder’s sole discretion, to replace its Note with two or more
replacement Notes. Each replacement Note shall be in the form of the Note so
replaced, but for its principal amount and Interest Rate. The principal amount
of each Note shall be determined by the applicable holder in its sole
discretion, provided that the initial sum of the principal amounts of the
replacement Notes shall equal the then-outstanding principal balance of the
Notes that are so replaced. The Interest Rate of each replacement Note shall be
determined by the applicable holder in its sole discretion, provided that the
initial weighted average of such Interest Rates, weighted on the basis of the
principal balances of the respective Notes, shall initially equal the Interest
Rate of the Note so replaced. Borrower shall execute and return to Lender each
such Note within five Business Days after Borrower’s receipt of an execution
copy thereof, and Borrower’s failure to do so within such time period shall, at
Lender’s election, constitute an immediate Event of Default hereunder. Borrower
hereby authorizes and appoints Lender as its attorney-in-fact to execute such
replacement Notes on Borrower’s behalf should Borrower fail to do so. The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term of this Agreement. Borrower
hereby ratifies all actions that such attorney shall lawfully take or cause to
be taken in accordance with this Section 1.1(c). If requested by Lender,
Borrower shall deliver to Lender, at Lender’s expense, together with such
replacement Notes, an opinion of counsel with respect to the due authorization
and enforceability of such replacement Notes and confirming that the delivery of
such replacement Notes does not alter the conclusions reached in the legal
opinions delivered to Lender at Closing.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

24



--------------------------------------------------------------------------------



 



          1.2. Interest and Principal.
          (a) On each Payment Date, Borrower shall pay to Lender a constant
monthly payment of $631,554.63, which amount shall be applied first toward the
payment of interest on each Note for the applicable Interest Accrual Period at
the applicable Interest Rate (except that in each case, interest shall be
payable on the Indebtedness, including due but unpaid interest, at the Default
Rate with respect to any portion of such Interest Accrual Period falling during
the continuance of an Event of Default, in which case the monthly payment shall
be increased by the amount of Default Interest accrued on the Notes during the
applicable Interest Accrual Period), and the balance shall be applied toward the
reduction of the outstanding principal balances of the Notes pro rata in
accordance with their then outstanding principal balances. On the Closing Date,
Borrower shall pay interest from and including the Closing Date through the end
of the first Interest Accrual Period. Interest payable hereunder shall be
computed on the basis of a 360-day year and the actual number of days elapsed in
the related Interest Accrual Period.
          (b) No prepayments of the Loan shall be permitted except for
(i) prepayments resulting from Casualty or Condemnation as described in
Section 5.16(d), (ii) a prepayment of the Loan in whole (but not in part) during
the Prepayment Period, (iii) a prepayment of the Loan in full (but not in part)
following the Lockout Period and prior to the Prepayment Period in accordance
with Section 2.4(b), or (iv) a prepayment in accordance with the release of an
Individual Property in accordance with Section 2.4(c), upon not less than
30 days and not more than 60 days prior written notice in the case of
prepayments pursuant to (ii) through (iv); provided that any prepayment
hereunder shall be accompanied by all interest accrued on the amount prepaid
plus, if such prepayment does not occur on a Payment Date, the amount of
interest that would have accrued thereon if the Loan had remained outstanding
through the end of the Interest Accrual Period in which such prepayment occurs,
plus all other amounts then due under the Loan Documents. Borrower’s notice of
prepayment shall create an obligation of Borrower to prepay the Loan as set
forth therein, but may be rescinded with five days’ written notice to Lender
(subject to payment of any reasonable out-of-pocket costs and expenses resulting
from such rescission). In addition, Defeasance shall be permitted after the
expiration of the Lockout Period as described in Section 2.1. The entire
outstanding principal balance of the Loan, together with interest through the
end of the applicable Interest Accrual Period and all other amounts then due
under the Loan Documents, shall be due and payable by Borrower to Lender on the
Maturity Date.
          (c) If all or any portion of the Principal Indebtedness is paid to
Lender following acceleration of the Loan, Borrower shall pay to Lender an
amount equal to the applicable Yield Maintenance Premium. Amounts received in
respect of the Indebtedness during the continuance of an Event of Default shall
be applied toward interest, principal and other components of the Indebtedness
(in such order as Lender shall determine) before any such amounts are applied
toward payment of Yield Maintenance Premiums, with the result that Yield
Maintenance Premiums shall accrue as the Principal Indebtedness is repaid but no
amount received from Borrower shall constitute payment of a Yield Maintenance
Premium until the remainder of the Indebtedness shall have been paid in full.
Borrower acknowledges that (i) a prepayment will cause damage to Lender;
(ii) the Yield Maintenance Premium is intended to
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

25



--------------------------------------------------------------------------------



 



compensate Lender for the loss of its investment and the expense incurred and
time and effort associated with making the Loan, which will not be fully repaid
if the Loan is prepaid; (iii) it will be extremely difficult and impractical to
ascertain the extent of Lender’s damages caused by a prepayment after an
acceleration or any other prepayment not permitted by the Loan Documents; and
(iv) the Yield Maintenance Premium represents Lender’s and Borrower’s reasonable
estimate of Lender’s damages from the prepayment and is not a penalty.
          (d) Any payments of interest and/or principal not paid when due
hereunder shall bear interest at the applicable Default Rate and, when paid,
shall be accompanied by a late fee in an amount equal to 5% times the amount of
such late payment in order to defray the expense incurred by Lender in handling
and processing such delinquent payment and to compensate Lender for the loss of
the use of such delinquent payment.
          (e) In the event of a prepayments resulting from Casualty or
Condemnation as described in Section 5.16(d) or a prepayment in accordance with
the release of an Individual Property in accordance with Section 2.1(c), Lender
shall, upon written notice to Borrower, recalculate the constant monthly payment
subsequently due based on (i) the principal balance of the applicable Note
outstanding after application of any such prepayment, (ii) the amortization
period of three hundred sixty (360) months less the number of calendar months
for which a constant monthly payment was made hereunder on or prior to the date
of the prepayment, and (iii) the Interest Rate.
          1.3. Method and Place of Payment. Except as otherwise specifically
provided in this Agreement, all payments and prepayments under this Agreement
and the Notes (including any deposit into the Cash Management Account pursuant
to Section 3.2(c)) shall be made to Lender not later than 11:00 a.m., New York
City time, on the date when due and shall be made in lawful money of the United
States of America by wire transfer in federal or other immediately available
funds to the account specified from time to time by Lender. Any funds received
by Lender after such time shall be deemed to have been paid on the next
succeeding Business Day. Lender shall notify Borrower in writing of any changes
in the account to which payments are to be made. If the amount received from
Borrower (or from the Cash Management Account pursuant to Section 3.2(b)) is
less than the sum of all amounts then due and payable hereunder, such amount
shall be applied, at Lender’s sole discretion, either toward the components of
the Indebtedness (e.g., interest, principal and other amounts payable hereunder)
and the Notes, in such sequence as Lender shall elect in its sole discretion, or
toward the payment of Property expenses.
          1.4. Taxes.
          (a) Borrower agrees to indemnify Lender against any present or future
stamp, documentary or other similar or related taxes or other similar or related
charges now or hereafter imposed, levied, collected, withheld or assessed by any
United States Governmental Authority by reason of the execution and delivery of
the Loan Documents and any consents, waivers, amendments and enforcement of
rights under the Loan Documents.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

26



--------------------------------------------------------------------------------



 



          (b) If Borrower is required by law to withhold or deduct any amount
from any payment hereunder in respect of any U.S. Tax, Borrower shall withhold
or deduct the appropriate amount, remit such amount to the appropriate
Governmental Authority and pay to each Person to whom there has been an
Assignment or Participation of a Loan and who is not a U.S. Person such
additional amounts as are necessary in order that the net payment of any amount
due to such non-U.S. Person hereunder after deduction for or withholding in
respect of any U.S. Tax imposed with respect to such payment (or in lieu
thereof, payment of such U.S. Tax by such non-U.S. Person), will not be less
than the amount stated in this Agreement to be then due and payable; except that
the foregoing obligation to pay such additional amounts shall not apply (i) to
any assignee that has not complied with the obligations contained in
Section 9.7(c), (ii) to any U.S. Taxes imposed solely by reason of the failure
by such Person (or, if such Person is not the beneficial owner of the relevant
Loan, such beneficial owner) to comply with applicable certification,
information, documentation or other reporting requirements concerning the
nationality, residence, identity or connections with the United States of
America of such Person (or beneficial owner, as the case may be) if such
compliance is required by statute or regulation of the United States of America
as a precondition to relief or exemption from such U.S. Taxes; or (iii) with
respect to any Person who is a fiduciary or partnership or other than the sole
beneficial owner of such payment, to any U.S. Tax imposed with respect to
payments made under any Note to a fiduciary or partnership to the extent that
the beneficial owner or member of the partnership would not have been entitled
to the additional amounts if such beneficial owner or member of the partnership
had been the holder of the Note.
          (c) Within 30 days after paying any amount from which it is required
by law to make any deduction or withholding, and within 30 days after it is
required by law to remit such deduction or withholding to any relevant taxing or
other authority, Borrower shall deliver to such non-U.S. Person satisfactory
evidence of such deduction, withholding or payment (as the case may be).
          1.5. Release. Upon payment of the Indebtedness in full when permitted
or required hereunder, Lender shall execute instruments prepared by Borrower and
reasonably satisfactory to Lender, which, at Borrower’s election: (a) release
and discharge all Liens on all Collateral securing payment of the Indebtedness
(subject to Borrower’s obligation to pay any associated fees and expenses),
including all balances in the Collateral Accounts; or (b) assign such Liens (and
the Loan Documents) to a new lender designated by Borrower.
ARTICLE II
DEFEASANCE, ASSUMPTION, AND PROPERTY SUBSTITUTION
          2.1. Defeasance.
          (a) On any date after the expiration of the Lockout Period, provided
no Event of Default is then continuing and subject to the notice requirement
described in Section 2.1(e), Borrower may from time to time obtain the release
of one or more of the Properties from the Liens of the Loan Documents by
Defeasing a portion of the Loan equal to the sum of the Release
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

27



--------------------------------------------------------------------------------



 



Prices of the Properties so released, provided that (1) DSCR for the Fiscal
Quarter then most recently ended, recalculated to include only income and
expense attributable to the Properties remaining after the release and to
exclude the interest expense and principal payments on the aggregate amount to
be prepaid, shall be equal to or greater than the DSCR for the Fiscal Quarter
then most recently ended for all Properties inclusive of the Property to be
released, (2) Borrower shall reimburse Lender for any actual out-of-pocket costs
and expenses incurred by Lender in connection with this Section 2.1 (including
the reasonable fees and expenses of legal counsel and the Servicer); provided
further that unless the entire Loan is Defeased, there shall be not fewer than
four (4) Properties continuing to secure the Loan; and provided further that all
sums then due to Lender under the Loan Documents are paid and the following are
delivered to Lender:
     (i) Defeasance Collateral sufficient to provide payments on or prior to,
and in any event as close as possible to, all successive Payment Dates through
and including the Maturity Date in an amount sufficient (x) to pay the interest
and principal due on such Payment Dates in respect of a portion of the Loan
equal to the amount Defeased and (y) to repay the outstanding principal balance
of such portion of the Loan on the first Payment Date in the Prepayment Period;
     (ii) written confirmation from an independent certified public accounting
firm reasonably satisfactory to Lender that such Defeasance Collateral is
sufficient to provide the payments described in clause (i) above;
     (iii) a security agreement, in form and substance reasonably satisfactory
to Lender, creating in favor of Lender a first priority perfected security
interest in such Defeasance Collateral (a “Defeasance Pledge Agreement”);
     (iv) an opinion of counsel for Borrower, in form and substance reasonably
satisfactory to Lender and delivered by counsel reasonably satisfactory to
Lender, opining (1) that the Defeasance Pledge Agreement has been duly
authorized and is enforceable against Borrower in accordance with its terms and
that Lender has a perfected first priority security interest in such Defeasance
Collateral; (2) that the Defeasance does not constitute a “significant
modification” of the Loan under Section 1001 of the Code or cause a tax to be
imposed on the Securitization Vehicle; and (3) that the defeasance does not
cause the Securitization Vehicle to be an “investment company” required to be
registered under the Investment Company Act of 1940;
     (v) if the Loan has been securitized, Rating Confirmation with respect to
such Defeasance;
     (vi) instruments reasonably satisfactory to Lender releasing and
discharging or assigning to a third party Lender’s Liens on the Collateral so
released (other than the Defeasance Collateral);
     (vii) such other customary certificates, opinions, documents or instruments
as Lender and the Rating Agencies may reasonably request;
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

28



--------------------------------------------------------------------------------



 



     (viii) reimbursement for any costs and expenses incurred by Lender in
connection with this Section 2.1 (including Rating Agency and Servicer fees and
expenses, reasonable fees and expenses of legal counsel and any revenue,
documentary stamp or intangible taxes or any other tax or charge due in
connection herewith);
     (ix) an amendment to the LTF CO Lease deleting the Property to be released
from the Liens of the Loan Documents from the premises demised to LTF CO under
the LTF CO Lease and reducing the basic rent payable under the LTF CO Lease by
$1,978,531.30 per Property released.
Lender shall reasonably cooperate with Borrower to avoid the incurrence of
mortgage recording taxes in connection with a Defeasance.
          (b) If the Loan is not Defeased in full, Borrower shall execute and
deliver all documents necessary to amend and restate the Note with two
substitute Notes (which shall be cross-defaulted with each other): one note
having a principal balance equal to the Defeased portion of the original Note
(the “Defeased Note”) and one note having a principal balance equal to the
undefeased portion of the original Note (the “Undefeased Note”). The Undefeased
Notes may be the subject of a further Defeasance in accordance with the terms of
this Section 2.1 (the term “Note”, as used in this Section 2.1, being deemed to
refer to the Undefeased Note that is the subject of further Defeasance).
          (c) Borrower may cause the Defeased Note to be assumed by a
bankruptcy-remote entity satisfactory to Lender and the Rating Agencies to which
Borrower shall transfer all of the Defeasance Collateral (a “Defeasance
Borrower”), provided such Defeasance Borrower shall have executed and delivered
to Lender an assumption agreement in form and substance reasonably satisfactory
to Lender, such Uniform Commercial Code financing statements as may be
reasonably requested by Lender and legal opinions of counsel reasonably
acceptable to Lender which are substantially equivalent to the opinions
delivered to Lender on the Closing Date, including new nonconsolidation opinions
reasonably satisfactory to Lender and satisfactory to the Rating Agencies; and
Borrower and the Defeasance Borrower shall have delivered such other documents,
certificates and legal opinions as Lender shall reasonably request.
          (d) At the time of Defeasance, Borrower shall transfer and assign all
of its interest in the Property or Properties released in connection with the
Defeasance to a third party, unless the Loan is Defeased in full and assumed by
a Defeasance Borrower in accordance with Section 2.1(c), in which event Borrower
shall be completely released and relieved of all of its obligations under the
Loan Documents except those obligations which by their terms survive the
repayment of the Loan.
          (e) Borrower must give Lender and each Rating Agency at least 30 days’
(and not more than 60 days’) prior written notice of any Defeasance under this
Section 2.1, specifying the date on which the Defeasance is to occur. If such
Defeasance is not made on such date (x) Borrower’s notice of Defeasance will be
deemed rescinded, and (y) Borrower shall not such date pay to Lender all
reasonable losses, costs and expenses suffered by Lender as a consequence of
such rescission.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

29



--------------------------------------------------------------------------------



 



          (f) Upon satisfaction of the requirements contained in this
Section 2.1, Lender will execute and deliver to Borrower such instruments,
prepared by Borrower and approved by Lender, as shall be necessary to release
the applicable Property or Properties from the Liens of the Loan Documents or to
assign the applicable portion of such Liens and the Defeased portions of the
Note to a third party to the extent necessary to avoid the incurrence of
mortgage recording taxes.
          2.2. Assumption. The initial Borrower shall have the right to
contemporaneously Transfer all of the Collateral to a Qualified Successor
Borrower that will assume all of the obligations of Borrower hereunder (an
“Assumption”), provided no Event of Default or material monetary Default is then
continuing or would result therefrom and the following conditions are met to the
reasonable satisfaction of Lender:
     (i) such Qualified Successor Borrower shall have executed and delivered to
Lender an assumption agreement, in form and substance reasonably acceptable to
Lender, evidencing its agreement to abide and be bound by the terms of the Loan
Documents and containing representations substantially equivalent to those
contained in Article IV, and such other representations (and evidence of the
accuracy of such representations) as the Servicer shall reasonably request;
     (ii) such Qualified Successor Borrower shall deliver such Uniform
Commercial Code financing statements as may be reasonably requested by Lender;
     (iii) a party satisfactory to Lender in its sole discretion assumes all
obligations, liabilities, guarantees and indemnities of Sponsor and any other
guarantor under the Loan Documents pursuant to documentation satisfactory to
Lender;
     (iv) such Qualified Successor Borrower shall have delivered to Lender legal
opinions of counsel reasonably acceptable to Lender which are equivalent to the
opinions delivered to Lender on the Closing Date, including new nonconsolidation
opinions which are reasonably satisfactory to Lender and satisfactory to each of
the Rating Agencies; and Borrower and the Qualified Successor Borrower shall
have delivered such other documents, certificates and legal opinions as Lender
shall reasonably request;
     (v) such Qualified Successor Borrower shall have delivered to Lender all
documents reasonably requested by it relating to the existence of such Qualified
Successor Borrower and the due authorization of the Qualified Successor Borrower
to assume the Loan and to execute and deliver the documents described in this
Section 2.2, each in form and substance reasonably satisfactory to Lender,
including a certified copy of the applicable resolutions from all appropriate
persons, certified copies of the organizational documents of the Qualified
Successor Borrower, together with all amendments thereto, and certificates of
good standing or existence for the Qualified Successor Borrower issued as of a
recent date by its state of organization and each other state where such entity,
by the nature of its business, is required to qualify or register;
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

30



--------------------------------------------------------------------------------



 



     (vi) the Qualified Title Insurance Policy shall have been properly endorsed
to reflect the Transfer of the Properties to the Qualified Successor Borrower;
     (vii) Rating Confirmation shall have been received with respect to the
legal structure of the successor borrower, the documentation of the Assumption
and the related legal opinions; and
     (viii) Borrower shall have paid to Lender a nonrefundable assumption fee in
an amount equal to 1% of the Loan Amount, provided that such nonrefundable
assumption fee shall be an amount equal to 0.5% of the Loan Amount for the first
such Assumption, and Borrower shall have reimbursed Lender for its reasonable
out-of-pocket costs and expenses incurred in connection with such assumption.
          2.3. Substitution.
          (a) Subject to the terms and conditions set forth in this Section 2.3,
so long as no Event of Default is then continuing, Borrower may, from time to
time, replace Properties (individually, a “Replaced Property” and collectively,
the “Replaced Properties”) with Qualified Substitute Properties (a “Property
Substitution”), provided, in the case of each Property Substitution, the
following conditions are met:
     (i) all conditions described in Section 8.2 shall have been satisfied with
respect to each Qualified Substitute Property;
     (ii) the date of the Property Substitution shall not be later than the
ninth anniversary of the Closing Date;
     (iii) the aggregate initial Allocated Loan Amounts of all Replaced
Properties during the term of the Loan shall not exceed 20% of the Loan Amount
unless Rating Confirmation is received; and the aggregate initial Allocated Loan
Amount of all Replaced Properties during the term of the Loan shall in any event
not exceed 50% of the Loan Amount, regardless of whether Rating Confirmation and
the foregoing consents are received with respect thereto;
     (iv) construction of the Qualified Substitute Property shall be completed,
and the Qualified Substitute Property shall have been added to the premises
demised to LTF CO under the LTF CO Lease in lieu of the Replaced Property),
which must be in occupancy, open for business and have commenced payment of
rent;
     (v) the sum of the market values of the proposed Qualified Substitute
Properties shall equal or exceed the sum of the Initial Values of the
corresponding Replaced Properties, based on Appraisals obtained by and certified
to Lender and prepared within the six (6) month period prior the Property
Substitution;
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

31



--------------------------------------------------------------------------------



 



     (vi) after giving effect thereto, (A) the total aggregate Pooled Properties
Revenues, calculated on a trailing 12 month basis, shall be equal to or greater
than the total aggregate Pooled Properties Revenues, calculated on a trailing
12 month basis, immediately prior to the Property Substitution, (B) the Earnings
Before Interest, Taxes, Depreciation, Amortization and Rent, calculated on a
trailing 12 month basis and not including any allocations of shared expenses or
corporate overhead, of LTF CO attributable to the Properties (“Pooled Properties
EBITDAR”) shall be equal to or greater than the Pooled Properties EBITDAR
immediately prior to the Property Substitution, and (C) the number of
memberships at the Properties shall be equal to or greater than the number of
memberships immediately prior to the Property Substitution;
     (vii) after giving effect thereto, DSCR for the Test Period then most
recently ended, recalculated to include only income and expense attributable to
the remaining Properties (including the Qualified Substitute Properties, based
on operating statements and rent rolls certified as true and correct by an
officer of Borrower), shall be equal to or greater than the DSCR immediately
prior to the Property Substitution;
     (viii) after giving effect thereto, the NOI Concentration Test shall be
satisfied;
     (ix) after giving effect thereto, the number of individual Properties shall
be not less than 75% of the number of individual Properties immediately prior
thereto, and shall in any event not be less than four (4);
     (x) after giving effect thereto and if any Leases exist other than the LTF
CO Lease, the weighted average remaining term of all Leases at the Properties,
weighted on the basis of square footage leased, shall not be less than (x) the
weighted average remaining term of all Leases at the Properties immediately
prior thereto, calculated in the same manner, minus (y) three months;
     (xi) no Property shall be released from the Collateral if any Lease at any
Property that would remain part of the Collateral grants to the Tenant
thereunder a right to lease space at the Property proposed to be released or if
as a result of such release the representations contained in Sections 4.27 and
4.30 would no longer be true in all material respects;
     (xii) the Borrower shall have delivered to Lender a certificate
representing and warranting to Lender that the proposed Property Substitution is
not reasonably likely to have a Material Adverse Effect;
     (xiii) the property conditions report, environmental site assessment and
other materials furnished to Lender to comply with Lender’s standard property
underwriting procedures with respect to the proposed Qualified Substitute
Property, including such
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

32



--------------------------------------------------------------------------------



 



materials as Lender shall reasonably require to evaluate the demographics,
psychographics and market competition risk, shall be not less favorable than
those relating to the Replaced Property and otherwise reasonably satisfactory to
Lender in all material respects;
     (xiv) the Borrower shall have paid or reimbursed Lender for all reasonable
out-of-pocket costs and expenses actually incurred by Lender in connection with
the foregoing (including Rating Agency and Servicer out of pocket expenses and
reasonable attorneys’ fees and disbursements); and
     (xv) the Borrower shall have delivered to Lender an amendment to the LTF CO
Lease deleting the Replaced Property from and adding the Qualified Substitute
Property to the premises demised to LTF CO under the LTF CO Lease without
adjustment of the basic rent payable thereunder.
          (b) Borrower must give Lender at least 30 days’ prior written notice
of any Property Substitution under Section 2.3(a), identifying the proposed
Replaced Property or Properties, the proposed Qualified Substitute Property or
Properties and the proposed date of the Property Substitution (which date may be
extended provided that Borrower gives Lender reasonable prior written notice).
If such Property Substitution does not occur on such date (as same may have been
extended), (x) Borrower’s notice will be deemed rescinded, and (y) Borrower
shall on such date pay to Lender all reasonable expenses actually incurred by
Lender in connection therewith.
          (c) Upon the occurrence of the Property Substitution in accordance
herewith, Lender shall execute instruments prepared by Borrower and reasonably
satisfactory to Lender releasing and discharging each Replaced Property from the
Liens of the Loan Documents.
          (d) Borrower must acquire title to the Substitute Property.
          2.4 Voluntary Prepayment.
          (a) Borrower shall be prohibited from prepaying the Loan, in whole or
in part, during the Lockout Period.
          (b) Provided no Event of Default is then continuing, on any Payment
Date after the expiration of the Lockout Period, or on any other date but in
such case together with the payment of interest to the next Payment Date as
provided in Section 1.2(b), and in either event upon the prior notice required
by Section 1.2(b), Borrower may prepay the Loan (inclusive of any other sum due
hereunder or under any other Loan Document) in full (but not in part), which
prepayment must be accompanied by payment of the applicable Yield Maintenance
Premium.
          (c) So long as no Event of Default is then continuing and all amounts
then due and owing to the Lender have been paid in full, Borrower may from time
to time following the Lockout Period obtain the release of one or more of the
Properties from the Liens of the Loan
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

33



--------------------------------------------------------------------------------



 



Documents provided that (1) at the time of such release, Borrower shall prepay
the Loan, in accordance with Section 1.2(b) and this Section 2.4, in an amount
equal to the applicable Release Price, (2) DSCR for the Fiscal Quarter then most
recently ended, recalculated to include only income and expense attributable to
the Properties remaining after the release and to exclude the interest expense
and principal payments on the aggregate amount to be prepaid, shall be equal to
or greater than the DSCR for the Fiscal Quarter then most recently ended for all
Properties inclusive of the Property to be released, (3) Borrower shall
reimburse Lender for any actual out-of-pocket costs and expenses incurred by
Lender in connection with this Section 2.4 (including the reasonable fees and
expenses of legal counsel and the Servicer), (4) the Property or Properties to
be released are conveyed, concurrently with the release, to a legal entity other
than Borrower, (5) unless the entire Loan is prepaid, there shall be not fewer
than four (4) Properties continuing to secure the Loan, and (6) Borrower has
delivered to Lender an amendment to the LTF CO Lease deleting the Property to be
released from the Liens of the Loan Documents from the premises demised to LTF
CO under the LTF CO Lease and reducing the basic rent payable under the LTF CO
Lease by $1,978,531.30 per Property released. Upon satisfaction of the
requirements set forth in this Section 2.4, Lender will execute and deliver to
Borrower such instruments, prepared by Borrower and reasonably approved by
Lender, as shall be necessary to release the applicable Property from the Liens
of the Loan Documents and any funds in the Collateral Accounts relating solely
to the applicable Property.
          (d) If the Note has been componentized into multiple Note Components,
all prepayments of the Loan made in accordance with this Section 2.1 shall be
applied to the Note Components pro rata in accordance with their then
outstanding principal balances so that the blended Interest Rate continues to
equal the Initial Interest Rate.
ARTICLE III
ACCOUNTS
          3.1. Collection Account.
          (a) On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Lockbox Bank a lockbox and a collection account
into which income from the Properties will be collected and deposited (the
“Collection Account”). As a condition precedent to the closing of the Loan,
Borrower shall cause the Lockbox Bank to execute and deliver a Blocked Account
Control Agreement (With Lockbox Services) (the “Collection Account Agreement”)
in the form of Exhibit A-1 attached hereto, which provides, inter alia, that
there shall be accumulated in the Collection Account until the balance therein
equals the amount (the “Minimum Balance”) necessary to pay to Lender on the next
succeeding Payment Date the aggregate amount required to be paid to or reserved
with Lender on the next Payment Date pursuant hereto. Funds deposited into the
Collection Account Agreement in excess of the Minimum Balance shall be remitted
to an account specified by Borrower, at the end of each Business Day (or, at
Borrower’s election, on a less frequent basis), provided, however, that
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

34



--------------------------------------------------------------------------------



 



Lender shall terminate such remittances during the continuance of an Event of
Default or Escrow Period upon notice to the Lockbox Bank. Lender may notify the
Lockbox Bank at any time of any change in the Minimum Balance. The fees and
expenses of the Lockbox Bank shall be paid by Borrower.
          (b) On or prior to the Closing Date, Borrower shall deliver to each
Tenant in the Properties a written notice (a “Tenant Notice”) in the form of
Exhibit C instructing that (i) all payments under the Leases shall thereafter be
transmitted by them directly to, and deposited directly into, the Collection
Account and (ii) such instruction may not be rescinded unless and until such
Tenant receives from Borrower or Lender a copy of Lender’s written consent to
such rescission. Borrower shall send a copy of each such written notice to
Lender and shall redeliver such notices to each Tenant until such time as such
Tenant complies therewith. Borrower shall cause all cash Revenues relating to
the Properties and all other money received by Borrower or the Approved Property
Manager with respect to the Properties (other than tenant security deposits
required to be held in escrow accounts) to be deposited in the Collection
Account by the end of the first Business Day following Borrower’s or the
Approved Property Manager’s receipt thereof.
          (c) Lender shall have the right at any time during the continuance of
an Event of Default, upon not less than 30 days’ prior written notice to
Borrower, to replace the Lockbox Bank with any other financial institution in
which Eligible Accounts may be maintained which will promptly execute and
deliver to Lender a Collection Account Agreement in form and substance
satisfactory to Lender (and Borrower shall cooperate with Lender in connection
with such transfer, including delivery of an updated Tenant Notice to each
Tenant).
          (d) If on any Payment Date the amount in the Collection Account shall
be less than the Minimum Balance, Borrower shall deposit into the Collection
Account on such Payment Date the amount of such deficiency. If Borrower shall
fail to make such deposit, the same shall constitute an Event of Default and, in
addition to all other rights and remedies provided for under the Loan Documents,
Lender may disburse and apply the amounts in the Collateral Accounts in
accordance with Section 3.10(c).
          3.2. Cash Management Account.
          (a) On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank a deposit account into which
funds transferred by the Lockbox Bank from the Collection Account while an Event
of Default or an Escrow Period is continuing will be collected and deposited
(the “Cash Management Account”). As a condition precedent to the closing of the
Loan, Borrower shall cause the Cash Management Bank to execute and deliver a
Cash Management Agreement (the “Cash Management Agreement”) in the form of
Exhibit A-2 attached hereto which provides, inter alia, that no party other than
Lender and Servicer shall have the right to withdraw funds from the Cash
Management Account. The fees and expenses of the Cash Management Bank shall be
paid by Borrower.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

35



--------------------------------------------------------------------------------



 



          (b) On each Payment Date during the continuance of an Event of Default
or an Escrow Period, Lender shall transfer amounts from the Cash Management
Account, to the extent available therein, to make the following payments in the
following order of priority:
     (i) to the Basic Carrying Costs Escrow Account, the amounts then required
to be deposited therein pursuant to Section 3.4;
     (ii) to Lender, the amount of all scheduled or delinquent interest and
principal on the Loan and all other amounts then due and payable under the Loan
Documents (with any amounts in respect of principal paid last);
     (iii) to Borrower, an amount equal to the Budgeted Operating Expenses, if
any, for the month in which such Payment Date occurs, provided that the amounts
disbursed to Borrower pursuant to this clause (iii) shall be used by Borrower
solely to pay Budgeted Operating Expenses for such month (Borrower agreeing
that, in the event that such Budgeted Operating Expenses exceed the actual
operating expenses for such month, such excess amounts shall be remitted by
Borrower to the Cash Management Account prior to the next succeeding Payment
Date) and provided further that, no amounts will be disbursed to Borrower in
respect of the fees of the Approved Property Manager for so long as Borrower or
an Affiliate is the Approved Property Manager, and if another property manager
becomes the Approved Property Manager, no amounts will be disbursed to Borrower
in respect of the fees of such Approved Property Manager to the extent such fees
exceed 3% of Operating Income;
     (iv) to the Capital Expenditure Reserve Account, the amounts required to be
deposited therein pursuant to Section 3.6; and
     (v) all remaining amounts to the Excess Cash Flow Reserve Account.
          (c) If on any Payment Date the amount in the Cash Management Account
shall be insufficient to make all of the transfers described in
Section 3.2(b)(i) through (iv), Borrower shall deposit into the Cash Management
Account on such Payment Date the amount of such deficiency. If Borrower shall
fail to make such deposit, the same shall constitute an Event of Default and, in
addition to all other rights and remedies provided for under the Loan Documents,
Lender may disburse and apply the amounts in the Collateral Accounts in
accordance with Section 3.10(c).
          (d) Lender shall have the right at any time, upon not less than
30 days’ prior written notice to Borrower, to replace the Cash Management Bank
with any other financial institution in which Eligible Accounts may be
maintained which will promptly execute and deliver to Lender a Cash Management
Agreement (and Borrower shall cooperate with Lender in connection with such
transfer).
          3.3 Loss Proceeds Account.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

36



--------------------------------------------------------------------------------



 



          (a) On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account for the purpose of
depositing any Loss Proceeds (the “Loss Proceeds Account”).
          (b) Provided no Event of Default is continuing, funds in the Loss
Proceeds account shall be applied in accordance with Section 5.16.
          3.4. Basic Carrying Costs Escrow Account.
          (a) On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account for the purpose of
reserving amounts payable by Borrower in respect of Taxes and insurance premiums
(the “Basic Carrying Costs Escrow Account”).
          (b) On the Closing Date, provided all Taxes in respect of the
Properties are then paid currently, and thereafter for so long as Taxes are paid
in accordance with the requirements of this Agreement, and evidence of such
payment is delivered to Lender at least thirty (30) days prior to the
delinquency of such Taxes, and provided no Event of Default has occurred
hereunder or under any of the Loan Documents, Borrower’s obligation to make
monthly deposits into the Basic Carrying Costs Escrow Account with respect to
Taxes shall be suspended. On the Closing Date, provided Borrower has delivered
to Lender the evidence that Borrower maintains the insurance required by the
terms of this Agreement with respect to each Property and the premiums therefor
have been paid, and thereafter for so long as the insurance required by this
Agreement is maintained, Borrower provides evidence of renewal or replacement
(with insurance satisfying the requirements of this Agreement) at least thirty
(30) days prior to expiration and binders, endorsements and certificates are
delivered to Lender within thirty (30) days following the renewal dates, and
provided no Event of Default has occurred hereunder or under any of the Loan
Documents, Borrower’s obligation to make monthly deposits into the Basic
Carrying Costs Escrow Account with respect to insurance premiums shall be
suspended.
          (c) If at any time any of the conditions set forth in Section 3.4(b)
to the suspension of the obligation to fund the Basic Carrying Costs Escrow
Account shall fail, the Borrower shall fund the Basic Carrying Costs Escrow
Account with an amount equal to (i) an amount sufficient to pay all Taxes by the
30th day prior to the date they come due, assuming subsequent monthly fundings
on Payment Dates of 1/12 of projected annual Taxes, plus (ii) an amount
sufficient to pay all insurance premiums by the 30th day prior to the date they
come due, assuming subsequent monthly fundings on Payment Dates of 1/12 of
projected annual insurance premiums. On each subsequent Payment Date, an
additional deposit shall be made therein in an amount equal to the sum of:
     (A) 1/12 of the Taxes that Lender reasonably estimates, based on
information provided by Borrower, will be payable during the next ensuing
12 months, plus
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

37



--------------------------------------------------------------------------------



 



     (B) 1/12 of the insurance premiums that Lender reasonably estimates, based
on information provided by Borrower, will be payable during the next ensuing
12 months;
provided, however, that if at any time Lender reasonably determines that the
amount in the Basic Carrying Costs Escrow Account will not be sufficient to
accumulate (upon payment of subsequent monthly amounts in accordance with the
provisions of this Agreement) the full amount of all installments of Taxes and
insurance premiums by the date on which such amounts come due, then Lender shall
notify Borrower of such determination and Borrower shall increase its monthly
payments to the Basic Carrying Costs Escrow Account by the amount that Lender
reasonably estimates is sufficient to achieve such accumulation.
          (d) Borrower shall provide Lender with copies of all tax and insurance
bills relating to each Property promptly after Borrower’s receipt thereof. If
the Basic Carrying Costs Escrow Account is then being funded pursuant to
Section 3.4(c), Lender will apply amounts in the Basic Carrying Costs Escrow
Account toward the purposes for which such amounts are deposited therein. In
connection with the making of any payment from the Basic Carrying Costs Escrow
Account, Lender may cause such payment to be made according to any bill,
statement or estimate procured from the appropriate public office or insurance
carrier, without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax, assessment, sale, forfeiture, tax lien or title
or claim thereof unless given written advance notice by Borrower of such
inaccuracy, invalidity or other contest.
          3.5. TI/LC Reserve Account. [intentionally omitted]
          3.6. Capital Expenditure Reserve Account.
          (a) On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account for the purpose of
reserving amounts in respect of Capital Expenditures when and if it is required
to do so pursuant to this Section 3.6 (the “Capital Expenditure Reserve
Account”).
          (b) Borrower will not be required to make any payments for deposit
into the Capital Expenditure Reserve Account unless (i) an Event of Default
exists, or (ii) an inspection of one or more of the Properties reasonably
indicates that Borrower is failing (whether or not such failure constitutes an
Event of Default hereunder) to maintain such Property or Properties in a good
and safe condition and repair and in keeping with the condition and repair of
properties of a similar use, value, age, nature and construction, and Borrower
fails to rectify such condition within one hundred eighty (180) days following
notice from Lender. On each Payment Date during the existence of an Event of
Default or such failure to maintain, there shall be deposited into the Capital
Expenditure Reserve Account an amount equal to the Monthly Capital Expenditure
Reserve Amount.
          (c) Upon the request of Borrower at any time that no Event of Default
is continuing (but not more often than once per calendar month), Lender shall
cause disbursements to Borrower from the Capital Expenditure Reserve Account to
reimburse Borrower for Capital Expenditures that are consistent with the
Approved Annual Budget; provided that:
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

38



--------------------------------------------------------------------------------



 



     (i) Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested are due and payable;
     (ii) Borrower shall deliver to Lender an Officer’s Certificate confirming
that all such costs have been previously paid by Borrower or will be paid from
the proceeds of the requested disbursement; and
     (iii) Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate, (2) reasonably satisfactory site
inspections, and (3) receipt of lien releases and waivers from any contractors,
subcontractors and others with respect to such amounts.
          (d) Upon the cure of the Event of Default, or (provided no Event of
Default is then continuing and no Escrow Period is then continuing) upon
correction to Lender’s reasonable satisfaction of the failure to maintain the
Property or Properties, Lender shall remit to Borrower the amount then contained
in the Capital Expenditure Reserve Account.
          3.7. [intentionally omitted]
          3.8. [intentionally omitted]
          3.9 Excess Cash Flow Reserve Account.
          (a) On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account for the deposit of
amounts required to be deposited therein in accordance with Section 3.2(b)(v)
(the “Excess Cash Flow Reserve Account”).
          (b) Provided that no Event of Default is then continuing, Lender shall
release to Borrower all amounts then contained in the Excess Cash Flow Reserve
Account on the first Payment Date after Borrower delivers to Lender evidence
reasonably satisfactory to Lender establishing that no Trigger Period is then
continuing. Such a release shall not preclude the subsequent commencement of a
Trigger Period and the deposit of amounts into the Excess Cash Flow Reserve
Account as set forth in Section 3.2(b)(v).
          3.10. Account Collateral.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

39



--------------------------------------------------------------------------------



 



          (a) Borrower hereby grants a perfected first-priority security
interest in favor of Lender in and to the Account Collateral as security for the
Indebtedness, together with all rights of a secured party with respect thereto.
Each Collateral Account shall be an Eligible Account under the sole dominion and
control of Lender and shall be in the name of Borrower, as pledgor, and Lender,
as pledgee. Borrower shall have no right to make withdrawals from any of the
Collateral Accounts. Funds in the Collateral Accounts shall not be commingled
with any other monies at any time. Borrower shall execute any additional
documents that Lender in its reasonable discretion may require and shall provide
all other evidence reasonably requested by Lender to evidence or perfect its
first-priority security interest in the Account Collateral. Funds in the
Collateral Account shall be invested at Lender’s discretion only in Permitted
Investments. All income and gains from the investment of funds in the Collateral
Accounts other than the Basic Carrying Costs Escrow Account shall be retained in
the Collateral Accounts from which they were derived. Unless otherwise required
by applicable law, all income and gains from the investment of funds in the
Basic Carrying Costs Escrow Account shall be for the account of Lender in
consideration of its administration of such Collateral Account, and Lender shall
have the right at any time to cause the Cash Management Bank to remit such
amounts to Lender. After the Loan and all other Indebtedness have been paid in
full, the Collateral Accounts shall be closed and the balances therein, if any,
shall be paid to Borrower.
          (b) The insufficiency of amounts contained in the Collateral Accounts
shall not relieve Borrower from its obligation to fulfill all covenants
contained in the Loan Documents.
          (c) During the continuance of an Event of Default, Lender may, in its
sole discretion, apply funds in the Collateral Accounts, and funds resulting
from the liquidation of Permitted Investments contained in the Collateral
Accounts, either toward the components of the Indebtedness (e.g., interest,
principal and other amounts payable hereunder), the Loan and the Notes, in such
sequence as Lender shall elect in its sole discretion, and/or toward the payment
of Taxes, Operating Expenses and Capital Expenditures.
          3.11. Bankruptcy. Borrower and Lender acknowledge and agree that upon
the filing of a bankruptcy petition by or against Borrower under the Bankruptcy
Code, the Account Collateral and the Revenues (whether then already in the
Collateral Accounts, or then due or becoming due thereafter) shall be deemed not
to be property of Borrower’s bankruptcy estate within the meaning of Section 541
of the Bankruptcy Code. If, however, a court of competent jurisdiction
determines that, notwithstanding the foregoing characterization of the Account
Collateral and the Revenues by Borrower and Lender, the Account Collateral
and/or the Revenues do constitute property of Borrower’s bankruptcy estate, then
Borrower and Lender further acknowledge and agree that all such Revenues,
whether due and payable before or after the filing of the petition, are and
shall be cash collateral of Lender. Borrower acknowledges that Lender does not
consent to Borrower’s use of such cash collateral and that, in the event Lender
elects (in its sole discretion) to give such consent, such consent shall only be
effective if given in writing signed by Lender. Except as provided in the
immediately preceding sentence, Borrower shall not have the right to use or
apply or require the use or application of such cash collateral (i) unless
Borrower shall have received a court order authorizing the use of the same, and
(ii) Borrower shall have provided such adequate protection to Lender as shall be
required by the bankruptcy court in accordance with the Bankruptcy Code.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

40



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS
          Borrower represents to Lender that, as of the Closing Date, and, with
respect to each Qualified Substitute Property, as of the date of such Property
Substitution, except as set forth in the Exception Report or, with respect to a
Qualified Substitute Property, as hereafter consented to by Lender in its
reasonable discretion:
          4.1. Organization.
          (a) Borrower is duly organized, validly existing and in good standing
under the laws of the State of Delaware, and is in good standing in each other
jurisdiction where ownership of its properties or the conduct of its business
requires it to be so, and Borrower has all power and authority under such laws
and its organizational documents and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.
          Borrower’s sole managing member, LFT CMBS Managing Member, Inc., a
Delaware corporation, is a Single-Purpose Equityholder that is duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and is in good standing in each other jurisdiction where ownership of its assets
or the conduct of its business requires it to be so, and such general partner
has all power and authority under such laws and its organizational documents and
all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted.
          (b) Borrower has no subsidiaries and does not own any equity interest
in any other Person. Borrower’s Single-Purpose Equityholder has no subsidiaries
and does not own any equity interest in any other Person (other than Borrower).
          (c) The organizational chart contained in Schedule H is true and
correct as of the date hereof.
          4.2. Authorization. Borrower has the power and authority to enter into
this Agreement and the other Loan Documents, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated by the
Loan Documents and has by proper action duly authorized the execution and
delivery of the Loan Documents.
          4.3. No Conflicts. Neither the execution and delivery of the Loan
Documents, nor the consummation of the transactions contemplated therein, nor
performance of and compliance with the terms and provisions thereof will
(i) violate or conflict with any provision of its formation and governance
documents, (ii) violate any law, regulation (including Regulation U,
Regulation X or Regulation T), order, writ, judgment, injunction, decree or
permit applicable to it, (iii) violate or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
contract or other Material Agreement to which Borrower or Sponsor is a party or
by which Borrower or Sponsor may be bound, or (iv) result in or require the
creation of any Lien or other charge or encumbrance upon or with respect to the
Collateral in favor of any party other than Lender.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

41



--------------------------------------------------------------------------------



 



          4.4. Consents. No consent, approval, authorization or order of, or
qualification with, any court or Governmental Authority is required in
connection with the execution, delivery or performance by Borrower of this
Agreement or the other Loan Documents, except for any of the foregoing which
have already been obtained.
          4.5. Enforceable Obligations. This Agreement and the other Loan
Documents have been duly executed and delivered by Borrower and constitute
Borrower’s legal, valid and binding obligations, enforceable in accordance with
their respective terms, subject to bankruptcy, insolvency and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, including the defense
of usury.
          4.6. No Default. No Default or Event of Default will exist immediately
following the making of the Loan.
          4.7. Payment of Taxes. Borrower has filed, or caused to be filed, all
tax returns (federal, state, local and foreign) required to be filed and paid
all amounts of taxes due (including interest and penalties) except for taxes
which are not yet delinquent and has paid all other taxes, fees, assessments and
other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangible taxes) owing by it necessary to preserve the Liens in
favor of Lender.
          4.8. Compliance with Law. Borrower, each Property and the uses thereof
comply in all material respects with all applicable Insurance Requirements and
Legal Requirements, including building and zoning ordinances and codes. Each
Property conforms to current zoning requirements (including requirements
relating to parking) and is neither an illegal nor a legal nonconforming use.
Borrower is not in default or violation of any order, writ, injunction, decree
or demand of any Governmental Authority the violation of which could adversely
affect any Property or the condition (financial or otherwise) or business of
Borrower. There has not been committed by or on behalf of Borrower or, to the
best of Borrower’s knowledge, any other person in occupancy of or involved with
the operation or use of any Property, any act or omission affording any federal
Governmental Authority or any state or local Governmental Authority the right of
forfeiture as against any Property or any portion thereof or any monies paid in
performance of its obligations under any of the Loan Documents. Neither Borrower
nor Sponsor has purchased any portion of the Properties with proceeds of any
illegal activity.
          4.9. ERISA. Neither Borrower nor any ERISA Affiliate of Borrower has
incurred or could be subjected to any liability under Title IV or Section 302 of
ERISA or Section 412 of the Code or maintains or contributes to, or is or has
been required to maintain or contribute to, any employee benefit plan (as
defined in Section 3(3) of ERISA) subject to Title IV or Section 302 of ERISA or
Section 412 of the Code. The consummation of the transactions contemplated by
this Agreement will not constitute or result in any non-exempt prohibited
transaction under Section 406 of ERISA, Section 4975 of the Code or
substantially similar provisions under federal, state or local laws, rules or
regulations.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

42



--------------------------------------------------------------------------------



 



          4.10. Investment Company Act. Borrower is not an “investment company”,
or a company “controlled” by an “investment company”, registered or required to
be registered under the Investment Company Act of 1940, as amended.
          4.11. No Bankruptcy Filing. Borrower is not contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of its assets or property.
Borrower does not have knowledge of any Person contemplating the filing of any
such petition against it.
          4.12. Other Debt. Borrower does not have outstanding any Debt other
than Permitted Debt.
          4.13. Litigation. There are no actions, suits, proceedings,
arbitrations or governmental investigations by or before any Governmental
Authority or other court or agency now pending, and to the best of Borrower’s
knowledge there are no such actions, suits, proceedings, arbitrations or
governmental investigations threatened, against or affecting Borrower or any
Property, in each case, except as listed in the Exception Report (and none of
the matters listed in the Exception Report, even if determined against Borrower
or such Property, could reasonably be expected to result in a Material Adverse
Effect).
          4.14. Leases; Material Agreements.
          (a) Borrower has delivered to Lender a true and complete copy of the
LTF CO Lease, of the guaranty of the LTF CO Lease by Sponsor, and of any other
presently existing Lease. No person has any possessory interest in any of the
Properties or right to occupy the same except under and pursuant to the
provisions of the Leases. The rent roll attached to this Agreement as Schedule F
(the “Rent Roll”) is true and correct as of the Closing Date. Except as
indicated on the Rent Roll or the Exception Report, no security deposits are
being held by Borrower, no Tenant has any extension, renewal or termination
options, no Tenant or other party has any option, right of first refusal or
similar preferential right to purchase or lease all or any portion of any
Property, no fixed rent has been paid more than 30 days in advance of its due
date and no payments of rent are more than 30 days delinquent.
          (b) Except as indicated in Schedule E, all work to be performed by the
landlord under the Leases has been substantially performed, all contributions to
be made by the landlord to the Tenants thereunder have been made, all other
conditions to each Tenant’s obligations thereunder have been satisfied, no
Tenant has the right to require Borrower to perform or finance Tenant
Improvements or Material Alterations and no Leasing Commissions are owed or
would be owed upon the exercise of any Tenant’s existing renewal or expansion
options.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

43



--------------------------------------------------------------------------------



 



          (c) There are no Material Agreements except as described in
Schedule G. Borrower has made available to Lender true and complete copies of
all Material Agreements. Each Material Agreement has been entered into at arm’s
length in the ordinary course of business by or on behalf of Borrower.
          (d) The Leases and the Material Agreements are in full force and
effect and there are no defaults thereunder by Borrower or, to Borrower’s best
knowledge, any other party thereto. Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Permitted Encumbrance or any other
agreement or instrument to which it is a party or by which it or any of the
Properties is bound.
          4.15. Full and Accurate Disclosure. To Borrower’s knowledge, no
statement of fact heretofore delivered by Sponsor or Borrower to Lender in
writing in respect of the Properties or the Borrower contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained therein not misleading unless subsequently corrected.
There is no fact presently actually known to Borrower which has not been
disclosed to Lender which is reasonably likely to result in a Material Adverse
Effect.
          4.16. Financial Condition. All financial data concerning Borrower and
the Properties heretofore provided to Lender fairly presents in accordance with
GAAP the financial position of Borrower in all material respects, as of the date
on which it was made, and does not omit to state any fact necessary to make
statements contained herein or therein not misleading. Since the delivery of
such data, except as otherwise disclosed in writing to Lender, there have
occurred no changes or circumstances which have had or are reasonably likely to
result in a Material Adverse Effect.
          4.17. Single-Purpose Requirements. Each of Borrower and its
Single-Purpose Equityholder is now, and has always been since its formation, a
Single-Purpose Entity.
          4.18. [Intentionally Omitted].
          4.19. Not Foreign Person. Borrower is not a “foreign person” within
the meaning of Section 1445(f)(3) of the Code.
          4.20. Labor Matters. Borrower is not a party to any collective
bargaining agreements.
          4.21. Title. Borrower owns good, marketable and insurable title to the
Properties and good and marketable title to the related personal property, to
the Collateral Accounts and to any other Collateral, in each case free and clear
of all Liens whatsoever except the Permitted Encumbrances. The Mortgages, when
properly recorded in the appropriate records, together with any Uniform
Commercial Code financing statements required to be filed in connection
therewith, will create (i) valid, perfected first priority Liens on the
Properties and the rents therefrom, enforceable as such against creditors of and
purchasers from Borrower and
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

44



--------------------------------------------------------------------------------



 



subject only to Permitted Encumbrances, and (ii) perfected Liens (pursuant to
the Uniform Commercial Code of the State of Delaware) in and to all personalty,
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances. The Permitted Encumbrances do not and will
not materially and adversely affect or interfere with the value, or current use
or operation, of the Properties, or the security intended to be provided by the
Mortgage or Borrower’s ability to repay the Indebtedness in accordance with the
terms of the Loan Documents. Except as insured over by a Qualified Title
Insurance Policy, there are no claims for payment for work, labor or materials
affecting the Properties which are or may become a Lien prior to, or of equal
priority with, the Liens created by the Loan Documents. No creditor of Borrower
other than Lender has in its possession any goods that constitute or evidence
the Collateral.
          4.22. No Encroachments. Except as shown on the applicable Qualified
Survey, all of the improvements on each Property lie wholly within the
boundaries and building restriction lines of the such Property, and no
improvements on adjoining property encroach upon any Property, and no easements
or other encumbrances upon any Property encroach upon any of the improvements,
so as, in either case, to adversely affect the value or marketability of the
applicable Property, except those which are insured against by a Qualified Title
Insurance Policy.
          4.23. Physical Condition.
          (a) Except for matters set forth in the Engineering Reports, each
Property (including sidewalks, storm drainage system, roof, plumbing system,
HVAC system, fire protection system, electrical system, equipment, elevators,
exterior sidings and doors, irrigation system and all structural components) is
in good condition, order and repair in all respects material to its use,
operation or value.
          (b) Borrower is not aware of any material structural or other material
defect or damages in any of the Properties, whether latent or otherwise.
          (c) Borrower has not received and is not aware of any other party’s
receipt of notice from any insurance company or bonding company of any defects
or inadequacies in any of the Properties which would, alone or in the aggregate,
adversely affect in any material respect the insurability of the same or cause
the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.
          4.24. Fraudulent Conveyance. Borrower has not entered into the
Transaction or any of the Loan Documents with the actual intent to hinder, delay
or defraud any creditor. Borrower has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. On the Closing Date, the
fair salable value of Borrower’s aggregate assets is and will, immediately
following the making of the Loan and the use and disbursement of the proceeds
thereof, be greater than Borrower’s probable aggregate liabilities (including
subordinated, unliquidated, disputed and Contingent Obligations). Borrower’s
aggregate assets do not and, immediately following the making of the Loan and
the use and disbursement of the
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

45



--------------------------------------------------------------------------------



 



proceeds thereof will not, constitute unreasonably small capital to carry out
its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur debts and liabilities
(including Contingent Obligations and other commitments) beyond its ability to
pay such debts as they mature (taking into account the timing and amounts to be
payable on or in respect of obligations of Borrower).
          4.25. Management. No property management agreements are in effect with
respect to the Properties.
          4.26. Condemnation. No Condemnation has been commenced or, to
Borrower’s knowledge, is contemplated with respect to all or any material
portion of any of the Properties or for the relocation of roadways providing
access to any of the Properties.
          4.27. Utilities and Public Access. The following statements are
accurate in all material respects:
     (i) Each Property has adequate rights of access to dedicated public ways
(and makes no material use of any means of access or egress that is not pursuant
to such dedicated public ways or recorded, irrevocable rights-of-way or
easements) and is adequately served by all public utilities necessary to the
continued use and enjoyment of such Property as presently used and enjoyed.
     (ii) All such utilities are located in the public right-of-way abutting the
premises or in areas (“Easement Areas”) that are the subject of recorded
irrevocable easement agreements which benefit such Property and which are listed
in Schedule A of the applicable Qualified Title Insurance Policy so as to be
included in the coverage thereof.
     (iii) All such utilities are connected so as to serve the applicable
Property without passing over other property other than Easement Areas.
     (iv) All roads necessary for the full utilization of each Property for its
current purpose have been completed and are either part of such Property (by way
of deed, easement or ground lease) or dedicated to public use and accepted by
all Governmental Authorities.
          4.28. Environmental Matters. Except as disclosed in the Environmental
Reports:
     (i) To the best of Borrower’s actual knowledge, each Property is in
compliance in all material respects with all Environmental Laws applicable to
such Property (which compliance includes, but is not limited to, the possession
of, and compliance with, all environmental, health and safety permits,
approvals, licenses, registrations and other governmental authorizations
required in connection with the ownership and operation of such Property under
all Environmental Laws).
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

46



--------------------------------------------------------------------------------



 



     (ii) No Environmental Claim is pending with respect to any of the
Properties, nor, to Borrower’s actual knowledge, is any threatened, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to Borrower or any of the
Properties.
     (iii) Without limiting the generality of the foregoing, to the best of
Borrower’s actual knowledge, there is not present at, on, in or under any
Property, any Hazardous Substances, PCB-containing equipment, asbestos or
asbestos containing materials, underground storage tanks or surface impoundments
for any Hazardous Substance, lead in drinking water (except in concentrations
that comply with all Environmental Laws), or lead-based paint, except those that
are (x) both (1) in compliance with all applicable Environmental Laws and with
permits issued pursuant thereto, as required, and (2) fully disclosed to Lender
in writing or routinely used in the operation and maintenance of, or by tenants
in, commercial properties similar to the Properties, and (y) not reasonably
likely to result in a Material Adverse Effect.
     (iv) To the best of Borrower’s actual knowledge, there have not been and
are no past, present or threatened Releases of any Hazardous Substance from or
at any of the Properties that are reasonably likely to form the basis of any
Environmental Claim, and, to Borrower’s actual knowledge, there is no threat of
any Release of any Hazardous Substance migrating to any of the Properties.
     (v) No Liens are presently recorded with the appropriate land records under
or pursuant to any Environmental Law with respect to any of the Properties and,
to Borrower’s actual knowledge, no Governmental Authority has been taking any
action to subject any of the Properties to Liens under any Environmental Law.
     (vi) For the purposes of this Agreement, Borrower’s knowledge, Borrower’s
actual knowledge, to the best of Borrower’s knowledge, and phrases of like
effect, shall include the knowledge of Sponsor and Borrower’s other Affiliates.
          4.29. Assessments. There are no pending or, to Borrower’s knowledge,
proposed special or other assessments for public improvements or otherwise
affecting any of the Properties, nor are there any contemplated improvements to
any of the Properties that may result in such special or other assessments. No
extension of time for assessment or payment by Borrower of any federal, state or
local tax is in effect.
          4.30. No Joint Assessment. Borrower has not suffered, permitted or
initiated the joint assessment of any of the Properties (i) with any other real
property constituting a separate tax lot, or (ii) with any personal property, or
any other procedure whereby the Lien of any Taxes which may be levied against
such other real property or personal property shall be assessed or levied or
charged to any of the Properties as a single Lien.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

47



--------------------------------------------------------------------------------



 



          4.31. Separate Lots. No portion of any of the Properties is part of a
tax lot that also includes any real property that is not Collateral.
          4.32. Permits; Certificate of Occupancy. Borrower has obtained all
Permits necessary for the present and contemplated use and operation of each
Property. The uses being made of each Property are in conformity in all material
respects with the certificate of occupancy and/or Permits for such Property and
any other restrictions, covenants or conditions affecting such Property.
          4.33. Flood Zone. None of the Improvements on any of the Properties is
located in an area identified by the Federal Emergency Management Agency or the
Federal Insurance Administration as a “100 year flood plain” or as having
special flood hazards (including Zones A, B, C, V and X and Shaded X areas), or,
to the extent that any portion of any of the Properties is located in such an
area, such Property is covered by flood insurance meeting the requirements set
forth in Section 5.15(a)(ii).
          4.34. Security Deposits. Borrower is in compliance in all material
respects with all Legal Requirements relating to security deposits.
          4.35. Acquisition Documents. Borrower has delivered to Lender true and
complete copies of all material agreements and instruments under which Borrower
or any of its affiliates or the seller of any of the Properties have remaining
rights or obligations in respect of Borrower’s acquisition of the Properties.
          4.36. Insurance. Borrower has obtained insurance policies reflecting
the insurance coverages, amounts and other requirements set forth in this
Agreement. All premiums on such insurance policies required to be paid as of the
Closing Date have been paid for the current policy period. No Person, including
Borrower, has done, by act or omission, anything which would impair the coverage
of any such policy.
          4.37. [intentionally omitted]
          4.38. No Dealings. Neither Borrower nor the Sponsor is aware of any
unlawful influence on the assessed value of the Properties.
          4.39. Estoppel Certificates. Borrower has delivered to Lender true and
complete copies of (a) the form(s) of estoppel certificate heretofore sent by
Borrower or an Affiliate to every Tenant at the Property owned by Borrower, and
(b) each estoppel certificate received back from any such Tenant prior to the
Closing Date.
          4.40 Embargoed Person. To Borrower’s actual knowledge (a) none of the
funds or other assets of any of Borrower, any Single-Purpose Equityholder or
Sponsor constitute property of, or are beneficially owned, directly or
indirectly, by any person, entity or government subject to trade restrictions
under federal law, including, without limitation, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

48



--------------------------------------------------------------------------------



 



50 U.S.C. App. 1 et seq. , and any executive orders or regulations promulgated
thereunder, with the result that (i) the investment in any of Borrower, any
Single-Purpose Equityholder or Sponsor, as applicable (whether directly or
indirectly), is prohibited by law or (ii) the Loan is in violation of law (any
such person, entity or government, an “Embargoed Person”); (b) no Embargoed
Person has any interest of any nature whatsoever in any of Borrower, any
Single-Purpose Equityholder or Sponsor, as applicable (whether directly or
indirectly), with the result that (i) the investment in any of Borrower, any
Single-Purpose Equityholder or Sponsor, as applicable (whether directly or
indirectly) is prohibited by law or (ii) the Loan is in violation of law and
(c) none of the funds of any of Borrower, any Single-Purpose Equityholder or
Sponsor, as applicable, have been derived from any unlawful activity with the
result that (i) the investment in any of Borrower, any Single-Purpose
Equityholder or Sponsor, as applicable (whether directly or indirectly) is
prohibited by law or (ii) the Loan is in violation of law. Notwithstanding
Section 4.42 to the contrary, the representations and warranties contained in
this Section 4.40 shall survive in perpetuity.
          4.41 Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. To the best of Borrower’s knowledge, (a) Borrower, (b) each
Person owning an interest in any of Borrower, any Single-Purpose Equityholder or
Sponsor, (c) each Single-Purpose Equityholder, if any, (d) Sponsor, (e) each
Property manager (including each Approved Property Manager) and (f) each Tenant
each of the Properties: (i) is not currently identified on the OFAC List and
(ii) is not a Person with whom a citizen of the United States is prohibited to
engage in transactions by any trade embargo, economic sanction, or other
prohibition of any Legal Requirement. Borrower has implemented procedures, and
will consistently apply those procedures throughout the term of the Loan, to
ensure the foregoing representations and warranties remain true and correct
during the term of the Loan.
          4.42. Survival. Borrower agrees that all of the representations of
Borrower set forth in this Agreement and in the other Loan Documents shall
survive for so long as any portion of the Indebtedness is outstanding. All
representations, covenants and agreements made by Borrower in this Agreement or
in the other Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf. On the date of any Securitization, on not less than three days’
prior written notice, Borrower shall deliver to Lender a certification
(x) confirming that all of the representations contained in this Agreement are
true and correct as of the date of such Securitization, or (y) otherwise
specifying any changes in or qualifications to such representations as of such
date as may be necessary to make such representations consistent with the facts
as they exist on such date.
ARTICLE V
AFFIRMATIVE COVENANTS
          5.1. Existence. Borrower and, if applicable, each Single-Purpose
Equityholder shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence and all rights, licenses,
Permits, franchises and other agreements necessary for the continued use and
operation of its business. Borrower and, if applicable, each Single-Purpose
Equityholder shall deliver to Lender a copy of each amendment or other
modification to any of its organizational documents promptly after the execution
thereof.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

49



--------------------------------------------------------------------------------



 



          5.2. Maintenance of Properties. Borrower will keep each Property in
good working order and repair, reasonable wear and tear excepted. Subject to
Section 6.13, Borrower shall from time to time make, or cause to be made, all
reasonably necessary and desirable repairs, renewals, replacements, betterments
and improvements thereto.
          5.3. Compliance with Legal Requirements. Borrower shall comply with,
and shall cause each Property to comply with and be operated, maintained,
repaired and improved in compliance with, all Legal Requirements, Insurance
Requirements and all material contractual obligations by which Borrower is
legally bound.
          5.4. Impositions and Other Claims. Borrower shall pay and discharge
all taxes, assessments and governmental charges levied upon it, its income and
its assets as and when such taxes, assessments and charges are due and payable,
as well as all lawful claims for labor, materials and supplies or otherwise,
subject to any rights to contest contained in the definition of Permitted
Encumbrances. Borrower shall file all federal, state and local tax returns and
other reports that it is required by law to file. If any law or regulation
applicable to Lender, any Note, any of the Properties or any of the Mortgages is
enacted that deducts from the value of property for the purpose of taxation any
Lien thereon, or imposes upon Lender the payment of the whole or any portion of
the taxes or assessments or charges or Liens required by this Agreement to be
paid by Borrower, or changes in any way the laws or regulations relating to the
taxation of mortgages or security agreements or debts secured by mortgages or
security agreements or the interest of the mortgagee or secured party in the
property covered thereby, or the manner of collection of such taxes, so as to
affect any of the Mortgages, the Indebtedness or Lender, then Borrower, upon
demand by Lender, shall pay such taxes, assessments, charges or Liens, or
reimburse Lender for any amounts paid by Lender. If in the opinion of Lender’s
counsel it might be unlawful to require Borrower to make such payment or the
making of such payment might result in the imposition of interest beyond the
maximum amount permitted by applicable Law, Lender may elect to declare all of
the Indebtedness to be due and payable 90 days from the giving of written notice
by Lender to Borrower.
          5.5. Access to Properties. Borrower shall permit agents,
representatives and employees of Lender and the Servicer to inspect the
Properties or any portion thereof, and/or the books and records of Borrower, at
such reasonable times as may be requested by Lender upon reasonable advance
notice.
          5.6. Cooperate in Legal Proceedings. Except with respect to any claim
by Borrower against Lender, Borrower shall cooperate fully with Lender with
respect to any proceedings before any Governmental Authority which may in any
way affect the rights of Lender hereunder or under any of the Loan Documents
and, in connection therewith, Lender may, at its election, participate or
designate a representative to participate in any such proceedings.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

50



--------------------------------------------------------------------------------



 



          5.7. Leases.
          (a) Borrower shall furnish Lender with executed copies of all Leases
and any amendments to the LTF CO Lease, together with a detailed breakdown of
income and cost associated therewith. All new Leases and any renewals or
amendments of the LTF CO Lease must be entered into on an arms-length basis with
LTF CO, must provide for rental rates and other economic terms which, taken as a
whole, are at least equivalent to then-existing market rates, based on the
applicable market, and must contain terms and conditions that are commercially
reasonable (in each case, unless Lender consents to such Lease in its sole
discretion). All new or amended Leases must provide that they are subject and
subordinate to any current or future mortgage financing on the applicable
Property and that the Tenant agrees to attorn to any foreclosing mortgagee at
such mortgagee’s request.
          (b) Any terminations, renewals and amendments of the LTF CO Lease and
any surrender of rights under any such Lease, shall be subject to the prior
written consent of Lender.
          (c) Borrower shall (i) observe and perform all the material
obligations imposed upon the lessor under the Leases; (ii) enforce all of the
material terms, covenants and conditions contained in the Leases or guaranties
thereof on the part of the lessee or guarantor thereunder to be observed or
performed, short of termination thereof, except that Borrower may terminate any
Lease other than the LTF CO Lease following a material default thereunder by the
Tenant; (iii) not collect any of the rents thereunder more than one month in
advance; (iv) not execute any assignment of lessor’s interest in the Leases or
associated rents other than the assignments of rents and leases under the
Mortgages; and (v) not cancel or terminate any guarantee of any LTF CO Lease or
any other Lease without the prior written consent of Lender. Borrower shall
deliver to each new Tenant a Tenant Notice upon execution of such Tenant’s
Lease, and promptly thereafter deliver to Lender a copy thereof and evidence of
such Tenant’s receipt thereof.
          (d) Security deposits of Tenants under all Leases, whether held in
cash or any other form, shall not be commingled with any other funds of Borrower
and, if cash, shall be deposited by Borrower in an account at such commercial or
savings bank as may be reasonably satisfactory to Lender, which account is
hereby pledged to Lender. Any bond or other instrument which Borrower is
permitted to hold in lieu of cash security deposits under any applicable Legal
Requirements shall be maintained in full force and effect unless replaced by
cash deposits as described above, shall be issued by an institution reasonably
satisfactory to Lender, shall (if not prohibited by any Legal Requirements) name
Lender as payee or mortgagee thereunder (or at Lender’s option, be fully
assignable to Lender) or may name Borrower as payee thereunder so long as such
bond or other instrument is pledged to Lender as security for the Indebtedness
and shall, in all respects, comply with any applicable Legal Requirements and
otherwise be reasonably satisfactory to Lender. Borrower shall, upon Lender’s
request, provide Lender with evidence reasonably satisfactory to Lender of
Borrower’s compliance with the foregoing. During the continuance of any Escrow
Period or Event of Default, Borrower shall, upon Lender’s request, deposit with
Lender in an Eligible Account pledged to Lender an amount equal to the aggregate
security deposits of the Tenants (and any interest theretofore earned on such
security deposits and actually received by Borrower) which Borrower had not
returned to the applicable Tenants or applied in accordance with the terms of
the applicable Lease.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

51



--------------------------------------------------------------------------------



 



          5.8. Plan Assets, etc. Borrower will do, or cause to be done, all
things necessary to ensure that it will not be deemed to hold Plan Assets at any
time.
          5.9. Further Assurances. Borrower shall, at Borrower’s sole cost and
expense, from time to time as reasonably requested by Lender, execute,
acknowledge, record, register, file and/or deliver to Lender such other
instruments, agreements, certificates and documents (including Uniform
Commercial Code financing statements and amended or replacement mortgages) as
Lender may reasonably request to evidence, confirm, perfect and maintain the
Liens securing or intended to secure the obligations of Borrower under the Loan
Documents if requested by Lender, and do and execute all such further lawful and
reasonable acts, conveyances and assurances for the better and more effective
carrying out of the intents and purposes of this Agreement and the other Loan
Documents as Lender shall reasonably request from time to time. Borrower hereby
authorizes and appoints Lender as its attorney-in-fact to execute, acknowledge,
record, register and/or file such instruments, agreements, certificates and
documents, and to do and execute such acts, conveyances and assurances, should
Borrower fail to do so itself in violation of this Agreement following written
request from Lender, in each case without the signature of Borrower. The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term of this Agreement. Borrower
hereby ratifies all actions that such attorney shall lawfully take or cause to
be taken in accordance with this Section 5.9.
          5.10. Management of Collateral.
          (a) Each Property shall be managed at all times by an Approved
Property Manager. If Borrower is not or does not remain the Approved Property
Manager, the management shall be pursuant to an Approved Management Agreement.
Pursuant to the Subordination of Property Management Agreement or Agreements,
each Approved Property Manager (other than Borrower acting in a self-management
capacity without fee) shall agree that its Approved Management Agreement, and
all fees thereunder (including any incentive fees) are subject and subordinate
to the Indebtedness. Borrower may from time to time appoint an Approved Property
Manager to manage the applicable Property pursuant to an Approved Management
Agreement, and such successor manager shall execute for Lender’s benefit a
Subordination of Property Management Agreement in form and substance reasonably
satisfactory to Lender. If the Approved Property Manager is other than Borrower
acting in a self-management capacity without fee, the per annum fees of the
Approved Property Manager (including any incentive fees) shall not, at any time,
exceed 3% of the gross revenues of the relevant Property for the then most
recently concluded Test Period.
          (b) Borrower shall cause each Approved Property Manager (including any
successor Approved Property Manager) to maintain at all times worker’s
compensation insurance as required by Governmental Authorities.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

52



--------------------------------------------------------------------------------



 



          (c) Borrower shall notify Lender in writing of any default of Borrower
or an Approved Property Manager under any of the Approved Management Agreements,
after the expiration of any applicable cure periods, of which Borrower has
actual knowledge. Lender shall have the right, after reasonable notice to
Borrower and in accordance with such Subordination of Management Agreement, to
cure defaults of Borrower under such Approved Management Agreement. Any
reasonable out-of-pocket expenses incurred by Lender to cure any such default
shall constitute a part of the Indebtedness and shall be due from Borrower upon
demand by Lender.
          (d) Upon the occurrence and during the continuance of an Event of
Default, or a material default by an Approved Property Manager under an Approved
Management Agreement after the expiration of any applicable cure period or upon
the filing of a bankruptcy petition or the occurrence of a similar event with
respect to an Approved Property Manager, or at any time when Borrower is
obligated to make fundings of the Monthly Capital Expenditure Reserve Amount,
Lender may, in its sole discretion, require Borrower to terminate its own self
management or the Approved Management Agreement and engage an Approved Property
Manager selected by Lender to serve as replacement Approved Property Manager
pursuant to an Approved Management Agreement.
          5.11. Notice of Material Event. Borrower shall give Lender prompt
notice (containing reasonable detail) of (x) any material change in the
financial or physical condition of any of the Properties, as reasonably
determined by Borrower, including the termination or cancellation of any Lease
with LTF Club Operations, Inc., a Minnesota corporation and the termination or
cancellation of terrorism or other insurance required by this Agreement, and
(y) any litigation or governmental proceedings pending or threatened in writing
against Borrower which is reasonably likely to have a Material Adverse Effect.
          5.12. Annual Financial Statements. As soon as available, and in any
event within 90 days after the close of each Fiscal Year or, if longer, within
the period allowed by the Securities and Exchange Commission to file annual
financial statements, Borrower shall furnish to Lender, in hard copy and
electronic format, a balance sheet of Life Time Fitness, Inc. as of the end of
such year, together with related statements of income and equityholders’ capital
for such Fiscal Year, audited by a “Big Four” accounting firm whose opinion
shall be to the effect that such financial statements have been prepared in
accordance with GAAP applied on a consistent basis and shall not be qualified as
to the scope of the audit or as to the status of Life Time Fitness, Inc. as a
going concern. Borrower shall furnish to Lender in hard copy and electronic
format, a balance sheet of Borrower as of the end of such year, which statement
shall be accompanied by an officer’s certificate certifying the same is true and
correct and was prepared in accordance with GAPP applied on a consistent basis.
Together with such annual financial statements, Borrower shall furnish to
Lender, in hard copy and electronic format, on a combined basis for the
Properties, an annual report for the most recently completed fiscal year,
describing Capital Expenditures incurred by Borrower (stated separately with
respect to any project costing in excess of $100,000), Tenant Improvements and
Leasing Commissions, if any.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

53



--------------------------------------------------------------------------------



 



          5.13. Quarterly Financial Statements. As soon as available, and in any
event within 45 days after the end of each Fiscal Quarter (including year-end),
Borrower shall furnish to Lender, in electronic format, quarterly and
year-to-date unaudited financial statements prepared for such fiscal quarter
with respect to Borrower, including a balance sheet and income statement as of
the end of such Fiscal Quarter and for the portion of the Fiscal Year ending
with such Fiscal Quarter, which statements shall be accompanied by an Officer’s
Certificate certifying that the same are true and correct and were prepared in
accordance with GAAP applied on a consistent basis, subject to changes resulting
from audit (if any) and normal year-end audit adjustments (if any). Each such
quarterly report shall be accompanied by a report of Borrower detailing, for
such Fiscal Quarter, (i) the deposits into, withdrawals from and balances in the
FF&E Account, (ii) the Pooled Property Revenues, (iii) the Pooled Properties
EBITDAR, and (iv) the number of memberships at the Properties.
          5.14. Monthly Financial Statements. Until the occurrence of a
Securitization and during the continuance of a Escrow Period or an Event of
Default (or, in the case of item (iii) below, at all times), Borrower shall
furnish within 45 days after the end of each calendar month (other than the
calendar month immediately following Fiscal Year or the last calendar month of
any Fiscal Quarter), in electronic format, monthly and year-to-date unaudited
financial statements prepared for the applicable month with respect to Borrower,
including a balance sheet and income statement as of the end of such month,
which statements shall be accompanied by an Officer’s Certificate certifying
that the same are true and correct and were prepared in accordance with GAAP
applied on a consistent basis, subject to changes resulting from audit (if any)
and normal year-end audit adjustments (if any).
Notwithstanding anything to the contrary in this Agreement, Borrower shall only
be required to deliver financial information for the aggregate of the
Properties, and not for any individual Property.
          5.15. Insurance. Borrower, at its sole cost and expense, for the
mutual benefit of Borrower and Lender, shall obtain and maintain during the
entire term of the Loan (the “Term”) the following policies of insurance:
          (a) All Risk or Special Causes of Loss Property Form including
Business Interruption.
     (i) Comprehensive all risk insurance (including, without limitation,
coverage against riot and civil commotion, vandalism, malicious mischief, water,
mold (based on a covered peril), fire, burglary, theft and terrorism) on the
improvements to and all other insurable portions of the Properties and in each
case (A) insuring against any peril now or hereafter included within the
classification “Special Form Cause of Loss”, (B) in an amount equal to 100% of
the “Full Replacement Cost,” (C) containing an agreed amount endorsement with
respect to the improvements, equipment and all other insurable portions of the
Properties waiving all co-insurance provisions, and (D) providing that the
deductible shall not exceed the sum of $100,000.00, unless agreed to in writing
by Lender. For the purposes of this Agreement the term “Full Replacement Cost”
means the
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

54



--------------------------------------------------------------------------------



 



actual replacement cost of the improvements and equipment (without taking into
account any depreciation, and exclusive of excavations, footings and
foundations, landscaping and paving) determined annually by an insurer, a
recognized independent insurance broker or an independent appraiser selected and
paid by Borrower and in no event less than the coverage required pursuant to the
terms of any Lease.
     (ii) Business income interruption insurance (A) with loss payable to
Lender, (B) covering losses of income and Revenues derived from the Properties
resulting from any risk or casualty whatsoever, (C) containing an extended
period of indemnity endorsement which provides that after the physical loss to
the improvements and all other insurable portions of the Properties have been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of one
hundred eighty (180) days from the date the affected Property is repaired or
replaced and operations resumed, whichever first occurs, and notwithstanding
that the policy may expire prior to the end of such period, and (D) in an amount
equal to one hundred percent (100%) of the projected Revenue from the Properties
for a period of twelve (12) months. The amount of such business income insurance
shall be determined by Lender prior to the date hereof and at least once each
year thereafter based on Borrower’s reasonable estimate of the gross income from
the Properties for the succeeding twelve (12) month period. All insurance
proceeds payable to Lender pursuant to this Section 5.15(a)(ii) shall be
immediately deposited into the Loss Proceeds Account and shall be applied to the
Indebtedness and/or disbursed to Borrower for payment of the costs and expenses
to maintain and operate the affected Property in accordance with Section 5.16;
provided, however, that nothing herein contained shall be deemed to relieve
Borrower of its obligation to pay the Indebtedness on the respective dates of
payment provided for herein except to the extent such amounts are actually paid
out of the proceeds of such business income insurance. The perils covered by
this insurance shall be the same as those accepted on the real property,
including flood and earthquake, as necessary. This coverage shall be written on
the same basis as the property policy stated in Section 5.15(a)(i) above.
     (iii) The policy of insurance required pursuant to Section 5.15(a)(i) above
shall contain Demolition Costs, Increased Cost of Construction and “Ordinance or
Law Coverage” or “Enforcement” endorsements in amounts satisfactory to Lender if
any of the improvements or the use of the Properties shall at any time
constitute legal non-conforming structures or uses or the ability to rebuild the
Improvements is restricted or prohibited.
     (iv) If windstorm coverage is excluded from the policy required under
Section 5.15(a)(i) above, Borrower must provide separate windstorm insurance in
an amount equal to the lesser of the original principal balance of the Loan and
the maximum amount permitted by law, if any of the Properties are located in
area where Lender requires such insurance. Deductibles for windstorm coverage
larger than 5% of the casualty policy limit applicable to any Property are
subject to approval by Lender.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

55



--------------------------------------------------------------------------------



 



     (v) At all times during which structural construction, repairs or
alterations are being made with respect to the improvements: (A) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the commercial general liability insurance
policy described in Section 5.15(b), and (B) the insurance provided for in
Section 5.15(a)(i) written on a so-called builder’s risk completed value form
(1) on a non-reporting basis, (2) against all risks insured against pursuant to
Section 5.15(a)(i), (3) including permission to occupy the improvements, and
(4) with an agreed amount endorsement waiving co-insurance provisions. The
amount of such coverage must be approved by Lender.
          (b) Commercial General Liability/Umbrella Liability. Commercial
general liability insurance against claims for personal injury, bodily injury,
death or property damage occurring upon, in or about the Properties, such
insurance (A) to be on the so-called “occurrence” form containing minimum limits
per occurrence of $1,000,000.00 and $2,000,000.00 in the aggregate, together
with excess and/or umbrella liability in an amount of at least $100,000,000;
(B) to contain a liquor liability endorsement if any part of a Property is
covered by a liquor license; (C) to continue at not less than the aforesaid
limit until required to be changed by Lender in writing by reason of changed
economic conditions making such protection inadequate; (D) to cover at least the
following hazards, (1) premises and operations, (2) products and completed
operations on an “if any” basis, (3) independent contractors, (4) blanket
contractual liability for all written and oral contracts, (5) contractual
liability covering the indemnities contained in Section 5.18 hereof to the
extent the same is available, and (6) all legal liability imposed upon Borrower
and all court costs and attorneys’ fee incurred in connection with the
ownership, operation and maintenance of the Properties; and (E) subject to
commercial availability, to have no greater than a $500,000.00 self-insured
retention, provided that such self-insured retention may be increased but not
more than proportionately to any increase in the total revenues of Sponsor, as
reflected by its most recent 10Q or 10K filing, as the case may be, from and
after the date hereof. If Borrower has a multi-location policy or loan, the
primary general liability coverage must be maintained on a “general aggregate
per-location basis”.
          (c) Flood Insurance. Flood insurance will be required if any portion
of the improvements to a Property is situated in a federally designated “special
flood hazard area” (for example, Zones A and V) as designated by the Federal
Emergency Management Agency, or any successor thereto, as an area having special
flood hazards pursuant to the National Flood Insurance Act of 1968, The Flood
Disaster Protection Act of 1973, or the National Flood Insurance Reform Act of
1994, as each may be amended, (the “Flood Insurance Acts”). The minimum amount
of flood insurance required is the lesser of one hundred percent (100%) of the
Full Replacement Cost (plus business interruption coverage) or the maximum limit
of coverage available for the Improvements under the Flood Insurance Act. The
maximum deductible shall be no more than $25,000.
          (d) Sinkhole, Mine Subsidence and Earthquake. Sinkhole, mine
subsidence and earthquake insurance shall be obtained and maintained if in the
opinion of a professional engineer with experience in this professional area
there is a foreseeable risk of loss due to this hazard. If necessary, as
determined by such engineer, Borrower shall maintain coverage in the full
principal amount of the Loan.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

56



--------------------------------------------------------------------------------



 



          (e) Boiler and Machinery Coverage. Comprehensive broad form boiler and
machinery insurance (without exclusion for explosion) covering all steam
boilers, heating and air conditioning equipment, high pressure piping, machinery
and equipment, sprinkler systems, pressure vessels, refrigeration equipment and
piping, or similar apparatus now or hereafter installed in the improvements
(including “system breakdown coverage”) and insuring against loss of occupancy
or use arising from any breakdown, in an amount at least equal to the lesser of
the outstanding principal amount of the Loan or $2,000,000.00, with a deductible
no greater than $100,00.00, unless approved by Lender.
          (f) Worker’s Compensation and Employer’s Liability. If Borrower has
any employees, workers’ compensation, subject to the statutory limits of the
state in which the Properties are located, and employer’s liability insurance
with a limit of at least $500,000.00 per accident and per disease per employee,
and $500,000.00 for disease aggregate in respect of any work or operations on or
about the Properties and improvements, or in connection with the Properties and
improvements, or their operation (if applicable).
          (g) Miscellaneous. Such other insurance as may from time to time be
reasonably required by Lender in order to protect its interests, including such
insurance as may now be or hereafter becomes available that Lender reasonably
deems prudent in light of then prevailing market or industry practices or
applicable law, provided that absent a change of law, a change of prevailing
market or industry practices, or a material changes of circumstances relating to
the Collateral, no other such coverages shall be required.
All policies of insurance (the “Policies”) required pursuant to this
Section 5.15 (i) shall be issued by companies licensed to do business in the
state where the Properties are located, with a claims paying ability rating of
“A” or its equivalent by Standard & Poor’s Ratings and Moody’s Investors
Services, Inc. and a rating of “A: IX” or better in the current Best’s Insurance
Reports, (ii) shall name Lender and its successors and/or assigns as their
interest may appear as the Lender, (iii) shall contain a non-contributory
standard Lender clause and a lender’s loss payable endorsement, or their
equivalents, naming Lender as the person to which all payments made by such
insurance company shall be paid, (iv) shall contain a waiver of subrogation
against Lender, (v) shall be maintained throughout the Term without cost to
Lender, (vi) shall be assigned to Lender, (vii) on or prior to the date hereof,
Borrower shall deliver to Lender either certified copies of the Policies in
effect on the date hereof (the “Current Policies”) or ACORD Form 25-S,
Certificate of Liability Insurance, and ACORD Form 28, Evidence of Commercial
Property Insurance (the “ACORD Certificates”) with respect to the Current
Policies (and each ACORD Certificate must specify the Lender, loss payee and
additional insured status and/or waivers of subrogation, state the amounts of
all deductibles and self-insured retentions, if any, set forth notice
requirements for cancellation, material change, or non-renewal of insurance and
be accompanied by copies of all required endorsements, provided that Borrower
shall deliver to Lender certified copies of the Current Policies upon actual
issuance; (viii) at least fifteen (15) days prior to the expiration of the
Policies, Borrower shall deliver to Lender either the original
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

57



--------------------------------------------------------------------------------



 



policies (or copies of the same certified by the issuers thereof) issued in
renewal of each of the expiring Policies or ACORD Certificates with respect
thereto, provided that Borrower shall deliver to Lender the original policies
(or copies of the same certified by the issuers thereof) issued in renewal of
the expired Policies upon actual issuance of the renewal policies; (ix) shall
contain endorsements providing that Lender shall not be liable for the payment
of any of the Insurance Premiums, that neither Borrower, Lender nor any other
party shall be a co-insurer under said Policies, that no act or negligence of
Borrower, or anyone acting for Borrower, or of any tenant under any Lease or
other occupant, or failure to comply with the provisions of any Policy which
might otherwise result in a forfeiture of the insurance or any part thereof,
shall in any way affect the validity or enforceability of the insurance insofar
as Lender is concerned, that Lender shall receive at least thirty (30) days
prior written notice of any material modification, reduction or cancellation,
and such other similar provisions as Lender deems reasonably necessary or
desirable to protect its interest, and (x) any material changes from the
coverages and policies approved by Lender prior to the date hereof shall be
acceptable in form and substance to Lender and shall be approved by Lender as to
amounts, form, risk coverage, deductibles, loss payees and insureds. Borrower
shall pay the premiums for such Policies (the “Insurance Premiums”) as the same
become due and payable and shall furnish to Lender evidence of the renewal of
each of the Policies with receipts for the payment of the currently due
installments of the Insurance Premiums or other evidence of such payment
reasonably satisfactory to Lender (provided, however, that Borrower is not
required to furnish such receipts for payment of Insurance Premiums in the event
that no Event of Default exists and Borrower has previously Basic Carrying Costs
Escrow Account with sufficient funds to pay all such Insurance Premiums
therefrom. If Borrower does not furnish such evidence and receipts for then
currently due installments of Insurance Premiums at least fifteen (15) days
prior to the expiration of any expiring Policy, then Lender may procure, but
shall not be obligated to procure, such insurance and pay the Insurance Premiums
therefor, and Borrower agrees to reimburse Lender for the cost of such Insurance
Premiums promptly on demand. Borrower covenants and agrees to promptly forward
to Lender a copy of each written notice received by Borrower of any material
modification, reduction or cancellation of any of the Policies or of any of the
coverages afforded under any of the Policies. Within thirty (30) days after
request by Lender, Borrower shall obtain such increases in the amounts of
coverage required hereunder as may be reasonably requested by Lender, taking
into consideration and based upon changes in the value of money over time,
changes in liability laws, changes in prudent customs and practices, and the
like.
          5.16. Casualty and Condemnation.
          (a) Borrower shall give prompt notice to Lender of any Casualty or
Condemnation. Lender may (x) jointly with Borrower settle and adjust any claims,
(y) during the continuance of an Event of Default, settle and adjust any claims
without the consent or cooperation of Borrower, or (z) allow Borrower to settle
and adjust any claims; except that if no Event of Default has occurred and is
continuing, Borrower may settle and adjust claims aggregating not in excess of
$500,000 if such settlement or adjustment is carried out in a competent and
timely manner, but Lender shall be entitled to collect and receive (as set forth
below) any and all Loss Proceeds. The reasonable expenses incurred by Lender in
the adjustment and collection of Loss Proceeds shall become part of the
Indebtedness and shall be reimbursed by Borrower to Lender upon demand therefor.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

58



--------------------------------------------------------------------------------



 



          (b) All Loss Proceeds shall be immediately deposited into the Loss
Proceeds Account (monthly rental loss/business interruption proceeds to be
initially deposited into the Loss Proceeds Account and subsequently deposited
into the Cash Management Account in installments as and when the lost rental
income covered by such proceeds would have been payable). Following the
occurrence of a Casualty, Borrower, regardless of whether proceeds are available
and unless it elects, within thirty (30) days thereafter, to obtain a release of
the affected Property pursuant to Section 2.1(c), shall in a reasonably prompt
manner proceed to restore, repair, replace or rebuild, and manage the process of
restoration, repairing, replacing or rebuilding, the applicable Property to be
of at least equal value and of substantially the same character as prior to the
Casualty, all in accordance with the terms hereof applicable to Alterations. If,
at any Property, a Condemnation or Casualty occurs as to which, in the
reasonable judgment of Lender:
     (i) in the case of a Casualty, the cost of restoration would not exceed 25%
of the applicable Allocated Loan Amount and the Casualty does not render
untenantable, or result in the cancellation of Leases covering, more than 25% of
the gross rentable area of such Property, or result in cancellation of Leases
covering more than 25% of the base contractual rental revenue of such Property;
     (ii) in the case of a Condemnation, the Condemnation does not render
untenantable, or result in the cancellation of Leases covering, more than 15% of
the gross rentable area of such Property;
     (iii) restoration of such Property is reasonably expected to be completed
prior to the expiration of rental interruption insurance and at least six months
prior to the Maturity Date; and
     (iv) after such restoration, the fair market value of the restored Property
is reasonably expected to equal at least the fair market value of such Property
immediately prior to such Condemnation or Casualty (assuming the affected
portion of such Property is relet);
or if Lender otherwise elects to allow Borrower to restore such Property, then,
provided no Event of Default shall have occurred and is continuing, the Loss
Proceeds after receipt thereof by Lender and reimbursement of any reasonable
expenses incurred by Lender in connection therewith shall be applied to the cost
of restoring, repairing, replacing or rebuilding such Property or part thereof
subject to the Casualty or Condemnation, in the manner set forth below (and
Borrower shall commence as promptly and diligently as practicable to prosecute
such restoring, repairing, replacing or rebuilding of such Properties in a
workmanlike fashion and in accordance with applicable law to a status at least
equivalent to the quality and character of such Properties immediately prior to
the Condemnation or Casualty). Provided that no Event of Default shall have
occurred and be then continuing, Lender shall disburse such Loss Proceeds to
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

59



--------------------------------------------------------------------------------



 



Borrower within fifteen (15) days of Lender’s being furnished with (i) evidence
reasonably satisfactory to it of the estimated cost of completion of the
restoration, (ii) funds, or assurances reasonably satisfactory to Lender that
such funds are available and sufficient in addition to any remaining Loss
Proceeds, to complete the proposed restoration, and (iii) such architect’s
certificates, waivers of lien, contractor’s sworn statements, title insurance
endorsements, bonds, plats of survey and such other evidences of cost, payment
and performance as Lender may reasonably request; and Lender may, in any event,
require that all plans and specifications for restoration reasonably estimated
by Lender to exceed $500,000 and which provide for any material differences
between the Property prior to the Condemnation or Casualty and as restored be
submitted to and approved by Lender prior to commencement of work (which
approval shall not be unreasonably withheld). If Lender reasonably estimates
that the cost to restore will exceed $500,000, Lender may retain a local
construction consultant to inspect such work and review Borrower’s request for
payments and Borrower shall, on demand by Lender, reimburse Lender for the
reasonable fees and expenses of such consultant (which fees and expenses shall
constitute Indebtedness). No payment shall exceed 90% of the value of the work
performed from time to time until such time as 50% of the restoration
(calculated based on the anticipated aggregate cost of the work) has been
completed, and amounts retained prior to completion of 50% of the restoration
shall not be paid prior to the final completion of the restoration. Funds other
than Loss Proceeds shall be disbursed prior to disbursement of such Loss
Proceeds, and at all times the undisbursed balance of such proceeds remaining in
the Loss Proceeds Account, together with any additional funds irrevocably and
unconditionally deposited therein or irrevocably and unconditionally committed
for that purpose, shall be at least sufficient in the reasonable judgment of
Lender to pay for the cost of completion of the restoration free and clear of
all Liens or claims for Lien.
          (c) Borrower shall cooperate with Lender in obtaining for Lender the
benefits of any Loss Proceeds lawfully or equitably payable to Lender in
connection with the Properties. Lender shall be reimbursed for any expenses
reasonably incurred in connection therewith (including reasonable attorneys’
fees and disbursements, and, if reasonably necessary to collect such proceeds,
the expense of an Appraisal on behalf of Lender) out of such Loss Proceeds or,
if insufficient for such purpose, by Borrower.
          (d) If Borrower is not entitled to apply Loss Proceeds toward the
restoration of a Property pursuant to Section 5.16(b) and Lender elects not to
permit such Loss Proceeds to be so applied, (i) such Loss Proceeds shall be
applied on the first Payment Date following such election to the prepayment of
the Loan and shall be accompanied by interest through the end of the applicable
Interest Accrual Period (calculated as if the amount prepaid were outstanding
for the entire Interest Accrual Period), and (ii) Borrower shall have the right
to obtain the release of the affected Property by prepayment of the entire
Allocated Loan Amount without Yield Maintenance but otherwise as provided in
Section 2.4, or to substitute such Property with a Qualified Substitute Property
without regard to the Lockout Period but otherwise as provided in Section 2.3 If
the Note has been bifurcated into multiple Notes pursuant to Section 1.1(c), all
prepayments of the Loan made by Borrower in accordance with this Section 5.16(d)
shall be applied to the Notes prorata in proportion to their outstanding
principal balances so that the blended Interest Rate continues to equal the
Initial Interest Rate.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

60



--------------------------------------------------------------------------------



 



          5.17. Annual Budget. At least 45 days prior to the commencement of
each Fiscal Year during the term of the Loan and at least 30 days after the
commencement of any Escrow Period or Event of Default, Borrower shall deliver to
Lender an Annual Budget for the Properties for the ensuing Fiscal Year and,
promptly after preparation thereof, any subsequent revisions to the Annual
Budget. During the continuance of any Escrow Period or Event of Default, such
Annual Budget and any such revisions shall be subject to Lender’s approval (the
Annual Budget, as so approved, the “Approved Annual Budget”); provided, however,
that Borrower shall not amend any Annual Budget more than once in any 60-day
period. Without the prior written consent of Lender, which consent shall not be
unreasonably withheld or delayed, during the continuance of a Trigger Period
Borrower shall not make any expenditures that are either not provided for in the
Approved Annual Budget or that would, in the aggregate, cause any line item in
the Approved Annual Budget to be exceeded by 5% or more measured on an annual
basis, other than expenditures for non-discretionary items and expenditures
required to be made by reason of the occurrence of any emergency (i.e., an
unexpected event which threatens imminent harm to persons or property at a
Property) and with respect to which it would be impracticable, under the
circumstances, to obtain Lender’s prior consent thereto.
          5.18. General Indemnity. Borrower shall indemnify, reimburse, defend
and hold harmless Lender and its officers, directors, employees and agents
(collectively, the “Indemnified Parties”) for, from and against any and all
Damages of any kind or nature whatsoever which may be imposed on, incurred by,
or asserted against the Indemnified Parties, in any way relating to or arising
out of the making or holding or enforcement of the Loan by Lender or the
administration of the Transaction to the extent resulting, directly or
indirectly, from any claim (including any Environmental Claim) made (whether or
not in connection with any legal action, suit, or proceeding) by or on behalf of
any Person; provided, however, that no Indemnified Party shall have the right to
be indemnified hereunder for its own fraud, bad faith, gross negligence or
willful misconduct. The provisions of and undertakings and indemnification set
forth in this Section 5.18 shall survive the satisfaction and payment in full of
the Indebtedness and termination of this Agreement.
          5.19. Nonbinding Consultation. [intentionally omitted]
          5.20 Compliance with Encumbrances. Borrower covenants and agrees as
follows:
     (i) Borrower shall comply with all material terms, conditions and covenants
of each material Permitted Encumbrance on the Property, including any reciprocal
easement agreement, any declaration of covenants, conditions and restrictions,
and any condominium arrangements.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

61



--------------------------------------------------------------------------------



 



     (ii) Borrower shall promptly deliver to Lender a true and complete copy of
each and every notice of default received by Borrower with respect to any
obligation of such Borrower under the provisions of any such Permitted
Encumbrance.
     (iii) Borrower shall deliver to Lender copies of any written notices of
default or event of default relating to any such Permitted Encumbrance served by
such Borrower.
     (iv) After the occurrence of an Event of Default, so long as the Loan is
outstanding, Borrower shall not grant or withhold any material consent, approval
or waiver under any such Permitted Encumbrance without the prior written consent
of Lender.
     (v) Borrower shall deliver to each other party to any such Permitted
Encumbrance notice of the identity of Lender and each assignee of Lender of
which such Borrower is aware if such notice is required in order to protect
Lender’s interest thereunder.
ARTICLE VI
NEGATIVE COVENANTS
          6.1. Liens on the Properties. Neither Borrower nor, if applicable, any
Single-Purpose Equityholder shall permit or suffer the existence of any Lien on
any of its assets, other than Permitted Encumbrances.
          6.2. Ownership. Borrower shall not own any assets other than the
Properties and related personal property and fixtures located therein or used in
connection therewith.
          6.3. Transfer. Borrower shall not Transfer any Collateral other than
in compliance with Article II and other than the replacement or other
disposition of obsolete or non-useful personal property and fixtures in the
ordinary course of business, and Borrower shall not hereafter file a declaration
of condominium with respect to any of the Properties.
          6.4. Debt. Borrower shall not have any Debt, other than Permitted
Debt.
          6.5. Dissolution; Merger or Consolidation. Neither Borrower nor, if
applicable, any Single-Purpose Equityholder shall dissolve, terminate,
liquidate, merge with or consolidate into another Person without first causing
the Loan to be assumed by a Qualified Successor Borrower pursuant to
Section 2.2.
          6.6. Change in Business. Borrower shall not make any material change
in the scope or nature of its business objectives, purposes or operations or
undertake or participate in activities other than the continuance of its present
business.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

62



--------------------------------------------------------------------------------



 



          6.7. Debt Cancellation. Borrower shall not cancel or otherwise forgive
or release any material claim or Debt owed to it by any Person, except for
adequate consideration or in the ordinary course of its business.
          6.8. Affiliate Transactions. Borrower shall not enter into, or be a
party to, any transaction with any affiliate of Borrower, except on terms which
are no less favorable to Borrower than would be obtained in a comparable arm’s
length transaction with an unrelated third party.
          6.9. Misapplication of Funds. Borrower shall not (a) distribute any
Revenue or Loss Proceeds in violation of the provisions of this Agreement (and
shall promptly cause the reversal of any such distributions made in error of
which Borrower becomes aware), (b) fail to remit amounts to the Collection
Account as required by Section 3.1, or (c) misappropriate any security deposit
or portion thereof.
          6.10. Jurisdiction of Formation. Borrower shall not change its
jurisdiction of formation without receiving Lender’s prior written consent and
promptly providing Lender such information and replacement Uniform Commercial
Code financing statements and legal opinions as Lender may reasonably request in
connection therewith.
          6.11. Modifications and Waivers. Unless otherwise consented to in
writing by Lender:
     (i) Borrower shall not amend, modify, terminate, renew, waive, or surrender
any rights or remedies under any Lease, or enter into any Lease, except in
compliance with Section 5.7;
     (ii) Neither Borrower nor, if applicable, any Single-Purpose Equityholder
shall terminate, amend or modify its organization documents (including, without
limitation, any operating agreement, limited partnership agreement, by-laws,
certificate of formation, certificate of limited partnership or certificate of
incorporation);
     (iii) Borrower shall not terminate, amend or modify the Approved Management
Agreement; and
     (iv) Borrower shall not amend, modify, surrender or waive any material
rights or remedies under, or enter into or terminate, or default in its
obligations under, any Material Agreement.
          6.12. ERISA.
          (a) Borrower shall not maintain or contribute to, or agree to maintain
or contribute to, or permit any ERISA Affiliate of Borrower to maintain or
contribute to or agree to maintain or contribute to, any employee benefit plan
(as defined in Section 3(3) of ERISA) subject to Title IV or Section 302 of
ERISA or Section 412 of the Code.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

63



--------------------------------------------------------------------------------



 



          (b) Borrower shall not engage in a non-exempt prohibited transaction
under Section 406 of ERISA, Section 4975 of the Code, or substantially similar
provisions under federal, state or local laws, rules or regulations or in any
transaction that would cause any obligation or action taken or to be taken
hereunder (or the exercise by Lender of any of its rights under the Notes, this
Agreement, the Mortgages or any other Loan Document) to be a non-exempt
prohibited transaction under such provisions.
          6.13. Alterations and Expansions. During the continuance of an Escrow
Period or Event of Default, Borrower shall not perform or contract to perform
any Capital Expenditures that are not consistent with the Approved Annual
Budget. Borrower shall not perform or contract to perform any Material
Alteration without the prior written consent of Lender, which consent (in the
absence of an Event of Default) shall not be unreasonably withheld. If Lender’s
consent is requested hereunder with respect to a Material Alteration, Lender may
retain a construction consultant to review such request and, if such request is
granted, Lender may retain a construction consultant to inspect the work from
time to time. Borrower shall, on demand by Lender, reimburse Lender for the
reasonable fees and disbursements of such consultant.
          6.14. Advances and Investments. Borrower shall not lend money or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any Person, except for Permitted Investments.
          6.15. Single-Purpose Entity. Borrower shall not cease to be a
Single-Purpose Entity.
          6.16. Zoning and Uses. Borrower shall not do any of the following:
          (i) initiate or support any limiting change in the permitted uses of
any of the Properties (or to the extent applicable, zoning reclassification of
any of the Properties) or any portion thereof, seek any variance under existing
land use restrictions, laws, rules or regulations (or, to the extent applicable,
zoning ordinances) applicable to a Property, or use or permit the use of a
Property in a manner that would result in the use of such Property becoming a
nonconforming use under applicable land-use restrictions or zoning ordinances or
that would violate the terms of any Lease, Material Agreement or Legal
Requirement;
          (ii) consent to any modification, amendment or supplement to any of
the terms of, or materially default in its obligations under, any Permitted
Encumbrance;
          (iii) impose or consent to the imposition of any restrictive
covenants, easements or encumbrances upon a Property in any manner that
adversely affects in any material respect its value, utility or transferability;
          (iv) execute or file any subdivision plat affecting any of the
Properties, or institute, or permit the institution of, proceedings to alter any
tax lot comprising any of the Properties;
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

64



--------------------------------------------------------------------------------



 



          (v) amend or cause to be amended any of the Material Agreements in any
manner that might diminish (x) the value of the applicable Property or
Properties or (y) the rights of Borrower or Lender thereunder, or terminate the
same for any reason or purpose whatsoever, in each case, without the prior
written consent of Lender; or
          (vi) permit or consent to any of the Properties being used by the
public or any Person in such manner as might make possible a claim of adverse
usage or possession or of any implied dedication or easement.
          6.17. Waste. Borrower shall not commit or permit any Waste on any of
the Properties, nor take any actions that might invalidate any insurance carried
on any of the Properties (and Borrower shall promptly correct any such actions
of which Borrower becomes aware).
ARTICLE VII
DEFAULTS
          7.1. Event of Default. The occurrence of any one or more of the
following events shall be, and shall constitute the commencement of, an “Event
of Default” hereunder (any Event of Default which has occurred shall continue
unless and until waived by Lender in its sole discretion):
          (a) Payment.
     (i) Borrower shall default in the payment when due of any principal or
interest owing hereunder or under the Notes (including any mandatory prepayment
required hereunder); or
     (ii) Borrower shall default, and such default shall continue for at least
five Business Days after notice to Borrower that such amounts are owing, in the
payment when due of fees, expenses or other amounts owing hereunder, under the
Notes or under any of the other Loan Documents (other than principal and
interest owing hereunder or under the Note).
          (b) Representations. Any representation made by Borrower in any of the
Loan Documents, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender, or any representation or
warranty deemed to have been made by Borrower in connection with the acquisition
of a Qualified Substitute Property, shall have been false or misleading in any
material respect (or, with respect to any representation which itself contains a
materiality qualifier, in any respect) as of the date such representation was
made.
          (c) Other Loan Documents. Any Loan Document shall fail to be in full
force and effect or to convey the material Liens, rights, powers and privileges
purported to be created thereby; or a default shall occur under any of the other
Loan Documents or Material Agreements, in each case, beyond the expiration of
any applicable cure period.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

65



--------------------------------------------------------------------------------



 



          (d) Bankruptcy, etc.
     (i) Borrower or, if applicable, any Single-Purpose Equityholder shall
commence a voluntary case concerning itself under Title 11 of the United States
Code (as amended, modified, succeeded or replaced, from time to time, the
“Bankruptcy Code”);
     (ii) Borrower or, if applicable, any Single-Purpose Equityholder shall
commence any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of creditors, dissolution, insolvency or similar law of any
jurisdiction whether now or hereafter in effect relating to Borrower or such
Single-Purpose Equityholder, or shall dissolve or otherwise cease to exist;
     (iii) there is commenced against Borrower or, if applicable, any
Single-Purpose Equityholder an involuntary case under the Bankruptcy Code, or
any such other proceeding, which remains undismissed for a period of 60 days
after commencement;
     (iv) Borrower or, if applicable, any Single-Purpose Equityholder is
adjudicated insolvent or bankrupt;
     (v) Borrower or, if applicable, any Single-Purpose Equityholder suffers
appointment of any custodian or the like for it or for any substantial portion
of its property and such appointment continues unchanged or unstayed for a
period of 60 days after commencement of such appointment;
     (vi) Borrower or, if applicable, any Single-Purpose Equityholder makes a
general assignment for the benefit of creditors; or
     (vii) any action is taken by Borrower or, if applicable, any Single-Purpose
Equityholder for the purpose of effecting any of the foregoing.
          (e) Change of Control.
     (i) A Change of Control shall occur; or
     (ii) any party shall acquire more than 49% of the direct or indirect equity
interest in Borrower or a Single-Purpose Equityholder (even if not constituting
a Change of Control) and Borrower shall fail to deliver to Lender with respect
to such new equityholder a new non-consolidation opinion satisfactory to
(A) prior to the occurrence of any Securitization of the Loan, Lender (Lender’s
approval of any such non-consolidation opinion which is in substantially the
form of the Nonconsolidation Opinion not to be unreasonably withheld), and
(B) at any time following any Securitization or series of Securitizations of the
Loan, each of the Rating Agencies rating such Securitization or Securitizations.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

66



--------------------------------------------------------------------------------



 



          (f) Equity Pledge; Preferred Equity. Any direct equity interest in or
right to distributions from Borrower or Single Purpose Equityholder shall be
subject to a Lien in favor of any Person, or Borrower or Single Purpose
Equityholder shall issue preferred equity (or debt granting the holder thereof
rights substantially similar to those generally associated with preferred
equity). Notwithstanding and without limiting the generality of the foregoing, a
pledge of the economic benefits, including the right to distributions from but
excluding the direct ownership interests themselves, in Borrower or Single
Purpose Equityholder to U.S. Bank National Association or any replacement lender
to Sponsor is permitted.
          (g) Insurance. Borrower shall fail to maintain in full force and
effect all Policies required hereunder.
          (h) ERISA; Negative Covenants. A default shall occur in the due
performance or observance by Borrower of any term, covenant or agreement
contained in Section 5.8 or in Article VI.
          (i) Other Covenants. A default shall occur in the due performance or
observance by Borrower of any term, covenant or agreement (other than those
referred to in subsections (a) through (h), inclusive, of this Section 7.1)
contained in this Agreement or in any of the other Loan Documents, except that
if such default referred to in this subsection (i) is susceptible of being
cured, such default shall not constitute an Event of Default unless and until it
shall remain uncured for 10 days after Borrower receives written notice thereof,
for a default which can be cured by the payment of money, or for 30 days after
Borrower receives written notice thereof, for a default which cannot be cured by
the payment of money; and if a default cannot be cured by the payment of money
but is susceptible of being cured and cannot reasonably be cured within such
30-day period, and Borrower commences to cure such default within such 30-day
period and thereafter diligently and expeditiously proceeds to cure the same,
Borrower shall have such additional time as is reasonably necessary to effect
such cure, but in no event in excess of 90 days from the original notice.
          7.2. Remedies.
          (a) During the continuance of an Event of Default, Lender may by
written notice to Borrower, in addition to any other rights or remedies
available pursuant to this Agreement, the Notes, the Mortgages and the other
Loan Documents, at law or in equity, declare by written notice to Borrower all
or any portion of the Indebtedness to be immediately due and payable, whereupon
all or such portion of the Indebtedness shall so become due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents against Borrower and the Properties (including all rights or
remedies available at law or in equity); provided, however, that,
notwithstanding the foregoing, if an Event of Default specified in paragraph
7.1(d) shall occur, then the Indebtedness shall immediately become due and
payable without the giving of any notice or other action by Lender. Any actions
taken by Lender shall be cumulative and concurrent and may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Lender may determine in its sole discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by law, equity or contract or as set forth in this
Agreement or in the other Loan Documents.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

67



--------------------------------------------------------------------------------



 



          (b) If Lender forecloses on any of the Properties, Lender shall apply
all net proceeds of such foreclosure to repay the Indebtedness, the Indebtedness
shall be reduced to the extent of such net proceeds and the remaining portion of
the Indebtedness shall remain outstanding and secured by the Properties and the
other Loan Documents, it being understood and agreed by Borrower that Borrower
is liable for the repayment of all the Indebtedness; provided, however, that at
the election of Lender, the Notes shall be deemed to have been accelerated only
to the extent of the net proceeds actually received by Lender with respect to
the Properties and applied in reduction of the Indebtedness.
          (c) During the continuance of any Event of Default, Lender may, but
without any obligation to do so and without notice to or demand on Borrower and
without releasing Borrower from any obligation hereunder, take any action to
cure such Event of Default. Lender may enter upon any or all of the Properties
upon reasonable notice to Borrower for such purposes or appear in, defend, or
bring any action or proceeding to protect its interest in the Properties or to
foreclose the Mortgages or collect the Indebtedness. The costs and expenses
incurred by Lender in exercising rights under this paragraph (including
reasonable attorneys’ fees), with interest at the Default Rate for the period
after notice from Lender that such costs or expenses were incurred to the date
of payment to Lender, shall constitute a portion of the Indebtedness, shall be
secured by the Mortgages and other Loan Documents and shall be due and payable
to Lender upon demand therefor.
          (d) Interest shall accrue on any judgment obtained by Lender in
connection with its enforcement of the Loan at a rate of interest equal to the
Default Rate.
          7.3. No Waiver. No delay or omission to exercise any remedy, right or
power accruing upon an Event of Default shall impair any such remedy, right or
power or shall be construed as a waiver thereof, but any such remedy, right or
power may be exercised from time to time and as often as may be deemed by Lender
to be expedient. A waiver of any Default or Event of Default shall not be
construed to be a waiver of any subsequent Default or Event of Default or to
impair any remedy, right or power consequent thereon.
          7.4. Application of Payments after an Event of Default.
Notwithstanding anything to the contrary contained herein, during the
continuance of an Event of Default, all amounts received by Lender in respect of
the Loan shall be applied at Lender’s sole discretion either toward the
components of the Indebtedness (e.g., Lender’s expenses in enforcing the Loan,
interest, principal and other amounts payable hereunder), and the Notes in such
sequence as Lender shall elect in its sole discretion, or toward the payment of
Property expenses.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

68



--------------------------------------------------------------------------------



 



ARTICLE VIII
CONDITIONS PRECEDENT
          8.1. Conditions Precedent to Closing. This Agreement shall become
effective on the date that all of the following conditions shall have been
satisfied (or waived in accordance with Section 9.3):
          (a) Loan Documents. Lender shall have received a duly executed copy of
each Loan Document. Each Loan Document which is to be recorded in the public
records shall be in form suitable for recording.
          (b) Collateral Accounts. Each of the Collateral Accounts shall have
been established with the Cash Management Bank and funded to the extent required
under Article III.
          (c) Opinions of Counsel. Lender shall have received (i) a Minnesota
legal opinion in substantially the form of Exhibit B-1, (ii) a legal opinion
with respect to the laws of each state in which one of the Properties is
located, in substantially the form of Exhibit B-2, and (iii) a bankruptcy
nonconsolidation opinion in substantially the form of Exhibit B-3 with respect
to each Person owning at least a 49% direct or indirect equity interest in
Borrower, if applicable, any Single-Purpose Equityholder and any affiliated
property manager, (iv) a Delaware legal opinion in substantially the form of
Exhibit B-4, and (v) a true lease opinion in form and substance satisfactory to
Lender with respect to each Lease between Borrower and LTF Club Operations,
Inc., a Minnesota corporation.
          (d) Organizational Documents. Lender shall have received all documents
reasonably requested by Lender relating to the existence of Borrower, the
validity of the Loan Documents and other matters relating thereto, in form and
substance satisfactory to Lender, including:
     (i) Authorizing Resolutions. A certified copy of the resolutions approving
and adopting the Loan Documents to be executed by Borrower and authorizing the
execution and delivery thereof.
     (ii) Organizational Documents. Certified copies of the organizational
documents of Borrower and, if applicable, any Single-Purpose Equityholder
(including any certificate of formation, certificate of limited partnership,
certificate of incorporation, operating agreement, limited partnership agreement
or by-laws), in each case together with all amendments thereto.
     (iii) Certificates of Good Standing or Existence. Certificates of good
standing or existence for Borrower and, if applicable, any Single-Purpose
Equityholder issued as of a recent date by its state of organization and by each
state in which one of the Properties is located.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

69



--------------------------------------------------------------------------------



 



          (e) Lease; Material Agreements. Lender shall have received true and
complete copies of all Leases and all Material Agreements.
          (f) Lien Search Reports. Lender shall have received satisfactory
reports of Uniform Commercial Code, tax lien, bankruptcy and judgment searches
conducted by a search firm acceptable to Lender with respect to the Properties
and Borrower (including Borrower’s immediate predecessor, if any), such searches
to be conducted in such locations as Lender shall have requested.
          (g) No Default or Event of Default. No Default or Event of Default
shall have occurred and be continuing on such date either before or after the
execution and delivery of this Agreement.
          (h) No Injunction. No Legal Requirement shall exist, and no litigation
shall be pending or threatened, which in the good faith judgment of Lender would
enjoin, prohibit or restrain, or impose or result in the imposition of any
material adverse condition upon, the making or repayment of the Loan or the
consummation of the Transaction.
          (i) Representations. The representations in this Agreement and in the
other Loan Documents shall be true and correct in all respects on and as of the
Closing Date with the same effect as if made on such date.
          (j) Estoppel Letters. Borrower shall have received and delivered to
Lender estoppel certificates from such parties and in such form and substance as
shall be satisfactory to Lender, each of which shall specify that Lender and its
successors and assigns may rely thereon.
          (k) No Material Adverse Effect. No event or series of events shall
have occurred which Lender reasonably believes has had or is reasonably likely
to have a Material Adverse Effect.
          (l) Transaction Costs. Borrower shall have paid all Transaction Costs
(or provided for the direct payment of such Transaction Costs by Lender from the
proceeds of the Loan).
          (m) Insurance. Lender shall have received certificates of insurance on
ACORD Form 28, demonstrating insurance coverage in respect of the Properties of
types, in amounts, with insurers and otherwise in compliance with the terms,
provisions and conditions set forth in this Agreement. Such certificates shall
indicate that Lender and its successors and assigns are named as additional
insured on each liability policy, and that each casualty policy and rental
interruption policy contains a loss payee and mortgagee endorsement in favor of
Lender, its successors and assigns.
          (n) Title. Lender shall have received a marked, signed commitment to
issue, or a pro-forma version of, a Qualified Title Insurance Policy in respect
of each Property, listing only such exceptions as are reasonably satisfactory to
Lender.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

70



--------------------------------------------------------------------------------



 



          (o) Zoning. Lender shall have received evidence reasonably
satisfactory to Lender that each Property is in compliance with all applicable
zoning requirements (including a zoning report, a zoning endorsement if
obtainable and a letter from the applicable municipality if obtainable).
          (p) Permits; Certificate of Occupancy. Lender shall have received a
copy of all Permits necessary for the use and operation of each Property and the
certificate(s) of occupancy, if required, for each Property, all of which shall
be in form and substance reasonably satisfactory to Lender.
          (q) Engineering Report. Lender shall have received a current
Engineering Report with respect to each Property, which report shall be in form
and substance reasonably satisfactory to Lender.
          (r) Environmental Report. Lender shall have received an Environmental
Report (not more than six months old) with respect to each Property which
discloses no material environmental contingencies with respect to the
Properties.
          (s) Qualified Survey. Lender shall have received a Qualified Survey
with respect to each Property in form and substance reasonably satisfactory to
Lender.
          (t) Appraisal. Lender shall have obtained an Appraisal of each
Property satisfactory to Lender.
          (u) Consents, Licenses, Approvals, etc. Lender shall have received
copies of all consents, licenses and approvals, if any, required in connection
with the execution, delivery and performance by Borrower, and the validity and
enforceability, of the Loan Documents, and such consents, licenses and approvals
shall be in full force and effect.
          (v) Financial Information. Lender shall have received the financial
information relating to the Sponsor, Borrower and the Properties required by the
loan application executed by Sponsor and Lender with respect to the Loan and as
otherwise required by this Agreement, which is satisfactory to Lender.
          (w) Annual Budget. Lender shall have received the 2007 Annual Budget
with respect to the Properties.
          (x) Additional Matters. Lender shall have received such other
certificates, opinions, documents and instruments relating to the Loan as may
have been reasonably requested by Lender. All corporate and other proceedings,
all other documents (including all documents referred to in this Agreement and
not appearing as exhibits to this Agreement) and all legal matters in connection
with the Loan shall be reasonably satisfactory in form and substance to Lender.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

71



--------------------------------------------------------------------------------



 



          8.2. Conditions Precedent to Addition of Qualified Substitute
Property. Any addition of a Qualified Substitute Property to the Collateral
which is otherwise permitted hereunder shall be made only upon satisfaction of
the following requirements:
          (a) Representations and Warranties. Each of the representations and
warranties contained in Article IV of this Agreement shall be true and correct
in all material respects with respect to Borrower acquiring the Property and
each Qualified Substitute Property on and as of the date such Qualified
Substitute Property is added to the Collateral except as set forth in any
Exception Report delivered to Lender (provided that any such Exception Report
shall be subject to Lender’s reasonable approval), and Borrower’s acquisition of
such Property shall be deemed to constitute such Obligor’s representation to
such effect.
          (b) Loan Documents. Borrower shall have executed, acknowledged and
delivered to Lender, with respect to each Qualified Substitute Property, a
Mortgage, an Environmental Indemnity (or an amendment of the existing
Environmental Indemnity) and applicable Uniform Commercial Code financing
statements, in each case with such state-specific modifications as shall be
recommended by counsel admitted to practice in such state and selected by
Lender.
          (c) Legal Opinions. Lender shall have received such legal opinions as
Lender shall reasonably request, including a true lease opinion in form and
substance satisfactory to Lender with respect to the Lease between Borrower and
LTF Club Operations, Inc., a Minnesota corporation, with respect to the
Qualified Substitute Property.
          (d) Lien Search Reports. Lender shall have received reports of Uniform
Commercial Code, tax lien and judgment searches conducted by a nationally
recognized search firm with respect to the Qualified Substitute Property and
Borrower and showing no liens, claims or encumbrances against such Obligor or
the Qualified Substitute Property that are not reasonably approved by Lender.
Such searches to be conducted in such locations as Lender shall have reasonably
requested.
          (e) No Default or Event of Default. No Default or Event of Default
shall have occurred and be continuing on such date either before or after the
addition of such Qualified Substitute Property to the Collateral.
          (f) Tenant Estoppel Letters. Lender shall have received an estoppel
letter reasonably satisfactory to Lender and containing no material exceptions
or qualifications (unless reserves satisfactory to Lender are established with
respect thereto) from LTF Club Operations Company, Inc. and from such other
parties as Lender shall reasonably request; and Lender shall have received such
subordination, non-disturbance and attornment agreements as Lender shall
reasonably require.
          (g) Transaction Costs. Borrower shall have paid all Transaction Costs.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

72



--------------------------------------------------------------------------------



 



          (h) Insurance. Lender shall have received certificates of insurance
(on ACORD Form 28, where available) demonstrating insurance coverage in respect
of the Qualified Substitute Property of types, in amounts, with insurers and
otherwise in compliance with the terms, provisions and conditions set forth
herein. Such certificates shall indicate that Lender is named as additional
insured on each liability policy, and that each casualty policy and rental
interruption policy contains a loss payee endorsement in favor of Lender.
          (i) Title. Lender shall have received a marked, signed commitment to
issue, or a signed pro-forma version of, a Qualified Title Insurance Policy in
respect of the Qualified Substitute Property, listing only such exceptions as
are reasonably satisfactory to Lender (i.e., either conforming or legal
nonconforming). If any Qualified Substitute Property is subject to a ground
lease, such ground lease shall satisfy customary Rating Agency financeability
criteria (including, without limitation, the incorporation of mortgagee notice
and cure provisions and so-called “pickup lease” provisions).
          (j) Zoning. Lender shall have received evidence reasonably
satisfactory to Lender that the Qualified Substitute Property is in compliance
in all material respects with all applicable zoning requirements.
          (k) Permits; Certificate of Occupancy. Lender shall have received a
copy of all material Permits for the use and operation of the Properties and the
certificate(s) of occupancy, if required and obtainable, for the Qualified
Substitute Property.
          (l) Engineering and Environmental Reports. Lender shall have received
reasonably satisfactory Environmental Reports and Engineering Reports regarding
the Qualified Substitute Properties and, if corrective measures are recommended
therein, the applicable Obligor shall have either deposited into escrow with the
Lender pursuant to documentation reasonably satisfactory to the Lender 125% of
the amount required to fund such corrective measures.
          (m) Expansion Obligations. If any Lease at the Qualified Substitute
Property obligates Borrower to construct expansion space for the applicable
Tenant, Borrower shall deliver to Lender 125% of the amount required to fund the
anticipated expense thereof (as reasonably agreed by Lender and Borrower).
          (n) Qualified Survey. Lender shall have received a Qualified Survey
with respect to the Qualified Substitute Property in form and substance
reasonably satisfactory to Lender.
          (o) Consents, Licenses, Approvals, etc. Lender shall have received
copies of all consents, licenses and approvals, if any, required in connection
with the execution, delivery and performance by Borrower, and the validity and
enforceability, of the Loan Documents, and such consents, licenses and approvals
shall be in full force and effect.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

73



--------------------------------------------------------------------------------



 



          (p) Financial Information. Lender shall have received (i) operating
statements for the Qualified Substitute Property for the prior three years,
prepared by an independent certified public accountant reasonably acceptable to
Lender to the extent such statements can be obtained without undue burden or
cost, (ii) current results from operations certified by an officer of the
Sponsor if an Affiliate of Borrower owned the Property for the prior fiscal
year, and (iii) such other financial information as Lender shall reasonably
request, which information shall be in form and substance reasonably
satisfactory to Lender.
          (q) Annual Budget. Lender shall have received the then-current Annual
Budget with respect to the Qualified Substitute Property.
          (r) Lease; Material Agreements. Lender shall have received true and
complete copies of all Leases requested in writing by Lender (from a rent roll
listing all Leases previously delivered to Lender) and all Material Agreements.
          (s) Additional Matters. Lender shall have received such other
certificates, opinions, documents and instruments relating to the Loan as may
have been reasonably requested by Lender. All corporate and other proceedings,
all other documents (including all documents referred to herein and not
appearing as exhibits hereto) and all legal matters in connection with the Loan
shall be reasonably satisfactory in form and substance to Lender.
ARTICLE IX
MISCELLANEOUS
          9.1. Successors. Except as otherwise provided in this Agreement,
whenever in this Agreement any of the parties to this Agreement is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party. All covenants, promises and agreements in this Agreement
contained, by or on behalf of Borrower, shall inure to the benefit of Lender and
its successors and assigns.
          9.2. GOVERNING LAW.
          (A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF MINNESOTA.
          (B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST BORROWER OR THE
SPONSOR ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS (OTHER THAN ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR
ENFORCEMENT OF A LIEN OR SECURITY INTEREST CREATED PURSUANT TO ANY LOAN
DOCUMENTS NOT GOVERNED BY THE LAWS OF THE STATE OF MINNESOTA) MAY BE INSTITUTED
IN ANY FEDERAL OR STATE COURT IN MINNESOTA. BORROWER AND THE SPONSOR HEREBY (i)
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

74



--------------------------------------------------------------------------------



 



PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM, (ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF
ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND (iii) IRREVOCABLY
CONSENT TO SERVICE OF PROCESS BY MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW, AT THE ADDRESS SPECIFIED IN SECTION 9.4.
          9.3. Modification, Waiver in Writing. Neither this Agreement nor any
other Loan Document may be amended, changed, waived, discharged or terminated,
nor shall any consent or approval of Lender be granted hereunder, unless such
amendment, change, waiver, discharge, termination, consent or approval is in
writing signed by Lender.
          9.4. Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing by expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery or attempted delivery, addressed
as follows (or at such other address and person as shall be designated from time
to time by any party to this Agreement, as the case may be, in a written notice
to the other parties to this Agreement in the manner provided for in this
Section). A notice shall be deemed to have been given when delivered or upon
refusal to accept delivery.
If to Lender:
Goldman Sachs Commercial Mortgage Capital, L.P.
600 East Las Colinas Boulevard, Suite 800
Irving, Texas 75039
Attention: Michael Forbes
with copies to:
Goldman Sachs Commercial Mortgage Capital, L.P.
600 East Las Colinas Boulevard, Suite 450
Irving, Texas 75039
Attention: General Counsel
and
Kroll, McNamara, Evans & Delehanty, LLP
29 South Main Street
West Hartford, Connecticut 06107
Attention: Garrett Delehanty, Esq.
If to Borrower:
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

75



--------------------------------------------------------------------------------



 



LTF CMBS I, LLC
c/o Life Time Fitness
6442 City West Parkway
Eden Prairie, Minnesota 55344
Attention: Treasurer
with a copy to:
Faegre & Benson LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, Minnesota 55402
Attention: Scott Anderegg, Esq.
          9.5. TRIAL BY JURY. BORROWER AND THE SPONSOR, TO THE FULLEST EXTENT
THAT THEY MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE
LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND THE SPONSOR AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER
AND THE SPONSOR.
          9.6. Headings. The Article and Section headings in this Agreement are
included in this Agreement for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
          9.7. Assignment and Participation.
          (a) Except as explicitly set forth in Sections 2.1 and 2.2, Borrower
may not sell, assign or transfer any interest in the Loan Documents or any
portion thereof (including Borrower’s rights, title, interests, remedies, powers
and duties hereunder and thereunder).
          (b) Lender and each assignee of all or a portion of the Loan shall
have the right from time to time in its discretion to sell one or more of the
Notes or any interest therein (an “Assignment”) and/or sell a participation
interest in one or more of the Notes (a “Participation”). Borrower agrees
reasonably to cooperate with Lender, at Lender’s request, in order to effectuate
any such Assignment or Participation. In the case of an Assignment, (i) each
assignee shall have, to the extent of such Assignment, the rights, benefits and
obligations of the assigning Lender as a “Lender” hereunder and under the other
Loan Documents, (ii) the assigning Lender
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

76



--------------------------------------------------------------------------------



 



shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to an Assignment, relinquish its rights and be released from its
obligations under this Agreement, and (iii) one Lender shall serve as agent for
all Lenders and shall be the sole Lender to whom notices, requests and other
communications shall be addressed and the sole party authorized to grant or
withhold consents hereunder on behalf of the Lenders (subject, in each case, to
appointment of a Servicer, pursuant to Section 9.22, to receive such notices,
requests and other communications and/or to grant or withhold consents, as the
case may be) and to be the sole Lender to designate the account to which
payments shall be made by Borrower to the Lenders hereunder. Goldman Sachs
Mortgage Company shall maintain, or cause to be maintained, as agent for
Borrower, a register at 85 Broad Street, New York, New York or such other
address as it shall notify Borrower in writing, on which it shall enter the name
or names of the registered owner or owners from time to time of the Notes.
Borrower agrees that upon effectiveness of any Assignment of any Note in part,
Borrower will promptly provide to the assignor and the assignee separate
promissory notes in the amount of their respective interests (but, if
applicable, with a notation thereon that it is given in substitution for and
replacement of an original Note or any replacement thereof), and otherwise in
the form of such Note, upon return of the Note then being replaced. The
assigning Lender shall notify in writing each of the other Lenders of any
Assignment. Each potential or actual assignee, participant or investor in a
Securitization, and each Rating Agency, shall be entitled to receive all
information received by Lender under this Agreement. After the effectiveness of
any Assignment, the party conveying the Assignment shall provide notice to
Borrower and each Lender of the identity and address of the assignee.
Notwithstanding anything in this Agreement to the contrary, after an Assignment,
the assigning Lender (in addition to the assignee) shall continue to have the
benefits of any indemnifications contained in this Agreement which such
assigning Lender had prior to such assignment with respect to matters occurring
prior to the date of such assignment.
          (c) If, pursuant to this Section 9.7, any interest in this Agreement
or any Note is transferred to any transferee that is not a U.S. Person, the
transferor Lender shall cause such transferee, concurrently with the
effectiveness of such transfer, (i) to furnish to the transferor Lender either
Form W-8BEN or Form W-8ECI or any other form in order to establish an exemption
from, or reduction in the rate of, U.S. withholding tax on all interest payments
hereunder, and (ii) to agree (for the benefit of Lender and Borrower) to provide
the transferor Lender a new Form W-8BEN or Form W-8ECI or any forms reasonably
requested in order to establish an exemption from, or reduction in the rate of,
U.S. withholding tax upon the expiration or obsolescence of any previously
delivered form and comparable statements in accordance with applicable U.S. laws
and regulations and amendments duly executed and completed by such transferee,
and to comply from time to time with all applicable U.S. laws and regulations
with regard to such withholding tax exemption.
          9.8. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

77



--------------------------------------------------------------------------------



 



          9.9. Preferences. Lender shall have no obligation to marshal any
assets in favor of Borrower or any other party or against or in payment of any
or all of the obligations of Borrower pursuant to this Agreement, the Notes or
any other Loan Document. Lender shall have the continuing and exclusive right to
apply or reverse and reapply any and all payments by Borrower to any portion of
the obligations of Borrower hereunder and under the Loan Documents. To the
extent Borrower makes a payment or payments to Lender, which payment or proceeds
or any portion thereof are subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
obligations hereunder or portion thereof intended to be satisfied shall be
revived and continue in full force and effect, as if such payment or proceeds
had not been received by Lender.
          9.10. Remedies of Borrower. If a claim is made that Lender or its
agents have unreasonably delayed acting or acted unreasonably in any case where
by law or under this Agreement, the Notes, the Mortgages or the other Loan
Documents, any of such Persons has an obligation to act promptly or reasonably,
Borrower agrees that no such Person shall be liable for any monetary damages,
and Borrower’s sole remedy shall be limited to commencing an action seeking
specific performance, injunctive relief and/or declaratory judgment.
          9.11. Offsets, Counterclaims and Defenses. All payments made by
Borrower hereunder or under the other Loan Documents shall be made irrespective
of, and without any deduction for, any setoffs or counterclaims. Borrower waives
the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender arising
out of or in any way connected with the Notes, this Agreement, the other Loan
Documents or the Indebtedness. Any assignee of Lender’s interest in the Loan
shall take the same free and clear of all offsets, counterclaims or defenses
which are unrelated to the Loan.
          9.12. No Joint Venture. Nothing in this Agreement is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender, nor to grant Lender any interest in
any Property other than that of mortgagee or lender.
          9.13. Conflict; Construction of Documents. In the event of any
conflict between the provisions of this Agreement and the provisions of the
Notes, the Mortgages or any of the other Loan Documents, the provisions of this
Agreement shall prevail.
          9.14. Brokers and Financial Advisors. Borrower and Sponsor each
represent that they have dealt with no financial advisors, brokers,
underwriters, placement agents, agents or finders other than RBC Capital
Advisors in connection with the transactions contemplated by this Agreement.
Borrower and Sponsor each agree, jointly and severally, to indemnify and hold
Lender harmless from and against any and all claims, liabilities, costs and
expenses of any kind in any way relating to or arising from a claim by any
Person that such Person acted on behalf of Borrower in connection with the
transactions contemplated in this Agreement. The provisions of this Section 9.14
shall survive the expiration and termination of this Agreement and the repayment
of the Indebtedness.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

78



--------------------------------------------------------------------------------



 



          9.15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.
          9.16. Estoppel Certificates. Borrower agrees at any time and from time
to time, to execute, acknowledge and deliver to Lender, within five days after
receipt of Lender’s written request therefor, a statement in writing setting
forth (A) the Principal Indebtedness, (B) the date on which installments of
interest and/or principal were last paid, (C) any offsets or defenses to the
payment of the Indebtedness, (D) that the Notes, this Agreement, the Mortgages
and the other Loan Documents are valid, legal and binding obligations and have
not been modified or if modified, giving particulars of such modification,
(E) that neither Borrower nor, to Borrower’s knowledge, Lender, is in default
under the Loan Documents (or specifying any such default), and (F) such other
matters as Lender may reasonably request. Any prospective purchaser of any
interest in a Loan shall be permitted to rely on such certificate.
          9.17. Payment of Expenses; Mortgage Recording Taxes. Borrower shall
reimburse Lender upon receipt of written notice from Lender for (i) all
reasonable out-of-pocket costs and expenses incurred by Lender (or any of its
affiliates) in connection with the origination of the Loan and any Property
Substitution, including legal fees and disbursements, accounting fees, and the
costs of the Appraisal, the Engineering Report, the Qualified Title Insurance
Policy, the Qualified Survey, the Environmental Report and any other third-party
diligence materials; (ii) all reasonable out-of-pocket costs and expenses
incurred by Lender (or any of its affiliates) in connection with (A) monitoring
Borrower’s ongoing performance of and compliance with Borrower’s agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including confirming
compliance with environmental and insurance requirements, (B) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Borrower or by Lender,
(C) filing and recording fees and expenses and other similar expenses incurred
in creating and perfecting the Liens in favor of Lender pursuant to this
Agreement and the other Loan Documents, (D) enforcing or preserving any rights,
in response to third party claims or the prosecuting or defending of any action
or proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents or any Collateral, and
(E) obtaining any Rating Confirmation required or requested by Borrower
hereunder; and (iii) all actual out-of-pocket costs and expenses (including, if
the Loan has been securitized, special servicing fees) incurred by Lender (or
any of its affiliates) in connection with the enforcement of any obligations of
Borrower, or a Default by Borrower, under the Loan Documents, including any
actual or attempted foreclosure, deed-in-lieu of foreclosure, refinancing,
restructuring or workout and any insolvency or bankruptcy proceedings (including
any applicable transfer taxes).
          9.18. No Third-Party Beneficiaries. This Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower, and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender and Borrower any right to insist upon or to
enforce the performance or observance of any
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

79



--------------------------------------------------------------------------------



 



of the obligations contained herein or therein. All conditions to the
obligations of Lender to make the Loan hereunder are imposed solely and
exclusively for the benefit of Lender, and no other Person shall have standing
to require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make the Loan in the absence of
strict compliance with any or all thereof, and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
          9.19. Recourse.
          (a) Except as set forth in Section 9.19(b), in the Environmental
Indemnities, in the Cooperation Agreement, in Section 5.18 and in Section 9.14,
no recourse shall be had for the Indebtedness against any affiliate of Borrower
or any officer, director, partner or equityholder of Borrower or any such
affiliate and recourse to Borrower shall be limited to the Liens of Lender on
the Properties and the other Collateral.
          (b) Borrower and the Sponsor (as evidenced by the Sponsor’s signature
below) agree to jointly and severally indemnify Lender and hold Lender harmless
from and against any and all Damages to Lender (including the legal and other
expenses of enforcing the obligations of the Borrower and the Sponsor under this
Section 9.19) resulting from or arising out of any of the following (the
“Indemnified Liabilities”), which Indemnified Liabilities shall be guaranteed by
Sponsor pursuant to the Guaranty:
     (i) any intentional physical Waste with respect to any of the Properties
committed or permitted by Borrower, the Sponsor or any of their respective
affiliates;
     (ii) any fraud or intentional misrepresentation committed by Borrower, the
Sponsor or any of their respective affiliates;
     (iii) the misappropriation or misapplication by Borrower, the Sponsor or
any of their respective affiliates of any funds (including misappropriation or
misapplication of Revenues, security deposits and/or Loss Proceeds and the
violation of the last sentence of Section 5.7(d));
     (iv) any Transfer of Collateral, the creation of any voluntary Lien on
Collateral or the collusion by Borrower or any Affiliate of Borrower in the
creation of an involuntary Lien on Collateral, or Change of Control which is
prohibited hereunder;
     (v) any breach by Borrower or the Sponsor of any representation or covenant
regarding environmental matters contained in this Agreement or in the
Environmental Indemnities;
     (vi) the failure of Borrower, at any time, to be a Single-Purpose Entity;
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

80



--------------------------------------------------------------------------------



 



     (vii) the failure of Borrower to pay any Taxes or to maintain any insurance
policies required by this Agreement except to the extent sufficient funds for
such payment and maintenance are then held in the Basic Carrying Costs Escrow
Account and Lender does not then have the right to cause the application of such
funds to the Loan or other obligations of Borrower hereunder;
     (viii) the occurrence of any filing by Borrower under the Bankruptcy Code
or any joining or colluding by Borrower or any of its affiliates (including
Sponsor) in the filing of an involuntary case in respect of Borrower under the
Bankruptcy Code; provided that, because the Damages to Lender resulting from the
occurrence of an event described in this clause (vii) (including the costs to
Lender of delay in realizing upon the Collateral and the additional resources
required of Lender in connection with such delay) would be significant but
difficult to quantify, the Damages payable to Lender upon such an occurrence
shall be deemed to equal 10% of the Loan Amount, which represents Lender’s,
Borrower’s and Sponsor’s reasonable and fair estimates of the amount of such
Damages and is agreed by such parties to constitute reasonable liquidated
damages and not a penalty; and
     (ix) the failure of Borrower to enforce or of Sponsor to pay and perform
its obligations under any guaranty of any Lease to LTF CO.
          (c) The liability of the Sponsor and Borrower under Section 9.19(b)
shall be direct and immediate and not conditional or contingent upon the pursuit
of any remedies against Borrower or any other Person, nor against the
Collateral, and shall not be impaired or limited by any event, including,
without limitation, the following events, in each case whether occurring with or
without notice to the Sponsor or with or without consideration:
     (i) any extensions of time for performance required by any of the Loan
Documents or any extension or renewal of the Notes;
     (ii) any sale, assignment or foreclosure of the Notes, the Mortgages or any
of the other Loan Documents or any sale or transfer of any or all of the
Properties;
     (iii) any Assumption or any other change in the composition of Borrower
including the withdrawal or removal of the Sponsor from any current or future
position of ownership, management or control of Borrower;
     (iv) the accuracy or inaccuracy of the representations made by Borrower in
any of the Loan Documents;
     (v) the release of Borrower or of any other Person from performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents by operation of law, Lender’s voluntary act or
otherwise; or
     (vi) the modification of the terms of any one or more of the Loan
Documents.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

81



--------------------------------------------------------------------------------



 



The Sponsor acknowledges that Lender would not make the Loan but for the
personal liability undertaken by the Sponsor in this Agreement and in the
Guaranty. The Sponsor agrees that its rights and obligations are subject to the
terms and conditions of the Guaranty.
          (d) The foregoing limitations on personal liability shall in no way
impair or constitute a waiver of the validity of the Notes, the Indebtedness
secured by the Collateral, or the Liens on the Collateral, or the right of
Lender, as mortgagee or secured party, to foreclose and/or enforce its rights
with respect to the Collateral after an Event of Default. Nothing in this
Agreement shall be deemed to be a waiver of any right which Lender may have
under the United States Bankruptcy Code to file a claim for the full amount of
the debt owing to Lender by Borrower or to require that all Collateral shall
continue to secure all of the Indebtedness owing to Lender in accordance with
the Loan Documents. Lender may seek a judgment on the Note (and, if necessary,
name Borrower in such suit) as part of judicial proceedings to foreclose under
the Mortgages or to foreclose pursuant to any other Loan Documents, or as a
prerequisite to any such foreclosure or to confirm any foreclosure or sale
pursuant to power of sale thereunder, and in the event any suit is brought on
the Notes, or with respect to any Indebtedness or any judgment rendered in such
judicial proceedings, such judgment shall constitute a Lien on and will be and
can be enforced on and against the Collateral and the rents, profits, issues,
products and proceeds thereof. Nothing in this Agreement shall impair the right
of Lender to accelerate the maturity of the Note upon the occurrence of an Event
of Default, nor shall anything in this Agreement impair or be construed to
impair the right of Lender to seek personal judgments, and to enforce all rights
and remedies under applicable law, jointly and severally against any guarantors
to the extent allowed by any applicable guarantees. The provisions set forth in
this Section 9.19 are not intended as a release or discharge of the obligations
due under the Note or under any Collateral Documents, but are intended as a
limitation, to the extent provided in this Section, on Lender’s right to sue for
a deficiency or seek a personal judgment against Borrower or Sponsors.
          9.20. Right of Set-Off. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, Lender may from time to time, without presentment, demand, protest or
other notice of any kind (all of such rights being hereby expressly waived),
set-off and appropriate and apply any and all deposits (general or special) and
any other indebtedness at any time held or owing by Lender (including branches,
agencies or affiliates of Lender wherever located) to or for the credit or the
account of Borrower against the obligations and liabilities of Borrower to
Lender hereunder, under the Notes, the other Loan Documents or otherwise,
irrespective of whether Lender shall have made any demand hereunder and although
such obligations, liabilities or claims, or any of them, may be contingent or
unmatured, and any such set-off shall be deemed to have been made immediately
upon the occurrence of an Event of Default even though such charge is made or
entered on the books of Lender subsequent thereto.
          9.21. Exculpation of Lender. Lender neither undertakes nor assumes any
responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence,
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

82



--------------------------------------------------------------------------------



 



quality, adequacy or suitability of Appraisals of the Properties or other
Collateral, (b) any environmental report, or (c) any other matters or items,
including engineering, soils and seismic reports which are contemplated in the
Loan Documents. Any such selection, review, inspection, examination and the
like, and any other due diligence conducted by Lender, is solely for the purpose
of protecting Lender’s rights under the Loan Documents, and shall not render
Lender liable to Borrower or any third party for the existence, sufficiency,
accuracy, completeness or legality thereof.
          9.22. Servicer. Lender may delegate any and all rights and obligations
of Lender hereunder and under the other Loan Documents to the Servicer upon
notice by Lender to Borrower, whereupon any notice or consent from the Servicer
to Borrower, and any action by Servicer on Lender’s behalf, shall have the same
force and effect as if Servicer were Lender.
          9.23 Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS,
CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT THAT ANY INDEMNIFICATION
PROVIDED FOR IN ANY SUCH TERM SHEET OR COMMITMENT LETTER SHALL SURVIVE THE
CLOSING).
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

83



--------------------------------------------------------------------------------



 



          Lender and Borrower are executing this Agreement as of the date first
above written.

                  LENDER:    
 
                GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P.,
a Delaware limited partnership    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

(signature page to Loan Agreement)
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



          Lender and Borrower are executing this Agreement as of the date first
above written.

                  BORROWER:    
 
                LTF CMBS I, LLC
a Delaware limited liability company    
 
           
 
  By:   LTF CMBS Managing Member, Inc.,
a Delaware corporation    
 
      Its Managing Member    

         
 
  By:    
 
       
 
  Name:    
 
       
 
  Its:    
 
       

SPONSOR (solely with respect to Sections 9.14 and 9.19 hereof):
LIFE TIME FITNESS, INC.
a Minnesota corporation

         
By:
       
Name:
 
 
   
 
       
Title:
       
 
       

(signature page to Loan Agreement)
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



Exhibit A-1

Collection Account Agreement
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



Exhibit A-2
Cash Management Agreement
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



Exhibit B-1
Form of Minnesota Opinion Letter
                                         , 20__
[LENDER]
[ADDRESS]
[ADDRESS]
     Re: Loan From Goldman Sachs Commercial Mortgage Capital, L.P. to
                     [LLC]
Ladies and Gentlemen:
     [Lead-in to be completed by Minnesota Counsel]

I.   Documents Reviewed.

     In issuing this opinion, we have reviewed executed copies of the following
documents in connection with the Loan:
     [LIST DOCUMENTS REVIEWED]

II.   Opinions.

     We are of the opinion that:
     1. The Company has all requisite [limited liability company][limited
partnership] [corporate] power and authority to own the Properties, borrow money
and to execute and deliver the Loan Documents, and the power to perform its
obligations under such Loan Documents. [Add equivalent opinion for each
Sponsor].
     2. The Company has taken all necessary [limited liability company][limited
partnership][corporate] action, to duly authorize the execution, delivery and
performance of the Loan Documents to which it is a party. [Add equivalent
opinion for each Sponsor].
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



     3. The Company and each Sponsor has duly executed and delivered the Loan
Documents to which it is a party.
     4. Each of the Loan Documents is the valid and binding obligation of the
Company, and each of the Loan Documents is the valid and binding obligation of
each Sponsor that is a party thereto, enforceable in accordance with its terms,
except as may be limited by (i) bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium, or other laws applicable to or affecting the rights
of creditors generally, and (ii) general principles of equity (regardless of
whether considered in a proceeding in equity or at law). The aforesaid opinion
as to enforceability of the Loan Documents as against the Company does not mean
that every provision contained in the Loan Documents is valid or enforceable
against the Company, but such invalidity or unenforceability will not render the
Loan Documents invalid as a whole or preclude: (a) the judicial enforcement of
the obligation of the Company to repay the principal, together with interest
thereon (to the extent not deemed a penalty), as provided in the Loan Documents,
and (b) acceleration of the obligation of the Company to repay such principal,
together with such interest, upon a material default by the Company in the
payment of such principal and interest.
     5. The execution and delivery by the Company of the Loan Documents to which
it is a party does not, and the performance by the Company of its obligations
under each of the Loan Documents to which it is a party will not, require any
consent, authorization or approval of any governmental authority or entity of
the State of Minnesota that has not been previously obtained.
     6. Neither the execution nor the delivery by the Company of any of the Loan
Documents to which it is a party will contravene any law, statute, or regulation
of the State of Minnesota applicable to the Company.
     7. To our knowledge, neither the execution nor the delivery by the Company
of any of the Loan Documents to which it is a party will violate the
organizational documents of the Company or any order, writ, injunction or decree
issued by any court of competent jurisdiction of the State of Minnesota or any
material agreement to which the Company or any Sponsor is a party.
     8. To our knowledge, there is no action, litigation, proceeding or
governmental investigation pending against or affecting the Properties, the
improvements located thereon or the Company before any court, quasi-judicial
body or administrative agency of the State of Minnesota.
     9. A court of the State of Minnesota applying Minnesota law will give
effect to the choice of the laws of the State of Minnesota in the Loan Documents
to govern the Loan Documents, to the extent the Loan Documents provide they are
to be so governed.
     10. The Loan, as made pursuant to the terms of the Loan Documents, complies
with or is exempt from applicable Minnesota laws pertaining to usury.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



     This opinion may be relied upon by you and your successors and assigns
(including a trustee in connection with a securitization) and by any rating
agencies which rate securities issued in connection with a securitization of the
Loan.
[Insert Signature Block]
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



Exhibit B-2
Form of Local Counsel Opinion Letter
                                         ___, 20___
[LENDER]
[ADDRESS]
[ADDRESS]
     Re: Loan From Goldman Sachs Commercial Mortgage Capital, L.P. to
                     [LLC]
Ladies and Gentlemen:
     [Lead-in to be completed by Local Counsel]

I.   Documents Reviewed.

     In issuing this opinion, we have reviewed executed copies of the following
documents in connection with the Loan:
     [LIST DOCUMENTS REVIEWED]

II.   Opinions.

     We are of the opinion that:
     (1) The Company is duly qualified to own and operate the Mortgaged Property
and to conduct any business conducted by the Company relating to the Mortgaged
Property in the State of [                    ].
     (2) Assuming each Loan Document has been duly authorized, executed and
delivered, each of the Loan Documents constitutes the valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms, and each contains adequate and customary remedies for the practical
realization of the benefits and the security afforded therein.
     (3) (a) The Mortgage is in proper form under the applicable laws of the
State of [                    ] to be accepted for recording by the
[                    ] of [Counties]/[State]. The Mortgage is also in proper
form under the applicable laws of the State of [                    ] to be
accepted for recording by the [                    ] of
[Counties]/[                    ] as a fixture filing. Upon due recordation in
[identify office[s]], the Mortgage will create in favor of the Lender a valid,
enforceable, and perfected mortgage lien of record on the entire interest of the
Company in that portion of the Mortgaged Property, including fixtures, that
constitutes real property (the “Real Property”), as security for the payment and
performance of the Company’s obligations under the Loan Documents.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



     (b) The Loan Documents create a valid security interest in all of that
portion of the Mortgaged Property (the “Personal Property”) that is subject to
the provisions of [Article 9] of the [                    ] Uniform Commercial
Code (the “UCC”), to the extent such security interest can be created by a
security agreement under the UCC.
     (4) The terms and provisions of the Mortgage and the other Loan Documents
with respect to the performance of the Company’s obligations and the powers and
remedies of the Lender thereunder provide protection to the Lender equal to that
customarily provided in (a) mortgages of real property and fixtures and
(b) assignments of rents and leases with respect to real property located in the
State of [                    ] given to banks and financial institutions in
transactions involving substantial amounts of credit.
     (6) [Except for...,there][There] will be no transfer, documentary stamp,
mortgage, mortgage registry, mortgage recording or other taxes payable to any
governmental authority in the State of [                    ] in connection with
the execution, delivery, enforcement, recordation, filing or perfection of any
of the Loan Documents, except for customary per page or per document filing and
recording fees payable upon the recordation or filing of any of the Loan
Documents which are subject to recording or filing and court costs and fees that
may be payable in connection with the enforcement of any of the Loan Documents.
     (7) A federal court sitting in the State of [                    ] and
applying the conflict of law rules of the State of [                    ], and
the state courts in the State of [                    ], would give effect to
the choice of law provisions contained in the Loan Documents.1
     (8) A holder of any of the Notes will not incur any tax liability or be
required to obtain any license, approval, or authorization in the State of
[                    ] solely as a result of its making the Loan, the
acquisition and holding of any of the Notes or the receipt of payments thereon
in accordance with the terms of the Loan Documents or any other documents being
executed in connection therewith.
     (9) Except as set forth herein, no order, consent, approval, license or
authorization of, or filing, recording or registration with, any governmental or
public body or authority of the State of [                    ] or any agency or
political subdivision thereof is required in connection with (i) the execution,
delivery and performance by the Company of its obligations under any Loan
Document or (ii) the validity, binding effect or enforceability of any Loan
Document.
     (10) None of the execution, delivery or performance by the Company of any
of the Loan Documents will (i) contravene any law, statute or regulation of the
State of [                    ] or any agency or political subdivision thereof
or (ii) to the best of our knowledge, violate any order, writ, injunction or
decree issued by any court or governmental authority of the State of
[                    ] or any agency or political subdivision thereof or
(iii) to the best of our knowledge, violate any
 

1   Please note that, if Local Counsel is not able to give this opinion as an
unqualified opinion, an opinion that the Loan Agreement and Notes would be
enforceable under the law of the State of [                    ] if such law
were held to apply will be required.

Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



material agreement to which the Company is a party, including those agreements
identified as “Material Agreements” in Schedule F of the Loan Agreement.
     (11) The Loan evidenced by the Notes does not violate the usury laws or
laws regulating the use or forbearance of money of the State of [___]. The
operation of any term of the Loan Documents, including, without limitation, the
terms regarding late charges, default interest or prepayment premiums, or the
lawful exercise of any right thereunder, shall not render the Loan Documents
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense.
     (12) We know of no pending or threatened lawsuits, claims or proceedings
against the Company or the Mortgaged Property.
          This opinion may be relied upon by you and your successors and assigns
(including a trustee in connection with a securitization) and by any rating
agencies which rate securities issued in connection with a securitization of the
Loan.
[Insert Signature Block]
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



Exhibit B-3
Form of Non-Consolidation Opinion Letter
                     ___, 20___
[LENDER]
[ADDRESS]
[ADDRESS]
     Re: Loan From Goldman Sachs Commercial Mortgage Capital, L.P. to
                     [LLC]
Ladies and Gentlemen:
     You have requested our opinion as to whether a court of competent
jurisdiction would, in the event that [INSERT AFFILIATED ENTITIES] were to
become a debtor under II U.S.C. Sections 101 et seq. (the “Bankruptcy Code”),
disregard the separate existence of the Company so as to order the substantive
consolidation of the assets and liabilities of the Company with the assets and
liabilities of [INSERT AFFILIATED ENTITIES] and treat such assets and
liabilities as though the Company and [INSERT AFFILIATED ENTITIES] were one
entity.
     Opinion
     In the event that [INSERT AFFILIATED ENTITIES] were to be a debtor in a
case under the Bankruptcy Code, it is our opinion that, under present reported
decisional authority and statutes applicable to federal bankruptcy cases, in a
properly presented and argued case, a court would not, in the proper exercise of
its equitable discretion, disregard the separate existence of the Company so as
to order substantive consolidation under the Bankruptcy Code of the assets and
liabilities of [INSERT AFFILIATED ENTITIES] with the assets and liabilities of
the Company and treat such assets and liabilities as though the Company and
[INSERT AFFILIATED ENTITIES] were one entity.
     This opinion may be relied upon by you and your successors and assigns
(including a trustee in connection with a securitization) and by any rating
agencies which rate securities issued in connection with a securitization of the
Loan.
[Insert Signature Block]
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



Exhibit B-4
Form of Delaware Opinion Letter
                     ___, 20__
[LENDER]
[ADDRESS]
[ADDRESS]
     Re: Loan From Goldman Sachs Commercial Mortgage Capital, L.P. to
                     [LLC]
Ladies and Gentlemen:
     [Lead-in to be completed by Delaware Counsel]
I. Documents Reviewed.
     In issuing this opinion, we have reviewed executed copies of the following
documents in connection with the Loan:
     [LIST DOCUMENTS REVIEWED]
II. Opinions.
     We are of the opinion that:
     1. The Company has been duly formed and is validly existing in good
standing as a [limited liability company][limited partnership][corporation]
under the laws of the State of Delaware.
     2. The [LLC Agreement][LP Agreement][By-Laws] [are][constitutes a] legal,
valid and binding [agreement of the [Member[s]][Partner[s]] of the Company], and
[is][are] enforceable [against the [Member[s]][Partner[s]]], in accordance with
[its][their] terms.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

1



--------------------------------------------------------------------------------



 



     3. If properly presented to a Delaware court, a Delaware court applying
Delaware law would conclude that (i) until such time as the Loan is paid in full
or otherwise satisfied, in order for a Person to file a voluntary bankruptcy
petition on behalf of the Company, the prior unanimous affirmative vote or
written consent of the [Board of Managers][Board of Directors] [of the general
partner of the Company] (including the Independent [Managers][Directors]
[thereof]), as provided for in Section ___ of the [LLC Agreement][By-Laws][of
the general partner of the Company], is required, and (ii) such provision,
contained in Section ___ of the [LLC Agreement][By-Laws][of the general partner
of the Company], that requires, until such time as the Loan is paid in full or
otherwise satisfied, the prior unanimous affirmative vote or written consent of
the [Board of Managers][Board of Directors][of the general partner of the
Company] (including the Independent [Managers][Directors][thereof]), in order
for a Person to file a voluntary bankruptcy petition on behalf of the Company,
[is][constitutes a] legal, valid and binding [agreement of the [Member[s]][of
the general partner of the Company]], and is enforceable [against the
[Member[s]][of the general partner of the Company]], in accordance with its
terms.
     [4. Under the Delaware Limited Liability Company Act, 6 Del. C, § 18-101,
et. seq. (the “LLC Act”) and the LLC Agreement, the Bankruptcy or dissolution of
[any of] the Member[s] will not, by itself, cause the Company to be dissolved or
its affairs to be wound up.
     5. While under the LLC Act, on application to a court of competent
jurisdiction, a judgment creditor of [any] Member may be able to charge [such]
Member[’s] share of any profits and losses of the Company and [such] Member[’s]
right to receive distributions of the Company’s assets (a “Member’s Interest”)
with payment of the unsatisfied amount of the judgment with interest, to the
extent so charged, the judgment creditor of [such] Member has only the rights of
an assignee of [such] Member’s Interest, and the judgment creditor of [such]
Member may not attach specific assets of the Company directly. Thus, under the
LLC Act, a judgment creditor of [any] Member may not satisfy its claims against
[such] Member by asserting a claim against the assets of the Company.
     6. Under the LLC Act (i) the Company is a separate legal entity, and
(ii) the existence of the Company as a separate legal entity shall continue
until the cancellation of the LLC Certificate.]
     7. A federal bankruptcy court would hold that Delaware law, and not federal
law, governs the determination of what persons or entities have authority to
file a voluntary bankruptcy petition on behalf of the Company.
     8. The execution and delivery by the Company of the Loan Documents, and the
performance by the Company of its obligations thereunder, do not violate (i) any
Delaware law, rule or regulation, or (ii) the organizational documents of the
Company.
     9. No authorization, consent, approval or order of any Delaware court or
any Delaware governmental or administrative body is required solely in
connection with the execution and delivery by the Company of the Loan Documents,
or the performance by the Company of its obligations thereunder.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



     10. The Financing Statements comply with all applicable provisions of the
UCC and are in proper form for filing with [identify offices]. Upon filing with
[identify offices], the Financing Statements will perfect the security interests
of the Lender in the collateral described therein, including the Personal
Property, and no other filing will be required to maintain the perfection of the
security interests of the Lender in such collateral.
     This opinion may be relied upon by you and your successors and assigns
(including a trustee in connection with a securitization) and by any rating
agencies which rate securities issued in connection with a securitization of the
Loan.
[Insert Signature Block]
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



Exhibit C
Form of Tenant Notice
[BORROWER’S LETTERHEAD]
                    , 20___

Re:   Lease dated [_____], 200_ between [_____],
as Landlord, and [_____], as Tenant,
concerning premises known as [_____] (the “Building”).

Dear Tenant:
     [As of                     , 200_,                     , the owner of the
Building, has transferred the Building to                      (the “New
Landlord”).] The undersigned hereby directs and authorizes you to make all
rental payments and other amounts payable by you pursuant to your lease as
follows:
(x) If the payment is made by wire transfer, you shall transfer the applicable
funds to the following account:
Bank:
Account Name
Account No.:
ABA No.:
Contact:
(y) If the payment is made by check, you shall deliver your payment to the
following address: [LOCKBOX ADDRESS].
     [In addition, please amend the insurance policies which you are required to
maintain under your lease to include the new owner as an additional insured
thereon.]
     The instructions set forth herein are irrevocable and are not subject to
modification by us or the New Landlord in any manner. Only [name of then-current
Lender], or its successors and assigns, may by written notice to you rescind or
modify the instructions contained herein.
     Thank you in advance for your cooperation and if you have any questions,
please call                      at (___) ___-                    .
Very truly yours,]
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



Schedule A
Property
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



Schedule B
Exception Report
Two 5 year renewal options set forth in LTF CO Lease, and right of first offer
in favor of LTF CO in the event of a sale to an unrelated third party but not
applicable to the granting of or foreclosure or deed in lieu of foreclosure of
any Mortgage.
The title policy on Sugarland, Texas insures over a $4,602.75 mechanic’s lien
recorded December 15, 2004 in Clerk’s File No 20041511353 of the Official
Records of Fort Bend County, Texas in favor of S.T.A.R. Concrete Pumping
Company, Inc. Borrower contests the validity of the claim. Suit must be filed on
the lien within two years, four months and fifteen days from its recordation.
Borrower has escrowed 150% of the amount claimed with First American Title
Insurance Company
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



Schedule C
[none]
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



Schedule D
Initial Values

         
Tempe, Arizona
  $ 31,000,000    
Commerce, Michigan
  $ 21,500,000    
Garland, Texas
  $ 29,000,000    
Flower Mound, Texas
  $ 28,000,000    
Sugar Land, Texas
  $ 28,520,000    
Willowbrook, Texas
  $ 28,910,000  

Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



Schedule E
[none]
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



Schedule F
Rent Roll
LTF CO Lease of even date herewith, initial term to 2/5/22, two 5 year renewal
options, first offer right in favor of LTF CO in the event of a sale to an
unrelated third party but not applicable to the granting of or foreclosure or
deed in lieu of foreclosure of any Mortgage.
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



Schedule G
Material Agreements
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



Schedule H
Allocated Loan Amounts

         
Tempe, Arizona
  $ 19,266,054    
Commerce, Michigan
  $ 16,135,324    
Garland, Texas
  $ 17,339,448    
Flower Mound, Texas
  $ 17,339,448    
Sugar Land, Texas
  $ 17,339,448    
Willowbrook, Texas
  $ 17,580,278  

Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



Schedule I
Organizational Chart
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



Schedule J
Intentionally deleted
Goldman Sachs Commercial Mortgage Capital, L.P.
Loan Agreement
Life Time Fitness Portfolio

 



--------------------------------------------------------------------------------



 



[Schedule K
Ground Leases]
None

 